Clean Solar Power (Jodhpur)
Private Limited

The business of sustainability

Environmental and Social

Impact Assessment (ESIA)
of a 250 MW (DC) Solar PV
Project in Noore Ki Bhoorj,

Rajasthan
Final Report
25 October 2019

Project No.: 0501073

ERM
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

EXECUTIVE SUMMARY

Document details

The details entered below are automatically shown on the cover and the main page footer.
PLEASE NOTE: This table must NOT be removed from this document.

Document title

Environmental and Social Impact Assessment (ESIA) of a 250 MW (DC) Solar PV
Project in Noore Ki Bhoorj, Rajasthan

Document subtitle Final Report

Project No. 0501073

Date 25 October 2019

Version 2.0

Author Karishma Sharma, Saumabha Bhattacharya, Karan Masand Rai
Client Name Clean Solar Power (Jodhpur) Private Limited

Document history

ERM approval to issue

Version Revision | Author Reviewed by Name Date Comments
Draft 00 Karishma Reela Mishra Neena Singh | 22.04.2019 -
Sharma, Ajay Pillai
Saumabha
Bhattacharya,
Karan Masand
Rai
Draft 01 Karishma Reela Mishra Neena Singh | 24.04.2019 -
Sharma, Ajay Pillai
Saumabha
Bhattacharya,
Karan Masand
Rai
Final 00 Karishma Reela Mishra Neena Singh | 05.07.2019 -
Sharma, Ajay Pillai
Saumabha
Bhattacharya,
Karan Masand
Rai
Final 01 Karishma Reela Mishra Neena Singh | 14.10.2019 Added desk-
Sharma, Ajay Pillai based information
Karan Masand based on
Rai discussions held
with HFE and
AIIB.
Final 02 Karishma Reela Mishra Neena Singh | 25.10.2019 Added information
Sharma, Ajay Pillai on transmission
Karan Masand line route, gender
Rai component and
HFE audit
checklist.
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 1
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY

A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN
Final Report

Signature Page

25 October 2019

Environmental and Social Impact
Assessment (ESIA) of a 250 MW (DC) Solar
PV Project in Noore Ki Bhoorj, Rajasthan

Final Report
Prepared by: Karishma Sharma Prepared by: Saumabha Bhattacharya
Job title: Assistant Consultant Job title: Consultant
Prepared by: Karan Masand Rai Reviewed by: Reela Mishra
Job title: Assistant Consultant Job title: Senior Consultant
Reviewed by: Ajay Pillai Approved by: Neena Singh
Job title: Partner Job title: Managing Partner

ERM India Private Limited

Building 10A

4th Floor, DLF Cyber City

Gurgaon, NCR — 122002

www.erm.com

© Copyright 2019 by ERM Worldwide Group Ltd and / or ts affiliates (*ERM".

All rights reserved. No part of this work may be reproduced or transmitted in any form,
or by any means, without the prior written permission of ERM

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019

Page 2
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

CONTENTS
EXECUTIVE SUMMARY ..............4+
1. INTRODUCTION ...

11 Project Overview...
1.2 Purpose and Scope of Wort
1.3 ESIA Methodology...

1.3.1 Screening and Scoping
1.3.2 Project Description...
1.3.3 Baseline Conditions .
1.3.4 Stakeholder Consultations and Analysis
1.3.5 Impact Assessment (IA)/Predictions ...
1.3.6 Environmental and Social Management Plan (ESMP) .

1.4 Limitations...
1.441 Use of this report.
1.5 Layout of the Report...

2. PROJECT DESCRIPTION ...

241 Introduction ...
2.2 Project Location ..

2.2.1 Project site setting...

2.2.2 Other solar plants near the project site ....
23 Description of Project Facilities, Components and Activities.
2.3.1 Project Components

2.3.2 Associated Facilities and Other Plant Infrastructure
2.3.3 Project Phases and Activities

24 Resource Requirement...
2.41 Land Requirement and Procurement Process
2.4.2 Manpower Requirement.
2.4.3 Water Requirement and Sourc«
2.4.4 Raw Material Requirement ....
24.5 Power Requirement .
2.4.6 Fire Safety and Security.
25 Pollution Streams during Construction Phase

2.5.1 Solid Waste Generation ..
2.5.2 Air Emissions ..
2.5.3 Waste Generation
2.5.4 Noise Emissions

26 Analysis of Alternatives and Project Justification
2.6.1 Project vs No Project Scenario ...
2.6.2 Alternate Source of Power Generation .
2.6.3 Alternate Location for Project Site..

3. APPLICABLE LEGAL AND REGULATORY FRAMEWORK

34 Introduction ...

3.2 Permitting Status of the Project ...

3.3 Solar Policies and Regulations Specific to the Government of Rajasthan
3.3.1 Rajasthan Solar Energy Policy, 2014....

3.4 National Administrative Requirements...

3.5 Applicable Regulatory/Policy Frameworl
3.6 National Environmental Standards .
37 International Safeguard Requirements

3.7.1 IFC Requirements and Applicability ....

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 3
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

3.7.2 AIIB Environmental and Social Policy and Standards...

4. BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL

41 Context .
4.2 Area of Influence.

4.24 Study Area..
4.2.2 Project Footprint Area.
4.2.3 Project Area of Influence.
4.2.4 Core and Buffer Zone ..
43 Environment Baseline

43.1 Land Use and Land Cover
43.2 Topography...
43.3 Geology ...
4.3.4 Water Quality and Source...
43.5 Soil Type and Classification
43.6 Climate and Meteorology ...
43.7 Natural Hazards...
43.8 Ambient noise (CSP Bhadla)
43.9 Traffic Monitoring
44 Socio-economic Environment
441 State Profile: Rajasthan ..
44.2 Bap and Phalodi Tehsils ...
443 Socio-economic status of Study Area
44.4 Gender based vulnerability
45 Ecology and Biodiversity Baseline
45.1 Objective...
45.2 Approach and Methodolog:
45.3 Habitat Assessment....
45.4 Faunal Assessment .
45.5 Protected Areas...
45.6 Migratory Route ...

5. STAKEHOLDER ENGAGEMENT.

51 Stakeholder Consultation and Disclosure Requirement for the Project ..
5.2 Stakeholder Characterisation and Identificatio

5.2.1 Stakeholder Mapping
5.3 Stakeholder Analysis ....

5.3.1 Key feedback received during stakeholder consultation process...
6. IMPACT ASSESSMENT AND MITIGATION MEASUREG............-:000000
61 Introduction ...
6.2 Impact Assessment Methodology ....
6.2.1 Prediction of Impacts
6.2.2 Evaluation of Impact:
6.2.3 Identification of Mitigation and Enhancement Measures...
6.2.4 Management and Monitoring
6.3 Impact Assessment Criteria
6.3.1 Assessment Criteria for Change in Land Use...
6.3.2 Assessment Criteria for Impact on Topography and Drainage
6.3.3 Assessment Criteria for Impact on Soil Environment...
6.3.4 Assessment Criteria for Impact on Water Environment
6.3.5 Assessment Criteria for Impact on Air Quality ....
6.3.6 Assessment Criteria for Impact on Ambient Noise
6.3.7 Assessment Criteria for Socio-economic Impacts..
6.3.8 Assessment Criteria for Ecological Impacts....

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 4
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

6.4

6.5

6.6

6.7

7. GRIEVANCE REDRESSAL MECHANISM...
8. ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

8.1
8.2
8.3

8.4

8.5
8.6

9. IMPACT SUMMARY AND CONCLUSION

6.3.9 Key Ecological Impacts 114

117

Impact Assessment — Construction Phase

6.4.1 Change in Land Use
6.4.2 Impact on Topography and Drainage.
6.4.3 Impact on Soil Environment...
6.4.4 Impact on Water Environment

6.4.5 Impact on Air Quality...

6.4.6 Impact on Ambient Noise

6.4.7 Impact on Occupational Health and Safety.

6.4.8 Impact on Community Health and Safety.

6.4.9 Landscape and Visual Impacts...

6.4.10 Impact due to Land Holding and Agriculture Income 129
6.4.11 Impact on Economy and Employment

6.4.12 Ecological Impacts - Construction Phase.
Impact Assessment — Operation and Maintenance Phase ....

135,

6.5.1 Impact on Soil Environment...

6.5.2 Impact on Water Environment

6.5.3 Landscape and Visual Impacts...
6.5.4 Impact on Economy and Employment
6.5.5 Ecological Impacts - Operation Phase
Impact Assessment — Decommissioning Phase ..
6.6.1 Impact on Soil Environment 142
6.6.2 Impact on Water Environment.

6.6.3 Impact on Air Quality...

6.6.4 Impact on Ambient Noise..

6.6.5 Impact on Economy and Employment

Cumulative Impact Assessment.

148

6.7.1 Change in Land Use and Visual Impacts .

6.7.2 Impact on Soil Environment

6.7.3 Impact on Water Environment.

6.7.4 Impact on Air Quality...

6.7.5 Impact on Ambient Noise..

6.7.6 Impact on Land Holding and Agriculture Land

155

.. 157

HFE’s Organisational Structure
Roles and Responsibilities.
Inspection, Monitoring and Audit..

158

8.3.1 Transmission line audit

Reporting and Documentation

8.4.1 External Reporting and Communication
8.4.2 Internal Reporting and Communication..
8.4.3 Documentation...
8.4.4 ESMP Review and Amendments...

Training Programme and Capacity Building.
Environmental and Social Management Plan ..

159

193

9.1 Introduction ...
9.2 Impacts Requiring Detailed Assessment
9.3 Project Categorisation ....
9.3.1 IFC and AIIB Project Categorisation ... we 194
9.3.2 Category Justification. 194
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 5
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

9.4 Conclusion...

List of Tables

Table 1.1 250 MW Solar Power Plant, Noore Ki Bhoorj - Snapshot...
Table 1.2 Activity-Impact Interaction Matrix for Planning, Construction, Operation & Maintenance
and Decommissioning Phases...
Table 1.3 Identified interactions with potential significant impacts
Table 1.4 Scoped-out Interactions .
Table 1.5 Structure of the Report.
Table 2.1 Associated facilities and other plant infrastructure
Table 2.2 Project Phase and Key activities......
Table 2.3 Brief Profile of Consulted Land Sellers .
Table 2.4 Key Sensitivities related to Land Procurement for Project ....
Table 2.5 Actual Power supply scenario (in terms of Energy Requirement) in 2017-18 for
Rajasthan and Northern Region
Table 2.6 Life-cycle Emissions from Power Sources
Table 3.1 Enforcement Agencies relevant to the Project.
Table 3.2 Applicability of Key Legislations in India and Reference Framework in the different
phases of life cycle of Project... . detente
Table 3.3 IFC Performance ‘Standards and their Applicability

Table 4.1 Primary Monitoring Location for Water Quality (CSP Bhadla)
Table 4.2 Water Analysis in the Study Area (CSP Bhadla)
Table 4.3 Average Monthly Rainfall and Temperature, Jodhpui
Table 4.4 Natural Hazard Details, Jodhpur...........

23

Table 4.5 Details of Noise Monitoring locations.

Table 4.6 Noise Level in the Study area......

Table 4.7 Description of Traffic Count Survey Location ......
Table 4.8 Existing Traffic (Motorised) Volumes in Study Area .
Table 4.9 Percentage Composition of Vehicles in Study Area.

Table 4.10 | Demographic Profile of Rajasthan ... a
Table 4.11 Demographic Profile of Rajasthan, Jodhpur and Phalodi tehsil
Table 4.12 | Educational institutions (Schools) in the study area.
Table 4.13 Land Use Pattern in the Study Area .. -
Table 4.14 Workforce Participation Rate (WPR) ir in 1 the | study area.
Table 4.15 — Village-wise Female Literacy Rates...
Table 4.16 Reptiles recorded from the study area
Table 4.17 Avian Species observed from the study area .
Table 4.18 | Mammals reported from the study area....
Table 5.1 Overview of Disclosure and stakeholder consultation requirement.
Table 5.2 Stakeholder Group Categorisation. ...........cccccceeceeesereseeee
Table 5.3 Stakeholder Consulted.. :
Table 5.4 Stakeholder Significance and Engagement Requirement
Table 5.5 Stakeholder Analysis ............
Table 5.6 Summary of overall stakeholder influence
Table 6.1 Impact Characteristic Terminology .......
Table 6.2 Impact Type Definitions .....
Table 6.3 Definitions of Likelihood Designations
Table 6.4 Interactions identified that are likely to result in significant impacts
Table 6.5 Sensitivity Assessment Criteria for Land Use
Table 6.6 Criteria for Impact Magnitude for Assessment of Impact to Land ‘Use
Table 6.7 Sensitivity Assessment Criteria for Topography we
Table 6.8 Criteria for Impact Magnitude for Assessment of Impacts on Topography and | Drainage
105

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 6
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

Table 6.9

contamination)...

Table 6.10
Table 6.11

Table 6.12
Resources
Table 6.13
Table 6.14
Table 6.15
Table 6.16
Table 6.17
Table 6.18
Table 6.19
Table 6.20
Table 6.21
Table 6.22
Table 6.23
Table 6.24
Table 6.25
Table 6.26
Table 6.27
Table 6.28
Table 6.29
Table 6.30
Table 6.31
Table 6.32
Table 6.33
Table 6.34
Table 6.35
Table 6.36
Table 6.37
Table 6.38
phase
Table 6.39
Table 6.40
Table 6.41
Table 6.42
Table 6.43
Table 6.44
Table 6.45
Table 6.46
Table 6.47
Table 6.48
Table 6.49
Table 6.50
Table 6.51
Table 6.52
Table 6.53
Table 6.54
Table 6.55
Table 8.1
Table 9.1

Sensitivity Assessment Criteria for Soil Quality (compaction, erosion and

Criteria for Impact Magnitude for Assessment ‘of Impact to Soil.
Sensitivity Assessment Criteria for Water Resources (Surface water and Ground water)
108

Criteria for Impact Magnitude for Assessment of Impact to Surface and Groundwater
109

Sensitivity criteria for air quality ...
Criteria for Impact Magnitude for Assessment ‘of Impact to Air Quality
Ambient noise quality standards
Noise emission criteri
Sensitivity criteria for ambient noise
Criteria for impact magnitude for assessment of impact to ambient noise ..
Impact Magnitude for Local Communities ...
Receptor Sensitivity for Local Communities
Impact Significance Matrix........
Identified interactions that are likely to result in significant impacts
Habitat-Impact Assessment Criteria ..
Species-Impact Assessment Criteria.
Changes in land use during construction and ‘operation phases
Change in topography and drainage..........
Impact on Soil Environment (Compaction and Erosion) .
Impact on Soil Environment (Waste Generation and Soil Contamination) ..
Impact on Water Environment .. te
Impact on Air Quality (Construction Phase)...
Impact on Ambient Noise (Construction Phase)
Impact on occupational health and safety (Construction Phase)
Impact on the Community, Health and Safety
Landscape and Visual Impacts (Construction Phase) .
Land Holding and Agriculture Income...
Impact on Economy and Employment...
Impact significance of vegetation clearance during the construction phase .
Impact due to Influx of Migrant Labour and Labour Camps during the construction
134

Impacts due to Soil Erosion and Compaction (Operation Phase) .
Impacts due to waste generation and soil contamination (Operation Phase)
Impact on Water Environment (Operation Phase)
Landscape and Visual Impacts (Operational Phase)
Impact on Economy and Employment
Impact significance of electrical hazards on avifaunal species
Impact on Soil Environment (Decommissioning Phase)..........
Impact on Water Environment during Decommissioning Phase
Impact on Air Quality during Decommissioning Phase...
Impact on Ambient Noise during Decommissioning Phase
Impact on Economy and Employmert........
Cumulative Impact on Land Use and Visual ‘esthetics .
Cumulative Impact on Soil Environment...
Cumulative Impact on Water Environment
Cumulative Impact on Air Quality.
Cumulative Impact on Ambient Noise.
Cumulative Impact on Land Holding and Agriculture Land ..
Environmental and Social Management Plan, CSP Jodhpur
Impact Assessment Summary ....

wnww.erm.com

Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 7
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY

‘A 250 MW (DC)
RAJASTHAN
Final Report

SOLAR PV PROJECT IN NOORE KI BHOORJ,

List of Figures

Figure 1.1 Scope of Work and Applicable Reference Framework
Figure 1.2 Approach Adopted by ERM for the 250 MW Project
Figure 2.1 Project Site Location
Figure 2.2 Project Tentative Plant Layout..
Figure 2.3 Project Land and Access Road.
Figure 2.4 Structures within the proposed project site
Figure 2.5 Project Site Setting .... oe
Figure 2.6 Transmission line route (tentative)
Figure 2.7 PGCIL 765 kV Grid Substation .
Figure 2.8 Horizontal Solar Resource map of India
Figure 4.1 Geology of Jodhpur District
Figure 4.2 Hydrogeological Map of Jodhpur district
Figure 4.3 Depth to Water Level in Jodhpur District in Pre Monsoon (May-2011)
Figure 4.4 Depth to Water Level in Jodhpur District in Post Monsoon (Nov-2011)
Figure 4.5 Seasonal Water Level Fluctuation (Pre & Post Monsoon), 2011 ..
Figure 4.6 Map Showing Earthquake Zones in Rajasthan...
Figure 4.7 Map Showing Wind and Cyclone Zones in Rajasthan.
Figure 4.8 Map showing Flood Prone Areas, Rajasthan ....
Figure 4.9 Map Showing Drought Frequency in Rajasthan
Figure 4.10 Percentage Composition of Different Vehicles Categories
Figure 4.11 Pics of Project site and study area...
Figure 4.12 Reptiles Recorded from Study Area...
Figure 4.13 Avian fauna Recorded from the Study Area
Figure 4.14 Mammals Recorded... oe we
Figure 4.15 Project Area With respect to Migratory Flyway
Figure 6.1 Impact Assessment Process.
Figure 6.2 Impact Significance...
Figure 7.1 Composition of Grievance Redressal Committee.
Figure 8.1 Organisation Chart (Projects and O&M)
Acronyms and Abbreviations
Name Description
AIIB Asian Infrastructure Investment Bank
AL Agricultural Labourers
Ams! Above mean sea level
Aol Area of Influence
BMTPC Building Materials and Technology Promotion Council of India
CDGR Community Disclosure and Grievance Redressal
CEA Central Electricity Authority
CGWA Central Groundwater Authority
CGWB Central Ground Water Brochure
CL Cultivators
CMS Convention of Migratory Species
co2 Carbon dioxide
CPCB Central Pollution Control Board
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 8
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

EXECUTIVE SUMMARY

RAJASTHAN
Final Report
CPR Common Property Resources
CSR Corporate Social Responsibility
CTE Consent to Establish
cTO Consent to Operate
DEM Digital Elevation Map
DG Diesel Generator
DISH Directorate Industrial Safety and Health Department
EHS Environment, Health and Safety
EIA Environmental Impact Assessment
EPA Environment Protection Act
ERM Environmental Resources Management India Private Limited
ESF Environmental and Social Framework
ESIA Environmental and Social Impact Assessment
ESMP Environmental and Social Management Plan
FPIC Free, Prior and Informed Consent
GoR Government of Rajasthan
Gs! Geological Survey of India
Gss Grid Substation
HH Household
HWA Hazardous Waste Authorization
1A Impact Assessment
IFC International Finance Corporation
IGNP- Indira Gandhi Nahar Pariyojna
ILO International Labour Organization
IMD India Meteorological Department
IREDA Indian Renewable Energy Development Agency Limited
kv Kilowatt
kWh Kilowatt per hour
LNG Liquefied Natural Gas
Mbgl Meters below ground level
MNRE Ministry of New and Renewable Energy
MNREGA Mahatma Gandhi National Rural Employment Guarantee Act
MoEFCC. Ministry of Environment, Forest and Climate Change
Mtoe Million tons of oil equivalent
MW Mega Watt
NAAQ National Ambient Air Quality
NFPA National Fire Protection Authority
NISE National Institute of Solar Energy
NOC No Objection Certificate
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 9
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

EXECUTIVE SUMMARY

RAJASTHAN
Final Report
O&M Operation and Maintenance
OBC Other Backward Caste
PPE Personal Protective Equipment
Ppm Parts per million
PPM Project-affected People’s Mechanism
PS Performance Standards
PUC Pollution under Control
PV Photovoltaic
RRECL Rajasthan Renewable Energy Corporation Limited
RSPCB Rajasthan State Pollution Control Board
SC/ST Schedule Caste/Schedule Tribe
SECI Solar Energy Corporation of India
SPV Special Purpose Vehicle
TL Transmission Line
VD Village Directory
WB World Bank
WHO World Health Organization

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 10
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

EXECUTIVE SUMMARY

E.1 Project Background

Hero Future Energies (HFE) is developing a 250 MW Solar Power Project in Jodhpur, Rajasthan via
its special purpose vehicle (SPV) M/s. Clean Solar Power (Jodhpur) Private Limited (CSP Jodhpur).
The site is located in Bap and Phalodi tehsil in Jodhpur district of Rajasthan. The solar power project
is spread across three (3) villages, namely Dedasari, Khakori and Durjani and is located
approximately 10 km south of the Bhadla Solar Park.

ERM India Private Limited (ERM) was engaged by HFE to undertake an Environmental and Social
Impact Assessment (ESIA) study of the solar power project in accordance with International Finance
Corporation (IFC) Performance Standards, Asian Infrastructure Investment Bank (AIIB) Environmental
and Social Framework (ESF) and national environmental laws and regulations.

The site visit for the ESIA study was carried out on 12th and 13th February 2019 to obtain data on the
environmental conditions for the various identified parameters along with the social-economic survey
of the site. Ecological survey of the site was conducted on the same dates, wherein an analysis was
undertaken of any ecological sensitivities in the vicinity of the site. As part of additional scope of work,
another site visit was undertaken from 16th to 18th October 2019. Consultation were held with
vulnerable communities such as women headed households, BPL and landless households.

E.2 Project Overview

The proposed 250 MW Project is located over private agricultural land measuring approximately 1,350
acres across Dedasari (approximately 3.6 km south), Khakori (approximately 4 km southeast) and
Durjani (approximately 5 km south) villages in Bap and Phalodi tehsil. At the time of ERM site visit the
Project was at the planning/pre-construction stage.

The proposed project site is approachable through national highway (NH-11) connecting to a paved
village road which connects Dedasari village to Bap and Phalodi. Beyond the Dedasari village, the
project site is accessible through an unpaved village road connecting the southern part of the project
site to the village. The unpaved road itself runs along the eastern part of the project site.

The EPC contractor for the Project, responsible for installation of the Project components and
development/procurement of Project related common infrastructure, is yet to be finalised and hired.
Power from the project will be evacuated through a 220 kV transmission line to 765 kV Power Grid
Corporation of Indian Limited (PGCIL) grid substation (GSS) located in Noore Ki Bhoorj village,
approximately 6-7 km east of the proposed project site.

A3 km long high-tension (HT) line, developed by M/s. Tata Power, will act as a common point
(external transmission line) and will connect with the 5 km long transmission lines to be developed by
HFE (internal transmission line). The external transmission line is a double circuit line consisting of 13
poles. Specifications of the 5 km long TL to be installed by HFE have not been shared with ERM.

At the time of ERM site visit, out of the 1306 acres of proposed project land, 844.39 acres had already
been procured with 28 sale deeds for 844.39 acres of land already signed. The land is being procured
through a local land aggregator from an estimated number of 150 land owners in total from Dedasari
and Baroo! villages. All private land parcels for the project have been procured through a land
aggregator. The land team informed ERM that only private land is being preferred for the Project and
the remaining land to be procured is also private land.

1 Note: The habitation of Baro village is present beyond the buffer zone, at approx. 8 km from project site and therefore not included in the

environment and socio-economic baselines.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 11
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

At the time of ERM site visit it was observed that the procured land parcels consist of agricultural land
(fallow and current fallow with single season cropping). Small patches of open scrubland were also
observed in nearby areas when accessing the site via the village road. The proposed site is located
over a mix terrain (flat land and slightly undulated land). Furthermore, the procured land parcels
consist of seasonally used Kuccha structures which are used for agricultural purposes. The structures
house the family of the farmer (landowner) owning that particular patch of land during farming season
and are also used for storage. The residents of these kuccha structures belong to Noore Ki Bhoorj
and Dedasari villages.

E.3 Applicable Reference Framework
The following reference framework is applicable to the Project:
= Applicable environmental and social regulations and policies in India and the State of Rajasthan;
= _ Institutional Framework for the implementation of the regulations; and
= International Standards including:
- IFC Performance Standards (2012);
-  IFC/World Bank General EHS Guidelines (2007);
-  IFC/World Bank EHS Guidelines for Electric Power Transmission and Distribution (2007);

- Asian Infrastructure Investment Bank (AIIB) Environmental and Social Framework (ESF);
and

-  AIIB Project-affected People Mechanism (PPM).

E.3.1 Applicability to IFC Performance Standards

The following IFC Performance Standards are applicable to the Project:

IFC PS Description Objectives and Applicability to Project
No.

Assessment and Applicable

Management of This PS aims to assesses the existing social and environmental
Environmental and

Social Risks and management systems of CSP Jodhpur and to identify the gaps with
Impacts respect to their functioning, existence and implementation of an
environmental and social management plan (ESMP), a defined EHS
Policy, organization chart with defined roles and responsibilities, risk
identification and management procedures as well as processes like
stakeholder engagement and grievance management..

2. Labour and Applicable
Working Conditions
The project activities will involve hiring of approximately 400 skilled, semi-

skilled and unskilled labourers during the construction phase and solar
plant staff during the operation phase. The project will have to develop a
human resource policy and ensure non-discrimination and equal
opportunity, protection of the workforce and occupational health and
safety. Therefore, PS 2 is applicable to the Project.

2 This is the land which is left without cultivation for one or less than one agricultural year. Fallowing is a cultural practice adopted for giving the

land rest. The land recoups the lost fertility through natural processes.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 12
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

3.

Resource Efficiency | Applicable
and Pollution
Prevention The Project construction activities will lead to increased fugitive dust
emissions, especially in the area it is being developed due to the
presence of loose sandy soil and limited vegetation. The project activities
will also lead to increase in ambient noise level during the construction
phase, which may impact the nearest villages of Dedasari, Durjani and
Khakori. Furthermore, the project activities will involve generation of
waste and may involve abstraction of groundwater. Therefore, PS 3 is
applicable to the Project.

Community Health, | applicable
Safety and Security
The Project activities will involve upgradation/widening of one of the 3

access routes identified and construction activities will lead to stress on
the Project access road and on the area in general. Transportation of
equipment and increased traffic in the area may lead to accidents and
other threats on community health and safety, therefore PS 4 is
applicable to the project.

Biodiversity .
conservation and Applicable

sustainable . . . ;
management of Though actual geo coordinates were not available for this particular

natural living project, based on onsite visit, the project seemed to be located ina
resources mosaic of “Natural Habitat” (Sand dunes & Scrublands) as well as
“Modified Habitat” (Agricultural Fields). Though no Threatened species
(IUCN version 2019-1), was recorded or reported from the study area and
the proposed project is not expected to cause any significant habitat loss
(as such habitats are present in abundance in the landscape), PS 6 is
applicable due to the presence of significance biodiversity value
representing Flora and Fauna of “Thar Desert’.

E.3.2 Project Categorisation and Justification

The IFC and AIIB categories are similar in nature and based on the assessment of said categories the
Project has been categorised as Category B based on the following reasoning:

E.4

Environmental and social impacts of the project are anticipated during the construction phase and
will encompass changes in land-use, increased noise levels, changes in air quality, use and
changes in water quality, impacts on terrestrial ecology, occupational health & safety, etc;

The site location of the project does not involve any anticipated settlements and physical
displacement;

Development of solar power projects is occurring in large numbers in the last decade and
therefore several such projects are located across India. A solar power project can therefore not
be considered an unprecedented activity;

Solar based energy development is a non-polluting source of energy and thus is not likely to lead
to any adverse impacts on the baseline environment during the operation phase.

Baseline Conditions

E.4.1_ Environmental Baseline

During the ERM site visit it was observed that the project area consists primarily of private agricultural
land with seasonally used structures/ sheds, along with structures used for collection of water, were

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 13.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOOR,

RAJASTHAN

Final Report

present. Land use of the procured land parcels consists of agricultural land (fallow and current fallow
with single season cropping)°. Small patches of open scrubland were also observed in nearby areas
when accessing the site via the village road.

The topography of the site is flat with slight undulation with elevation ranging from 195 m to 210 m
above mean sea level. The proposed site is characterised by presence of sand dunes and the
elevation gradually decreases from south going towards north.

There is no surface water body within the Aol of the project. The nearest surface water body to the
site is the Indira Sagar Canal, located at a distance of 8 km towards the east of the project site, which
receives water from the Indira Gandhi Nahar Pariyojna (IGNP) canal.

The stage of ground water development of Bap tehsil, where the study area falls is reported to be
38.66 % and marked as Safe.

It is to be noted that as per consultations conducted by ERM in the project area, groundwater in the
area is reported to be scarce and available at approx. 600-800 feet below ground level, however, with
reportedly high concentrations of fluoride, iron, nitrates and high electrical conductivity.

The Project study area lies in the desert area, extremes of heat in summer and cold in winter are the
characteristic of the desert. Both day and night temperatures increase gradually and reach their
maximum in May and June respectively. The temperature varies from 49°C in summer to 1°C in
winter. Atmosphere is generally dry except during the monsoon period. Humidity is the highest in
August with mean daily relative humidity at 81%. The annual maximum potential evapotranspiration in
the district is quite high and is highest (264.7 mm) in the month of May and lowest (76.5 mm) in the
month of December.

As for natural hazards, the Project lies in the low damage risk zone in terms of earthquake
occurrence, high damage risk zone for cyclones, the drought frequency in the area is once in three
years and the Project area is not prone to flooding.

E.4.2 Social Baseline

The study area has a total population of 3558 with approximately 7.5 % and 3.03 % of SC and ST
population respectively. . For the overall study area, the population of STs varies from nil in Khakori
and Durjani villages to 4 % in Dedasari.

The average sex ratio in the study area is observed to be 938 which is significantly lower than the
state sex ratio of 973. One of the reasons cited for the lower sex ratio is the preference for the male
child amongst the community as a whole. The average literacy rate in the study villages is 50

%. There are two Government-run primary schools. There is 1-government run middle schools. There
are no senior secondary schools or colleges in the study area. The nearest senior secondary school
is in Bap. The major reason behind the low literacy rate reported was high dropout rates due to lack of
education infrastructure. The dropout rate amongst the girls were higher than boys.

The Study Area is characterised by a mixed population in terms of religion and caste, with a
dominance of the Muslim religion and few Hindu households in Dedasari village (according to the
information made available during the consultations). The major sub castes of ST population
inhabiting the area are Meghwal and Bhil.

The settlement pattern in the area is rural, with the settlements being scattered over a large area in
small clusters (also known as ‘Dhani’). The houses in the villages in the Study Area are of three types,
Pukka, Semi-Pukka and Kutcha Houses.

3 This is the land which is left without cultivation for one or less than one agricultural year. Fallowing is a cultural practice adopted for giving the

land rest. The land recoups the lost fertility through natural processes.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 14
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

The primary land use in the area is agricultural land use. There is no forest cover in the project area.
Similarly, area under non-agricultural uses and barren and un-cultivable land account for 1.5% and
10.9 % of the total study area respectively. Total fallow land i.e. fallows land other than current fallows
and current fallows account for 32.41% of the total land in the study area.

The average Work Participation Ratio (WPR) in the study villages is 55 %. With the study villages,
Dedasari accounts for the highest WPR (58) and accounts for the lowest WPR (35.96). Casual
labourers are in a higher proportion than other workers and agriculture labour in all villages. The
higher presence of casual labourers in most villages was also established during consultations. The
labourers are mostly engaged in the construction of houses, roads etc.

The water supply in the area is restricted to supply of water from the Indira Gandhi canal through
tankers. The villages in the Study Area don’t have access to piped water supply or hand pumps and
dug wells. The water stored is sufficient for 10-15 days, dependent upon the size of the household;
the procured water is stored in Tank for further usage. All the villages in the study area have access to
household electricity supply. The health facilities in the Study Area are characterised by a three tier
health infrastructure. The health facilities available at the village level comprise of sub centres and
Public Health Centres (PHC). The common health problems in the area include Mal, Jaundice,
Pneumonia, Diarrhoea, Headaches, and Common fever.

E.4.3 Ecology baseline

According to the Biogeographic provinces of India published by Wildlife Institute of India (Rodgers,
Panwar and Mathur, 2002), the project site falls under the Biogeographic Province — 3A — Thar
Desert.

Major portion of the study area can be classified as scrubland and Sand dune, in fact the project area
is located on sand dunes. The natural vegetation in this areas consists of tropical thorn forests. In
major part of the study area agriculture is highly dependent on rain.

No waterbody and amphibian species were recorded from the study area during the course of
ecological survey. Two (2) reptile species observed during the ecological survey were Leith’s sand
snake (Psammophis leithii) and Keeled rock gecko (Cyrtopodion scabrum).

A total of 24 bird species were recorded in the study area. Four species, the Short toed Snake Eagle
(Circaetus gallicus), Long-legged buzzard (Buteo rufinus), Common Kestrel (Falco tinnunculus) and
Indian peafowl (Pavo cristatus) are listed under Schedule | of the Indian Wildlife Protection Act, 1972
and amendments, and are accorded the highest protection. No Threatened species (IUCN version
2019-1), was recorded from the study area

Total eight mammals can be found in the study area. Out of eight species four were directly recorded
during primary survey. No Threatened species (IUCN version 2019-1), was recorded or reported from
the study area.

No protected area is located within 10km of the study area. Also no internationally recognised area
having special biodiversity value like Important Bird Area, Key Biodiversity Area or Alliance for Zero
Extinction is located within 10 of the study area.

E.5 Stakeholder Engagement

During the ESIA, ERM identified/profiled the various stakeholders of the project, such as the affected
families, vulnerable groups such as women headed households, BPL card holders and landless
households, the village-level key informants, the line departments (revenue, land, agriculture and
forest), state/district administration and civil society organisations as well as developed an
understanding of their stakes, interests and influences on the project as per the IFC and AIIB’s

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 15
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

standards. This assists in understanding stakeholder views on the project and in identifying issues
that should be taken into account in the prediction and evaluation of impacts.

The key concerns and expectations that were raised during the stakeholder consultation process
have been summarised below:

m Key feedback received from local community of Dedasari, Noore ki Bhoorj and Baroo
village regarding solar plants in Bap tehsil : It was informed during the consultation with the
community that there is a drastic shift from agriculture based economy to non-agriculture based
economy due to lack of irrigation facilities and decline in crop yield. There was a positive outlook
towards the solar projects in the area. Although Bap tehsil has witnessed development of various
solar projects in the past 5-10 years, the community desired more such projects in the
vicinity. They expect to receive benefits from the project in terms of employment and
development of infrastructure and the overall community. In addition they also demanded
preference to the local community in contractor and employment opportunities from the project.

m Key feedback received from 5 land sellers who were consulted during the ERM site visit: It
was informed that the sellers are willing to sell their land due to the low productivity of the
agricultural land, dependency on monsoons and lack of irrigation facilities. The compensation
received after selling their land was reinvested into purchase of fertile land in other nearby
villages at a lower price (Baroo village, bap tehsil). Remaining money is also considered as an
option of liquidating their assets. The major concern of the stakeholder group till now is related to
availability of employment opportunities that the project will generate.

= Community Development activities: The local communities were of the opinion that apart from
the economic opportunities, the local community should also benefit from the project in terms of
community development activities. Some of the key areas for development activities identified
included medical infrastructure, access to middle and higher schools, separate schools for girls
and trainings for youth and women within the village. This can be done by collaborating with local
NGOs working on these areas.

m= This can be done by collaborating with local NGOs working on these areas such as Foundation
for Education and Development (FED) (Doosra Dashak project), Gram Vikas Seva
Sansthan. The organisations are working with women groups by forming micro finance groups
and working on life skill training.

E.6 HFE Grievance Redressal Mechanism (GRM) Procedure

HFE has developed a formal Grievance Redressal Mechanism (GRM) for external and internal
stakeholders. The procedure is applicable to the entire life cycle of the project i.e. post site selection
till the decommissioning phase (including mobilization, construction and operations phase).
Consultations, communication and disclosure are mandated by framework specified for the projects.

The GRM outlines the process for lodging grievances, steps to be taken for subsequent action and
the time limit within which the issue would be resolved to the satisfaction of the complainant. All
complaints shall be recorded and addressed in a uniform and consistent manner.

E.7 Key Identified Impacts
E.7.1 Construction phase

Site clearance and loss of top soil: The site clearance, excavation for foundation and access road
construction will largely affect the top layers of the soil. Loss of top soil quality would have an impact
on the agricultural productivity of the land but the effects can be reversed over time. Further, site
clearance will be restricted only in the project site.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 16
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Waste generation: General construction waste generated onsite will comprise of concrete, steel
cuttings/filings, packaging paper or plastic etc. Municipal solid wastes consisting of food waste,
plastic, glass and waste paper will also be generated by the construction workforce at canteen facility.
Asmall proportion of the waste generated during construction phase will be hazardous and will
include waste fuel, grease and waste oil containing rags.

Water requirement: It is estimated that approximately 60 KLD of water would be required for civil
works during construction stage and considering peak worker requirement of 400 workers, daily water
requirement is estimated as 18 KLD. The water will be obtained from nearby borewells (study area
falls in region marked as Safe in terms of groundwater availability) and/or the IGNP canal (the only
source of surface water).

Air quality: Air quality in the study area will be impacted in the form of fugitive dust emissions from
construction/installation activities, vehicular emissions and exhaust emissions from DG sets.

Ambient noise: Settlements of Dedasari, Khakori and Durjani villages will most likely be affected by
increasing noise levels because of proximity to the project site and construction of the proposed
access road.

Occupational and community health and safety: The construction phase activities such as installation
of solar PV panels, construction of transmission lines and substations and movement of material and
personnel may result in impacts on the health and safety of the workers and the community. These
activities will involve the use of heavy machinery and live transmission power lines.

Labour and employment: As gathered from consultations CSP’s site team, a significant segment of
labour requirement during the construction phase will be sourced locally.

Local biodiversity: Based on habitat sensitivity value, open scrub and sand dune habitat was found to
sustain only Least Concern species, and such habitat is widespread in the study area and beyond
study area, so the loss of such habitat for project activity affects only a small portion of such habitat.

E.7.2 Operational phase

Soil environment: In the operation phase, soil compaction and erosion may occur due to vehicle
movement, which only happens during the occasional maintenance activities.

Waste generation: The waste generated from project includes domestic solid waste at SCADA
building and substation and hazardous waste like waste oil and lubricants and oil containing jutes and
rags will be generated during maintenance activities.

Dry robotic cleaning: Use of dry cleaning technologies is a proposed method that will be adopted to
undertake module cleaning. Therefore, water requirement for module cleaning purpose will be very
minuscule.

Employment: During the operations phase, the requirement for unskilled and semi-skilled labour is
expected to reduce to 20 and 15 respectively. The locally procured services will include maintenance
work of the facility, 24 hour security, bush and undergrowth cleaning and housekeeping activities.

Ecology: Several species of birds identified during the ecological study were found perched on wires
and poles in the area. These transmission lines and poles can potentially constitute an electrocution
and collision hazard to birds. Some birds also utilize the transmission towers for nesting.

E.7.3 Decommissioning phase

Soil environment: Soil in the study area will be affected due to soil compaction due to the increased
vehicular and workforce movement, dismantling and storage of plant components on the adjacent
land, removal of internal electric lines/ poles etc. and waste generated in form of dismantled plant
components and demolition debris from plant foundations, storage yard and substation complex.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 17
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Air quality: Air quality in the study area will be impacted in the form of fugitive dust emissions from
construction/installation activities, vehicular emissions and exhaust emissions from emergency DG
sets.

Ambient noise: During decommissioning phase of the project, noise will generate from movement of
vehicles carrying dismantled structure and equipment.

Economy and employment: The major social impacts associated with the decommissioning phase are
linked to the loss of jobs and associated income.

E.7.4 Key cumulative impacts

All of the above highlighted impacts may have a heightened effect in the study area as the study area
is characterised by the presence of other solar power Projects, namely:

= 23 MW Solar Power Plant owned by Waaree Energies Limited (WEL) and Maharashtra Seamless
Limited (MSL);

= 20 MW Solar Power Plant owned by Northern Solaire Prakash Private Limited (NSPPL);
= 10 MW Solar Power Plant owned by Sauryauday Solaire Prakash Private Limited (SSPPL); and
= Bhadla Solar Park.

E.8 Mitigation Measures and ESMP

For the purpose of providing site specific mitigation measures to mitigate key identified impacts from
the Project, an ESMP has been developed. The ESMP specifies the standards and controls required
to manage and monitor environmental and social impacts during construction and operation phases.
To achieve this, the ESMP identifies potential adverse impacts from the planned activities and
outlines mitigation measures required to reduce the likely negative effects on the physical, natural and
social environment. This is in accordance to IFC Performance Standards 1 which emphasizes the
importance of managing social and environmental performance throughout the lifecycle of the Project.

E.8.1 HFE’s Organisational Structure

| PERSE. ORGANISATION CHART (PROJECTS AND O&M)
“Mr. Sunil Jain’
(CEO & ED)

 acccnacneaimae “Me. Atul Ranizada ~—_
Hi (H00 - Project and 08M)
i

Me, Sunil Kumar
Project Planning:
Ho

SCADA & Forecasting
i)

Mr, Sudhakar Pandey Mr. AK Bajpai
Projects-HO hk Qaac -HO

(Me. Mukesh Kumar
Proj

Source: Hero Future Energies

Since the project is at initial stages of planning, details related to site level organogram of CSP
Jodhpur and their EPC Contractors are not presently known.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 18
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

E.8.2 Roles and Responsibilities

CSP Jodhpur will majorly play a role of supervisor to oversee the project performance pertaining to
environment, health, safety and social issues. It is recommended to strength the EHS organizational
structure by creating a dedicated EHS department at the corporate level. Identify unsafe acts and
conditions and suggest remedies.

E.8.3. Inspection, Monitoring and Audit

Inspection and monitoring of the environmental impacts of the Project activities will increase the
effectiveness of ESMP. Through the process of inspection and auditing, CSP Jodhpur will ensure that
the conditions stipulated under various permits are followed. The inspections and audits will be done
by EPC contractor (during construction phase), HFE’s EHS department and by external
agencies/experts. The entire process of inspections and audits should be documented. The
inspection and audit findings are to be implemented by the site in-charge in their respective areas.

E.8.4 Reporting and Documentation

CSP Jodhpur will develop and implement a programme of regular reporting through the stages of the
project lifecycle. The personnel delegated EHS roles shall be required to fully comply with the
monitoring programme in terms of timely submissions of reports as per acceptable level of detail.
Reporting will be done in form of environmental check list, incident record register, training records,
and environmental and social performance reports (weekly, monthly, quarterly, half yearly, yearly
etc.).

E.8.5 External Reporting and Communication

EHS head is responsible for ensuring that communication with regulatory agencies and stakeholders
are maintained as per the requirement. All complaints and enquiries are to be appropriately dealt with
and records should be maintained in a Complaint/Enquiry Register by the delegated staff of EHS.

E.8.5.1 Internal Reporting and Communication
There are following reports required for the construction and operations period, as per HEE ESMS:

= Monthly Compliance Report: Once the construction of the project starts, a monthly compliance
report needs to be submitted by the Contractor. The compliance will be verified against applicable
laws, ESMP and other conditions as required by the contract.

= Quarterly Audit Report: Regular supervisory missions to be carried out by the environmental
Manager and a brief summary report shall be prepared with corrective actions, which will be
shared with the contractors during construction till commissioning.

= Monthly Compliance Report: Once the operation of the project has started, a monthly
compliance report will be submitted by Contractor. The compliance will be verified against
applicable laws, ESMP and other conditions as required by the contract.

= Six-monthly Audit Report: Regular supervisory missions will be carried out by the
Environmental Manager and a brief summary report shall be prepared with corrective actions,
which will be shared with the contractors

E.8.5.2Documentation

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 19.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORU,

RAJASTHAN

Final Report

Documentation is an important step in the implementation of the ESMP, CSP Jodhpur will establish a
documentation and record keeping system in keeping with their ESMS, to ensure recording and
updating of documents as discussed in the ESMP. Responsibilities have to be assigned to relevant
personnel for ensuring that the ESMP documentation system is maintained and that document control
is ensured through access by and distribution to, identified personnel in form of the following:

= Master Environment Management System document;
= Legal Register;

= Operation control procedures;

= Work instructions;

= Incident reports;

m= Emergency preparedness and response procedures;
= Training records;

= Monitoring reports;

= Auditing reports; and

= Complaints register and issues attended/closed.

E.8.5.3ESMP Review and Amendments

The ESMP acts as an environment and social management tool which needs to be periodically
reviewed to address changes in the organization, process or regulatory requirements.

Following a review, Site in charge in coordination with personnel delegated EHS will be responsible
for making the amendments in the ESMP and seeking approval from the Regional and Corporate
heads. The amended ESMP will be communicated to all the staff on the project.

E.8.6 Training Programme and Capacity Building

Training is needed for effective implementation of ESMP. The training programme will ensure that all
concerned members of the team understand the following aspects:

= Purpose of management plan for the project activities;
= Requirements of the management plan and specific action plans;

m= Understanding the sensitive environmental and social features within and surrounding the project
areas; and

m= Aware of the potential risks from the Project activities.

E.8.7 Purpose of the ESMP
The purpose of ESMP is to:

= Provide an institutional mechanism with well-defined roles and responsibilities for ensuring that
measures identified in ESIA designated to mitigation potentially adverse impacts are
implemented;

= List all suggested mitigation measures and control technologies, safeguards identified through
the ESIA process;

= Provide Project monitoring program for effective implementation of the mitigation measures and
ascertain efficacy of the environmental management and risk control systems in place; and

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 20
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

= Assist in ensuring compliance with all relevant legislations at local, state and national level for the
Project.

E.8.8 Mitigation measures

The relevant mitigation measures to all the impacts identified during the impact assessment study
have been presented in Section 6 (Impact Assessment) and Table 8.1 (Environmental and Social
Management Plan) of the ESIA report for the Project. Key mitigation measures for construction and
operational phases have been summarized below. As for decommissioning phase, ensure mitigation
measures for construction phase are reviewed and appropriately followed.

= Construction phase:
- Proper water sprinkling of road should be undertaken to reduce the fugitive emissions during
transportation.

-  HFE Grievance Redressal mechanism should be followed by CSPPL and its sub-contractors.
It should be ensured that a complaint register is maintained onsite so that any complaints
from the locals or labours can be registered, investigated and timely resolved.

- Proper PPE’s viz. gloves, glasses, helmet and shoes should be worn by workers/labours
while handling solar panels as well as during other activity during construction phase.

- Camp and kitchen waste shall be collected in a manner that it does not attract wild animals.
- Temporary barriers/fencing shall be installed on excavated areas.

- The speed limit of the heavy vehicles should be maintained.

- All the vehicle should have valid PUC certificate.

- Hazardous materials such waste oil, used oil should be stored at designated locations in
enclosed structures over impermeable surface.

- Hazardous Waste authorization as per Hazardous and Other Wastes (Management and
Transboundary Movement) Rules, 2016 should be obtained.

= Operational phase:

- Implement the recommended complaint resolution procedure (Grievance Redress
Mechanism) to assure that any complaints regarding noise or any other issue related to
project activity is not left unnoticed. The complaints should be registered, investigated and
timely resolved.

- To minimize effect of “Lake effect’, visual frightening techniques like “Scare crow” may be
considered to frighten any bird trying to land on panels and prevent birds from landing.

- Ensure dry robotic cleaning is undertaken at the operational plant so as to decrease the
stress on local water resources, especially groundwater resources.

- Hazardous waste viz. waste oil used oil, used grease, wastes or residues containing oil,
empty barrels/ containers/ liners waste or residues containing oil etc. will be collected and
stored in paved and enclosed area with secondary containment and subsequently sold to
authorized recyclers/ Transfer storage disposal facility (TSDF) in compliance with RSPCB
norms.

E.9 Conclusion

The Project is a green energy project proposing to generate 250 MW power through solar energy.
The Project and its key components such as site office building, external transmission lines, etc. are
likely to have had environmental impacts on baseline parameters, such as on land use (conversion

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 21
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF EXECUTIVE SUMMARY

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN
Final Report

from agricultural to industrial land), ambient air quality and noise quality, especially during the
construction phase. The social impacts from the Project are assessed to be beneficial in terms of local

employment and overall local area development.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 22
orient ait

a aRatorn a goat

oh per wife (Cage) aor fase water oes (eh) adel gels Grex cae GiegR) wgde fates Sree siergR)
& areay 8 cheage 4 va 250 tte wt tie foega uReatorn faofta wr wi 2 uRaorT wre MoRaM & GiergE feet
ag ait woitst deve 4 feera @1 aie free ofarorr ds (3) wal, arc: SRN, wort six Gort 4H dell F aie weer
der we & efor crrrr 10 fort at qe ue feet FI

wares 4 cinerea fta Pra @réuedh) & vaste armel, eRe sexier Pas dH (eergersh) & alah we aafsre
aa €rae) atk usita vatawia ore cen fahrart & appre Fak faga oRatord & vataite vd areas wera
sre (STasrsy) set & fey gareva sfsar wgde fates (SareyA) GT wera far ar!

wear ay fat sree & fer vataita Refeat & ses ger sie uRatorr wre or urnftie—snie wert oe } TeeT
 Swesngy sera Sq 12 sie 13 Gea, 2019 wr afatoray were wT her fever war em | get feaiot ue ufo wre GT
uRRefaara wader A frat ver on fort, oRarorn wret & sre—ore vit A aRRerfsata wacasfreray eff Geren fazer,
fra war) ord & ofa eae d arr d wo H, 16 W 18 srASR, 2019 TH URarorT wre wT UH sie her fear war ar]
arpa wqarat Oy afer afr are avi, Shige sie afer ent S oeref fear aT

32 weber a Atha she stfacaRrdiewr

at ste wargangat FH Prat Pot—gedt wofs z sik ow APral } sree $ ata w Retort ot Fh Ht A shag
ferar rar & forereot crentere Pera &:

® Pater ar & chr Rao 8 vata sie wart oe ware ugar wena & fret yoo H aRads, vie b eax F
ga, ay yren ¥ oRada, Ge & STAT sik Saat Gram F oRadh, erty uefa, areararerra KIRA TYRE
omfe ue wera arftrct z,

= oftatorn wre oT arate ¥ org veafkra serase ves aiferay fexeros efter wet ze;

* fiwe cae 4 die faga uRafornil or frors at den 4 et ver @ sik gafery Wel aa 4 Oe aga eh GRarorTy
Rea &| ora: Gk faga aRator of ory ongrgd afefatey wet ara oT wear 8;

=a smnka Got or fore, Got or ve wget wie @ sik gafery ge wares aT h <M sreMR—-eT Tatar we
Org vicar ware Gey Ot dara Tel FI

a7 Teal 7y Aer aT
gm Prat ar

Uaioe wre OT wg oie Fe at Gok od wt ef: aac wre GT wg, cen Ata a uga art d Frater d ferg
weer 8 ger: fist ot Got od enfad eth) fet ot Gat od a qoea ot a B aA oT HY Corea we WATE
Tem wR wae b wer a wars ware fey or wad F| gad afaik, wre Gt wory or ori daa afatorn wre aH
ira err

Sa SST eat: URAGT wet WR ST eM Te aaa Pratt wer 4 gate, la A Hae / stem, defor oR ar
wakes onfe er) fater aries err dé 4 wate cra wae A cost eh foe ga-ga wre veri, wiftew, wa sie
XE oral efhal F

Pratt ar & chr aga wre ara A Gare oar Ah corr erm forerh arafere ger, rot vd srafkre der A ceraer fers
mfirct & |

We oT sragamar: we opahia & fe Patra d chem Patr ori & fore err co Syest wer st srawaaan ef sie
400 offal at ent ret sragaHar wT See ey, ah we saga wT 18 Sues eT aaa f1 wea Peat ate
Gert et aoret Srerera ot gfe B yRtera at seh H ea ay era HF ane @) sie /ar ongeihenh see (Tae Get GT THAT,
ae) 8 are fear are

ay gore: Pratr/eencar weet 8 Poort aret vars yor Geol, aed S Maer aet Tors site Soh Ge +
wake vont 8 ser a A arg aA yorea wenfaa efi

uRash ie ike G ee 4 ge W Sore, Gort sie geht wal ot ae So wenfea se GT ware waite & elif ow
aRtaat oRator wre sik weafas vga art & Prafor d eita ze

errr ve urgent TaRer ae Ren: afer aor wy afefatral oY wien ard Grell Sl eee, RET orga sR
wae & Fat, ste anh ¢ afte } snare S offal sik agar } aed 7 Re WW wa oS Gad F1 ST
afefatrat 4 art gist sik orga (Paq—gm) oer age creat or soar ena er

aa ud trorme: cher fr Viger & wert car are fey wy aa V var ser ze, Pater ae} ek aot Gr sravrHa wT vA
ast aT ware afret ot Pram eed oer fear oT!

aria vra—fafaercn: wrpite a—eert deena AM & sree wR aE ura wen S fee |elt ars six Ya Sten wpe
teen 4 daa pea fear ae wonfeet wad z, sik ow wrpfees Te stares as sie Gey gree Al TG wo A
Det ser @, ara: URaforT alae & ore sh are ww pie aaa oT aft, ow opie aaa S ww Bre T
sig ara ot eafat Get F |

$72 ware aT

yar Rae: wares aT A aed  srarrm & oreer Pet or tests sie seas Vt Gear ze, vt daa ahaa Gr
OM arch warera wfafattrat & eter ere |

arr wart em: oRaiorn & fac acl Ga 4 weve was sie warewa G Mayer aren wel cra Garr efter zs site
wera wiefatrat & ck ware wer oy satire de sie Ciew ve dor F cee Ge sie feers onfe Pravctit|

ge wales wore: yer wor wehfrat or cert ge wears fafa & Set Hegel Gt wong s fery sraaren GGT | sre
Hisget Ht wary & wahorm S oe ot srazeepar sida sea ert |

WHI Ware aT S SRM sEe sie sage aot Gr srawayay TeHe HAT: 20 FT 15 WE VI Hl atten S| was
ER W Gey OM aef Vasil 4 gory or wares ors, 24 He YR, arS—giarS GI wo sik grower wfafattrat efter
ert

uRRefra: mRRefadta ser & eke ea 4 uferal a og worse ari sie Gal oe adi veal ag | SA oR oneal
ait Gt @ offal & fry faqa—srera sik corm & wafaa Gar Gost et wad F1 |e vel sract sari S fore A aay
cert or ora Get S|

$73 0 fasada ae

yar oka: cet sik ores & onary 4 gfe, waa db ucot wr Giorax siert GET sie orrei—aret GT af oe dere
oe, sigertl fleet orga / at ot Protest anf & oreo fst wr tess eB sie, Grete ster fey ay Waa ueat
wo A cen daa a la, dere aes sik Warees Tas—-eS U Pact Fed H wa A cl we seas as HT AAT
serfact efi |

ay Toren: Prat / cerca weet 8 fact set verre yor Tero, acest S Fae arel Toros site srarcepretts
Suh te & waite vant 8 ser aa 4 ay ot qorac wenfaa er

uke aie oto & farats aed ek, Gioee set fey wy stat g Goa wT UM ae Ted b srarrs S
wk sor erm

snfiet six worm: firats wer GS wy uraforey wera stew sie weir ora wt ey SW weer wad FI

tes =e 3 wm

Wad ste SER & SRM ear TY wh wardt & walla =P sors, uRator a sousMgy Rote & aqary @ (Ta
srpor) ie unferer 81 (cafaxcta va arafores wart trom) A mega fre aye) Pater sie were wT aS ARN APH
wore fra aries wa 4 fey ay S| Orel oe farada aT Gt aa z, Yad wr fe Prafor aed pho corel a wher
OH ony oie Gra SIE eM fat GT!

=) frafor ae:
—uRaed } chr verse venis ver & fry usa we de & cea or fesara fear oT ae |
—  Vewitive sik gad si-sbent arr wares & aren Paen da or Tre feet aA afey
ae yfacd fra crar afey fer wrct oR va Rrorad vores Tare wear oY crfe wets cit ar aftreet ar
Of ft Prone # Ge ustiga foe ony, Gast Usa HH oIE sik GE waa S ea far wT]

— tier tao ot esferr & chr site Pater ae 4 ora afofattet ek wile /afret grr wet ig oy
TRIM, TA, Sorte sik OE GEA oT aeT |

— fae sik weg S Ga ga TER vrs fear ore fot ae vita srefie a eT
— - eaftra dif oe orem aRee/ars ory ogy |

- ant cedt at afe vraag wet ott afey |

— wh aes & ore ara deg wares er afey

— GreTe urn oe sare de, wow det ome or Paid wai we soreTa wee } Gu, vRag Weasii
& sex dora fear ora aeT |

— aaete wd oa craftre (aes Ud oer tater) Pai, 2016 & spe GaeTH Hay or wer wr far
urn afeg |

= Fare WRU:
— uftatorr afefatt & wafer vie ar feet ff ora ere 8 GS ors ah Prorat set a we ory aE oneafet
wb fey srgeiftra reread fare orefaty Caen Pra da) ary we | reread dole wT crt afey, Tra

Tsae #1 ori aiey sik Ge wera S sa fear oT afey |

— Steere at apa oe & fery, gece samt cote, oR “faoenr’, & ood we fee frat Gr waar z
cafe taal ue cart ot ore oe aret weet of Sear oT wed sie GE rel we Ta B vor GT aa

— afiRad wy fe were wis 4 yew eifew wor or corr fra ore aif wire oer were, fees wo
apie Were wR GSA ae Tara wT wa far oT wa |

— Uae Gay, oY sare da, wa da, wea ate, dea ow Ge or sale, are Gh ua/ agar onfe oF
ud wet sik fadtae eer ae oitwe da 4 wea a dora fear orem sik cava TA oer arrest
o ager 4 aftiea Grimet/ wri asreo Proc ga Cease) wt aa fear ae

to Prem

ae odor we eta Got ator @ oi ak Got & wer S 250 tie faga Gores wr wea waht S| oRetora sie
wad FEI veo! vA we wafers was, gee RTT orga anf S ora ET greet, GRA y-orarT (HAT  sitehfire ay
¥ oRad), oRaeit ag goer site vie yore oy, fase wo B Par ae} ck, vata ware uss a Wasa S|
orc & sya, vRarorr 8 aes aret wrnfor ware erie Yorn sie warite aa d was fame ot git S arnt S 1
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

1. INTRODUCTION

Hero Future Energies (hereinafter referred to as ‘HFE’), emerged from the Hero Group, is an
Independent Power Producer (IPP) with an installed capacity of ~1.2 GW of wind and solar power
assets across the country 4). As of now, HFE has commissioned a 210 MW Solar Power plant with
Karnataka Power Transmission Company Limited (KPTCL) under the state policy and 230 MW Solar
PV projects (3 nos. of 10 MW each) under JNNSM Phase-Il Batch-! program. It has also implemented
a 43 MW Project in Madhya Pradesh under state policy and is implementing another 40 MW project in
Telangana under the state policy as well. Additionally, M/s. Clean Solar Power (Bhadla) Private
Limited, a SPV (Special Purpose Vehicle) of HFE, is in the process of implementing a 300 MW grid
connected to solar photovoltaic power plant at Bhadla Solar Park. The project site is located at
Phalodi tehsil, Jodhpur district in the state of Rajasthan.

HFE has now proposed to set up a new 250 MW solar power project in Noore Ki Bhoorj, Jodhpur
(Rajasthan). The Project SPV (Special Purpose Vehicle), M/s. Clean Solar Power (Jodhpur) Private
Limited (hereinafter referred to as ‘CSP Jodhpur’) is planning to implement a 250 MW grid connected
solar photovoltaic power plant at Noore Ki Bhoorj. The Project site is located in Bap tehsil of Jodhpur
district, Rajasthan.

CSP Jodhpur intends to undertake an Environmental and Social Impact Assessment (ESIA) for the
project, in accordance with International Finance Corporation (IFC) Performance Standards 2012. The
aim of the study is to understand the environmental and social sensitivities associated with the solar
power project as well as assess the ability of the project to comply with the requirements of the above
mentioned guidelines and implement mitigation measures during the Project’s lifecycle. For this
purpose, ERM India Private Limited (ERM) has been appointed to carry out the ESIA study.

ERM undertook a site reconnaissance visit for the project on 12" and 13" February 2019 to obtain
data on the environmental conditions for the various identified parameters along with the social survey
of the site. Ecological survey of the site was conducted on the same dates, wherein an analysis was
undertaken of any ecological sensitivities in the vicinity of the site.

11 Project Overview

Error! Reference source not found.Table 1.1 provides a snapshot of the proposed project.

Table 1.1 250 MW Solar Power Plant, Noore Ki Bhoorj - Snapshot

Particulars Description

Location m= ~The 250 MW solar power plant is located in Noore Ki Bhoorj Village, Bap
tehsil, Jodhpur district of Rajasthan;

m= The elevation at the project site ranges from 195 m to 210 m above mean sea
level;

= The project is located over private agricultural land in an open terrain along
with very limited vegetation consisting of shrubs and bushes.

PV Modules m= Manufacturer-Telesun/ Jinko/ Trina/ Yingli/ Canadian/ equivalent (the
manufacturer will be finalised based on preparation of Detailed Project Report
which is currently under progress).

Power Evacuation = Power from the project will be evacuated to a 765 kV PGCIL Bhadla grid
substation (GSS) located in Noore Ki Bhoorj village, approximately 6-7 km
east of the proposed project site;

= A3km long high-tension (HT) line, developed by M/s. Tata Power, will act as
acommon point (external transmission line) and will connect with the 5 km
long transmission lines to be developed by HFE (internal transmission line).

4. https:/www.herofutureenergies.com/projects/ Accessed on 18 February 2019

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 23.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Particulars Description
Land Requirement = The project will be developed over approximately 1,350 acres of private

agricultural land. The facility will include site office, inverter control rooms,
SCADA control room, switchyard, storage area, scrap yard, transformers etc.;

m= Out of 1306 acres, 844.39 acres has been procured through land aggregator
and procurement of remaining 461.61 acres is under process.

Project Status during ERM | ® Planning stage with partial land procurement under process;
Site Visit = Detailed Project Report is under preparation by HFE;

m= Route survey for power evacuation is yet to be undertaken; and

= Boundary for the project site is yet to be identified and constructed.
Contractors (construction = Information regarding contractors and workforce required for the project is
and O&M phase) presently unavailable as the project is at the planning stage.
Commissioning date m= The date of commissioning of the power plant is presently unavailable as the

project is at the planning stage.

Note: ERM would like to mention that this report describes the environment and social impacts
associated with the specific solar power plant as defined for the Project. Any further addition to the
current project which comprises of a 250 MW solar power plant will require additional impact
assessment.

1.2 Purpose and Scope of Work

ERM understands that International Finance Corporation (IFC) has invested in the proposed 250 MW
solar power plant in Jodhpur, Rajasthan. In this context, the project requires evaluating the
environmental and social risks associated with the project and to implement mitigation measures to
avoid adverse impacts for the remainder of the project's lifecycle. The project has to comply with
international standards, which have been presented in the applicable reference framework below,
along with applicable national, state and local regulations. This report discusses the environmental
and social baseline within which the proposed solar power project is commissioned and assesses the
potential adverse and beneficial impacts that the project could have, along with suitable mitigation
measures and an Environmental and Social Management Plan (ESMP) for the project. The following
figure provides an understanding of the scope of work and the applicable reference framework for the
project.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 24
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ
RAJASTHAN
Final Report

INTRODUCTION

Figure 1.1 Scope of Work and Applicable Reference Framework

Scope of Work

+ Detailed desktop review;

+ Description of baseline environment
(Physical, biological, social, cultural,

health, demographic and economic
activities);

+ Identify and describe legislative and
regulatory framework;

+ Determine short, medium, long term
and cumulative impacts (both positive
and negative) of asset facilities and
activities (refer to IFC Performance
Standard 2012) and priorities. Impact
include both temporary and
permanent;

+ Analysis of alternatives;

* Develop management plan to mitigate
ativerse impacis and enhance positive
impacts (ESMP) including monitoring,
time frame and responsibiltiy.

+ Note: For the purpose of data
collection, target stakeholders include
relevant authorities/local government
organisations as of the
stakeholders. The ESIA report will
include the Stakeholder Engagement
Plan.

1.3 ESIA Methodology

Applicable Reference
Framework

+ Applicable local, national and
international environmental and social
regulations (including that of the state
nodal agency for renewable energy
development);

+ IFC's Performance Standards 1-8
(2012);

+ IFC General EHS Guidelines (available
at IFC website);

+ EHS Guidelines for Electric Power
Trabsmission and Distribution (April,
2007);

+ AIIB ESF and PPM; and

+ Relevant ILO conventions covering
core labour standards and basic terms
and conditions of the employment.

+ Note: Solar energy projects and
renewable energy projects in India at
present do not require an
Environmental Clearance under the
EIA Notification, 2006. The ESIA, is
thus being undertaken as an internal
management tool for CSP Jodhpur.
ERM is not preparing the ESIA for any
regulatory requirements; hence, if any
deliverable is used for the same
purpose, ERM needs to be notified by
the Client.

The ESIA methodology follows the overall ESIA approach illustrated in Figure 1.2Error! Reference
source not found.. The ESIA has been undertaken following a systematic process that predicts and
evaluates the impacts the project could have on aspects of the physical, biological, socio-economic
and cultural environment, and identifies measures that the project will take to avoid, minimise/reduce,
mitigate, offset or compensate for adverse impacts; and to enhance positive impacts where
practicable. The stages of the ESIA process are described below.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 25
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

INTRODUCTION

Figure 1.2 Approach Adopted by ERM for the 250 MW Project

ERM ESIA Method

Mateorlogal lagial Department (MD).
oss
Geobpy: geo: Geobgiesl Suney of nd (GS State Ground
morphology, y- Water Bose, Cantal Grundwater Autorty
Jarogeobgysnd  (CGWA)brochure
nydrobgy
Landuse _Throigh Satelite Imagenes and GIS Mapping
Neturl Hazes | Buldng Materals and Tecmnobgy, Pomaton
Counciofingsa (BRTPC), Daastr ianage-
tant, Rel & Cvi Defence Deparment, Faj-|
Shen
SocioEconame Mapsaf nda
Census of nia, 2011
Local vlagers;
Handbook of Agriculture, inion Counel of Agr
utara Research inca
Ecology Secondary temie from published books and
rezearn pubieatons wee ago conaited fr
the fore ans fauna of he sty aren,
IUCN Red bata List 2018 20)
schedule 1-5 of Wide Protectan Act, 1972
Documents Envicnmentaland Sool enagement Frere
sheredbyhe wore
Cient HEE) Heath Safety end Enveenmart Ply
Comarate Socal Responsnaty (CSR) Foley,
2018: 2n8
Grevarce Redressal Mechanism
1.3.1. Screening and Scoping

1.3.1.1 Screening Methodology

Scoping

Screening

Baseline Data
Collection

Impact
‘Assessment

ESIA Report
ESMP
Preparation

Site reconnaissance was undertaken on 12th and 13th Febru-
ary 2019 by ERM team comprising of environment, ecology
and social experts. Activities undertaken were:

+ Walk through of site and sensitive locations;

* Visit to village in Study area and key project component loca-
tions;

‘+ Habitat specific vegetation survey was undertaken to enu-
merate the trees, shrubs and herbs in the study area;

+= Avifaunal species were enumerated by habitat surveys at the
sample plots, Avian nomendiature ised Standard field
guides

‘* Habitat survey for mammals was conducted. Identification
followed standard literature.

As part of additonal scope of work, another site visit was un-

dertaken from 16th fo 18th October 2019, Activites undertaken

were:

‘* Consultation with Vulnerable groups such as women headed,
landless and BPL households in Dedasari, Durjani and Kha-
kor village.

‘= Consultations with NGOs namely Foundation for Education
and Development (FED ) and Gram Vikas Seva Sansthan.

Coestace wit Lad ete ie
Decamei via nd Sapam of
Dedaaeivie

12082018

Coentasce nit Last sspeasr
2M Naess ipl (f Ms Sear

Boe

13082019 | Connon wit Lact Taot

Diceeanssecenapssnc a
sere pros
coreinadon wih NGOs wong

For the screening exercise, ERM undertook discussions with the project team and a review of the
documents available. The following sub sections provide an understanding of the methodology

followed.

1.3.1.2 Kick-off Meeting

The ERM team had a brief kick-off meeting with the HFE team prior to site reconnaissance visit. A
discussion was also held with regard to the expectations from this assessment in terms of scope of
work, deliverables, timeline and the methodology to be followed for the same.

1.3.1.3 Document Review

Desk based review of the relevant documents of the project and its surroundings were undertaken to
have a clear understanding of the Project and their impacts. Further, review of the secondary
information available on the project areas, the administrative block, the district and the state was
undertaken to substantiate the primary data.

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 26.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

1.3.1.4 Scoping Methodology

For this ESIA study, scoping has been undertaken to identify the potential Area of Influence for the
project to identify potential interactions between the project and resources/receptors in the Area of
Influence and the impacts that could result from these interactions, and to prioritize these impacts in
terms of their likely significance. This stage is intended to ensure that the impact assessment focuses
on issues that are most important decision-making and stakeholder interest. The scoping exercise
was undertaken on the basis of the information available on the project, the discussions with the
project team and the prior understanding of ERM of solar power projects. Potential impacts have been
identified through a systematic process whereby the features and activities (both planned and
unplanned) associated with the operation and maintenance and decommissioning phases of the
project have been considered with respect to their potential to interact with resources/ receptors.

Potential impacts have each been classified in one of three categories:

e No interaction: where the project is unlikely to interact with the resource/ receptor (e.g., wholly
terrestrial projects may have no interaction with the marine environment);

e Interaction likely, but not likely to be significant: where there is likely to be an interaction, but
the resultant impact is unlikely to change baseline conditions in an appreciable/detectable way;
and

e Significant interaction: where there is likely to be an interaction, and the resultant impact has a
reasonable potential to cause a significant effect on the resource/receptor.

As a tool for conducting scoping, the various project features and activities that could reasonably act
as a source of impact were identified, and these have been listed down the vertical axis of a Potential
Interactions Matrix. The resources/receptors relevant to the Baseline environment have been listed
across the horizontal axis of the matrix.

Each resulting cell on the Potential Interactions Matrix thus represents a potential interaction between
a project feature/activity and a resource/ receptor.

1.3.1.5 Scoping Matrix

All environmental and social impacts and risks described in IFC’s Performance Standards and E&S
Guidelines have been considered for the interaction matrix. The Potential Interactions Matrix for
Project activities and likely impacted resources/ receptors is presented in Table 1.2Error! Reference
source not found..

The interaction matrix has been colour coded to indicate those interactions that are relevant to the
Project (coloured in black), possible (coloured in grey) or scoped-out (coloured in white). Those
interactions that are grey are ‘scoped out’, but the ESIA report includes a discussion that presents the
evidence base (e.g., past experience, documented data, etc.) used to justify the basis upon which this
decision was made.

Interactions that are likely to lead to significant impacts are presented in Table 1.3 and will be the
focus of the impact assessment. Owing to site conditions there are certain possible interactions that
will not take place. As a result these interactions have been “scoped out” and are presented in Table
1.4.

1.3.1.6 Cumulative Impacts

Accumulative impact is one that arises from a result of an impact from the Project interacting with an
impact from other similar activities to create an additional impact. It was observed during the site
reconnaissance survey that the project falls in an area characterised by presence of other solar power
projects and has some solar plants within a 5-10 km radius, with some still in the pipeline. Therefore,
cumulative impacts have been assessed and discussed in this report.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 27
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ,

RAJASTHAN

Final Report

Table 1.2 Activity-Impact Interaction Matrix for Planning, Construction, Operation & Maintenance and
Decommissioning Phases

Environmental and Social Resources/Receptors

al Health

Project Activity/ Hazards

frastructure and

2
=
=
So
a
a
fe)
i=
o
f=
=
2
a
f=
Wi

Land Environment

Soil Environment
Groundwater Resources
Surface Water

Air Environment

Noise Environment
Terrestrial Ecology
Aquatic Ecology
Community Health and

y

e-construction phase

Land procurement

Construction Phase

Development/strengthening of access roads

Site clearance and site preparation

Transportation of construction materials

Mobilising and operating construction equipment, machinery
and DG sets

Transportation of solar modules and ancillary facilities
Foundation excavation, piling and construction for solar
mounts, site office, transformers, etc.

Electrical cable laying and installation of PV module

Operation and Maintenance Phase

Washing of solar modules

Grass cutting

Regular Inspection and Maintenance of equipment
Cumulative Impacts arising from solar projects in the area || |
Decommissioning

Removal of PV Modules
Removal of ground mounted structures, ancillary facilities

= Represents “no” interactions is reasonably expected
= Represents interactions reasonably possible but none of the outcome will lead to significant impacts
Hi = Represents interactions reasonably possible with one of the outcomes leading to potential significant impact

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 1
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

Table 1.3 Identified interactions with potential significant impacts

Interaction (between
project activity and
Resource/Receptor

Justification for Expectation of Potentially Significant Impacts

Changes in Land Use

= Construction of temporary structures during the construction
phase, such as stockyard, labour camp etc., would lead to
changes in the land use albeit for a short period;

= — Setting up the project would require clearing of vegetation for
Project related activities;

= Installation of solar panels and other components, paving and
widening of access roads, setting up site office will lead to
permanent change in land use; and

= Restoration of solar plant site after Project cycle will reverse the
land use to the original one.

Alteration of Topography and
drainage

= Analysis of the Project site as well as its surrounding area exhibits
primarily flat terrain with slight undulation. Project activities (e.g.,
site development, construction of access roads) are likely to result
in alteration in the topography and drainage of this area.

Impact on Soil / Land
Environment

= Vegetation clearance and construction can change the soil
properties and negatively affect soil stability in the area;

m= Vehicle movement can compact or erode soil further;

= Improper waste disposal can contaminate soil and groundwater;

m= Storage and handling of hazardous waste (e.g. fuel and lubricant)
and accidents/negligence leading to leaks and soil contamination;

= Generation of hazardous waste during operation of the Project
e.g. small amounts of waste oil; and
Restoration of site after project life cycle.

Impact on Air Quality

Operation of D.G. sets, vehicular movement and construction
activities can cause fugitive and point source emission.

Impact on Water
Environment

= Construction of the project will require water from local sources to
carry out its activities. Further, PV module cleaning will require
large quantity of water. Therefore, there can be impact on
surface/ground water resource;

= However, dry cleaning methods for module cleaning would
decrease impact on local water environment.

Increased Ambient Noise
Levels

= Operation of construction equipment, machinery, piling, D.G. sets,
vehicular movement and maintenance activities would increase
the ambient noise levels;

= Local communities, such as that of Dedasari, Khakori and Noore
Ki Bhoorj villages, may be disturbed due to higher than anticipated
noise.

Ecology

= Impact on habitats and species may result from vegetation
clearance, construction of site and access roads. Impact to
avifauna may also occur due to electrocution with the transmission
lines.

Local Economy and
Employment

= Local community might chose to work during the construction of
access roads and other project components and as security
guards for the plant. There is also a likelihood of reduced
dependence on agriculture for income.

= If the project hires migrant labourers, contractors and
subcontractors they might stay in local villages and could provide
an influx of money into local businesses.

= However, inadequate accommodation facilities provided to the
migrant workers in the vicinity of local inhabitation can also result
into unsafe and unhygienic conditions in the local areas. Such as
an incident of fire in kitchen area of labour colony can cause
damage to property and people in the neighbourhood, and
likewise impacts

Land-based Livelihoods

= Land based livelihoods (agriculture, animal husbandry) are
expected to be impacted as the project will procure multiple

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 1.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

parcels of private land (mostly contiguous in nature) for
development. The key stakeholders to get impacted due to this
impact are landowner who will lose their agricultural land who
were dependent on these farms for primary income generation.

Community Health & Safety

= Community health and safety hazards include noise pollution,
increased traffic, dust pollution and any effects due to structural
damage. In the case of spills/leaks, there is a potential for fire
hazards and soil/water contamination.

= = In addition, if migrant labourers are hired the level of interface that
locals have with the migrant workers of the project may determine
spread of communicable diseases.

Labour and Human Rights

= The internal policies of the developer, contractors and
subcontractors will largely determine the labour and working
conditions practiced in the project throughout its lifecycle.
However, the scale of impacts either positive or negative will be
observed mainly during the construction stage when the number
of workers engaged is the highest compared to other stages of the
project.

= Impacts on female workers and migrant workers may be a focused
area of assessment.

Cumulative Impact

m= Due to presence of other solar projects within a 5-10 km radius,
there are chances of decline in water level in the area due to water
requirement during module cleaning and domestic purpose. Based
on the consultation with the site team, it is understood that the
supply water to all the projects is done through tankers in the area
and the water is sourced from Indira Sagar canal;

= Land rates in the area will increase due to multiple solar projects
being developed in the area. Also there will be further loss of
agricultural land.

= Also, construction phase of current and upcoming projects in the
area may cause increased air emissions and noise levels.

Table 1.4 Scoped-out Interactions

SN.

Impact Title

Reason for Scoping-Out

Impact on ambient air quality
during operation phase

m= The power generation process will not have any air emissions;
= The site activities will be mainly scheduled maintenance work and
cleaning of solar PV modules.

Indigenous People

= According to the Census records and consultations with the local
community, the study areas do not report a significant presence of
Scheduled Tribe population within the study area. No direct
impacts on indigenous people are envisaged.

Demography (Influx and
Displacement)

= The projects will not result in any physical displacement of the local
community. Also, since the labour for the construction phase will
primarily be recruited from the local community, the influx of
population in the study area due to the project is expected to be
restricted to the skilled employees of CSP Jodhpur and its
contractors

Impact on cultural resources
and heritage structures

= Nosstructures bearing cultural, historical, religious or spiritual
significance are located within the vicinity of the project;

= Community consultations and discussions with the site team of
CSP Jodhpur also confirmed that the project would not impact any
such structure.

Natural/Common Property
Resources

= Common property resources either due to traditional use or
recognizable rights (legal) include animal grazing land, pathways of
commute, meeting/gathering areas etc. Such areas may be
belonging to a private owner or government but used by the
community at large;

= Based on the consultation with local community, it was understood
that villagers have their animal grazing land, community hall etc

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 2
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

within the village and no such common property has been procured
by the project.

1.3.2 Project Description

In order to set out the scope of the project features and activities, with particular reference to the
aspects which can impact on the environment, a project description is prepared. This is based on
information as provided by the CSP Jodhpur. The project description in detail is as provided in
Section 2 of this report.

1.3.3 Baseline Conditions

Primary data collection was not undertaken for this project. Secondary information was collected
through literature surveys and consultation with stakeholders was undertaken for the study area. The
detailed baseline characterisation for the project is provided in Section 4 of his ESIA report.

1.3.4 Stakeholder Consultations and Analysis

An effective ESIA process requires engagement with relevant stakeholders throughout the key
stages. This assists in understanding stakeholder views on the project and in identifying issues that
should be taken into account in the prediction and evaluation of impacts.

ERM identified/profiled the various stakeholders of the project, such as the affected families, the
village-level key informants, the line departments (revenue, land, agriculture and forest), state/district
administration and civil society organisations as well as developed an understanding of their stakes,
interests and influences on the project.

Details of the Stakeholder Engagement activities undertaken for these projects to date are presented
in Section 5 of this report.
1.3.5 Impact Assessment (IA)/Predictions

Impact identification and assessment starts with scoping and continues through the remainder of the
ESIA Process. It is an iterative process and completes only when the effects of all identified impacts
arising out of the project, including residual impacts, have been assigned a mitigation strategy. The IA
comprises of four sequential steps:

= Impact Prediction;

= Impact Evaluation;

= Mitigation and Enhancement; and
= Residual Impact Evaluation.

The detailed impact assessment for the project is as given in Section 6.

1.3.6 Environmental and Social Management Plan (ESMP)

The results of the ESIA study form the basis of the project ESMP. The ESMP will incorporate
measures and procedures for the short and long-term environmental and social management of the
project during its various stages. The ESMP in tabular format with defined roles and responsibilities
for implementation and supervision is developed for the Project and is presented in Section 7 of this
ESIA report.

1.4 Limitations

This report has been developed based on the project level information provided by CSP Jodhpur and
is based on certain scientific principles and professional judgment to certain facts with resultant
subjective interpretation. Professional judgment expressed herein is based on the available data and

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 3
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF INTRODUCTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

information. If information to the contrary is discovered, the findings in this ESIA may need to be
modified accordingly.

The site specific limitations are as given below.

= As the project is in early stages of planning and land procurement is underway, information
related to technical details including specifications of modules and other plant components is
presently unavailable;

= Information related to project logistics, organisational structure and resource requirement is also
presently unavailable and will be shared by CSP Jodhpur upon preparation of Detailed Project
Report. A request for information (RFI) document for the same has been shared with CSP
Jodhpur;

= Tentative route of the 5 km internal transmission line has been shared with ERM and information
regarding the same has been showcased in the ESIA report. However, specification with respect
to the internal transmission line, such as information on circuit type and number of transmission
poles, have not been shared with ERM. Furthermore, details on land owners and compensation
for right of way (RoW) for internal transmission lines are not available at this stage as the process
has not yet been initiated by CSP Jodhpur;

= The secondary data utilized for the purpose of baseline assessment is limited to that available in
the public domain or made available during the consultations with the CSP Jodhpur Project team.
ERM's past experience of conducting similar projects in the study area has been utilized to
collate supplemental baseline information;

= Primary baseline monitoring/ sampling for air quality and noise quality was not undertaken in the
project area since the area is largely rural and there are no settlements in the immediate vicinity
of the project site. Ambient air and noise related impacts will be largely limited to the construction
phase and therefore short term. Groundwater quality was assessed for the HFE’s 300 MW solar
power project in Bhadla, about 10km from the project site and results of the same have been
used to assess potential impacts on groundwater quality for this project;

= Due to the fact that the Bap Tehsil was formed in the year 2012, the Census data for the same is
not available, and for this reason, the Phalodi Tehsil has been used as the reference point for the
Census of India data as part of the socio-economic baseline assessment.

1.41 Use of this report

ERM is not engaged in consulting or reporting for the purpose of advertising, sales promotion, or
endorsement of any client interests, including raising investment capital, recommending investment
decisions, or other publicity purposes. Client acknowledges this report has been prepared for their
and their clients’ exclusive use and agrees that ERM reports or correspondence will not be used or
reproduced in full or in part for such purposes, and may not be used or relied upon in any prospectus
or offering circular. Client also agrees that none of its advertising, sales promotion, or other publicity
matter containing information obtained from this assessment and report will mention or imply the
name of ERM.

Nothing contained in this report shall be construed as a warranty or affirmation by ERM that the site
and property described in the report are suitable collateral for any loan or that acquisition of such
property by any lender through foreclosure proceedings or otherwise will not expose the lender to
potential environmental or social liability.

1.5 Layout of the Report

The structure of the report is as given in Table 1.5.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 4
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Table 1.5 Structure of the Report
Section Title Description
Section 1 Introduction Introduction to the 250 MW Project as well as the
ESIA methodology
Section 2 Project Description Technical description of the 250 MW Project & related
infrastructure and activities
Section 3 Administrative Discussion of the applicable environmental and social
Framework regulatory framework and its relevance for the 250
MW Project.
Section 4 Environmental, An outline of the Environmental, Ecological and Social
Ecological and Social | Baseline status in the area of the 250 MW Project.
Baseline
Section 5 Stakeholder An outline of the engagement with the stakeholder
Identification and groups undertaken as part of the assessment process
Engagement and the key issues identified from the same.
Section 6 Impact Assessment Details of identified environmental impacts and
associated risks due to project activities of the
Project, assessment of significance of impacts and
mitigation measures for minimizing and /or offsetting
adverse impacts identified.
Section 7 Grievance Redressal | An outline of the grievance redressal mechanism
Mechanism developed by HFE.
Section 8 Environmental and Outline of the Environmental and Social Management
Social Management Plan (ESMP) taking into account identified impacts
Plan and planned mitigation measures and monitoring
requirements.
Section 9 Impact Summary and | Summary of impacts identified for the 250 MW

Conclusion

Project.

INTRODUCTION

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019

Page §
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

2. PROJECT DESCRIPTION

21 Introduction

This section provides a description of the project in terms of location, facilities and associated project
infrastructure and activities during the project lifecycle and facilitates an identification of the potential
impacts on resources and receptors that could result from Project activities during the planning,
construction, operation and decommissioning stages.

2.2 Project Location

The 250 MW solar power plant is proposed to be developed on 1306 acres of open private
agricultural land in Noore Ki Bhoorj village in Bap tehsil of Jodhpur district. Nearest villages are
Durjani, Khakori and Dedasari at an approximate distance of 5 km south, 4 km southeast and 3.6 km
south from the project site respectively. Phalodi is the nearest town at a distance of ~ 40 km from the
Project Site also nearest railway station is at Phalodi at a distance of ~ 42 km.

The proposed project site is approachable through national highway (NH-11) connecting to a paved
village road which connects Dedasari village to Bap and Phalodi. Beyond the Dedasari village, the
project site is accessible through an unpaved village road connecting the southern part of the project
site to the village. The unpaved road itself runs along the eastern part of the project site.

The project site location and tentative plant layout are as showcased in Figure 2.1 and Figure 2.2,
respectively.

2.2.1 Project site setting

The boundary for the project has not yet been defined by CSP Jodhpur. During ERM site visit, project
site reconnaissance was undertaken along the patches of land procured by CSP Jodhpur,
coordinates for which are 205085.29 m E, 3035013.90 m N and 20461.614.57 m E, 3033001.20 m N.
Land procurement has been completed for 844.39 acres of private land. Land use of the procured
land parcels consists of agricultural land (fallow and current fallow with single season cropping)®.
Small patches of open scrubland were also observed in nearby areas when accessing the site via the
village road. The proposed site is located over a mix terrain (flat land and slightly undulated land).
Elevation at project site ranges from 195 m to 210 m above mean sea level.

The procured land parcels at the project site are characterised by presence of seasonally used
Kuccha structures which are used for agricultural purposes. The structures house the family of the
farmer (landowner) owning that particular patch of land during farming season and are also used for
storage. The residents of these kuccha structures belong to Noore Ki Bhoorj and Dedasari villages.
(See Figure 2.4)

Indira Gandhi canal, which is one of the longest canal in India, is located at approximately 10 km from
the proposed project site. There is no other source of surface water in the project area or its vicinity.
No reserve forest / protected forest or ecological sensitive area is located near the project site.

5 This is the land which is left without cultivation for one or less than one agricultural year. Fallowing is a cultural practice adopted for giving the
land rest. The land recoups the lost fertility through natural processes.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 6
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 2.1 Project Site Location

See eee

UW 4
| \c
a 4
4 I
H 4
le ©
| '
H 4
5 Ie
a) 4
e “
H 4
A i
H 4
. .
11 Source : Copyright © Compare Infobase Pvt. Ltd. 2004 q

Approximate Site Location
cme tere iment inte |
—————— ESE r T r

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 7
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN

Final Report

PROJECT DESCRIPTION

Figure 2.2 Project Tentative Plant Layout

Source: HFE

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 8
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

Figure 2.3 Project Land and Access Road

Source: ERM Site Visit.

1. Access route from Dedasari Village to the Site;

2. Project site towards Northern direction;

3. Project site towards Eastern direction and access route that will be developed for logistical support;

4, Project site towards Southern Direction;
5.
6.

. Project site towards Western direction;
. Irrigation field towards North of the project site.

Figure 2.4 Structures within the proposed project site

re

Source: ERM Site Visit.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 9
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

2.2.2 Other solar plants near the project site

The areas surrounding the project site are characterised by upcoming, under construction as well as
operational solar plants. Three operational solar plants were observed along the paved approach road
to Dedasari village as well. The details of the solar plants observed within 5-10 km from the site along,
with their distance from the proposed project site, are as follows:

23 MW Solar Power Plant owned by Waaree Energies Limited (WEL) and Maharashtra Seamless
Limited (MSL) (Approximately 4 km South);

20 MW Solar Power Plant owned by Northern Solaire Prakash Private Limited (NSPPL)
(Approximately 7 km South);

10 MW Solar Power Plant owned by Sauryauday Solaire Prakash Private Limited (SSPPL)
(Approximately 4 km Southwest)

Bhadla Solar Park (Approximately 5-10 km North);

- 680 MW Solar Power Plant Owned by Rajasthan Solar Park Development Company
(RRECL Subsidiary) (Approximately 8-10 km North);

- 1000 MW Solar Power Plant owned by Saurya Urja Company of Rajasthan (JV of GoR and
IL&FS Energy) (Approximately 5-8 km North). This section of the Bhadla Solar Park consists
of the 300 MW grid connected solar PV power plant being developed by HFE via its SPV
CSP (Bhadla).

During consultation in Dedasari village, it was informally reported by few locals that land adjacent
to the project site, towards the east, have been leased to Azure Power for another solar project.
However details on capacity of the project, quantity of land leased, project status etc., were not
available.

The location of the above mentioned solar power projects with respect to the proposed 250 MW
project is as given in Figure 2.5.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 10
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOOR,

RAJASTHAN

Final Report

Figure 2.5 Project Site Setting

nsave nse ret nave n
t

jlarsolar,

ihakunvillac

auvehoite

oetticment

restor nator rawr niet rivet
Legena
JEatwaresietocten dy @ e Kilometers | Environmental
Existing Solr Parks Vn 5 setements| 0 15 3 6 Resources
Proje Gouncary GOAL Gnd Suttation Management E> 4

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 11
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 2.6 Transmission line route (tentative)
7 5 3

z z z D a =
esend
3 eoeral genni
5 kematanmiiniee
A a
5 5
le lc
ip D
e A
le F
i
teas sud ‘Transmission Line Layout Map, 250 MW. 0512942
ERM ar a Noore ki Bhurj Solar PV Project cs a
Bulking 1 4h Foor NTs
L \ ‘Toner. DLE Cyber Cy = ae
ERM Saurisaroso srt Clean Solar Power (Jodhpur) Private Limited |
Source: Google Earth Imagery Foc 1 ae at7 0301 ees | ae [ao rere
= Cc == — =, 7 —, — — Le

Source: CSP (Jodhpur)

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 12
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

2.3 Description of Project Facilities, Components and Activities

The proposed 250 MW solar power project will be based on multi crystalline Solar Photo Voltaic
technology. It is to be noted that the description of the layout plan for the project is presently
unavailable as the project is in planning stage. The proposed solar plant will include the following:

m= Project Components:
- Solar panels;
-  Switchyard;
- Inverters;
- Transformers;
- Main Control Room;
= Associated Facilities:
- External and internal transmission lines and towers;
- Access roads; and

= Additional project infrastructure such as scrap yard, storage area, etc.

2.3.1. Project Components
Key components envisaged for this project are
=~ Solar PV Modules
= Power Conditioning Unit (PCU) or Inverter
= Cables
= Transformers
= = Switchyard
= Earthing and Lighting protection
= Site office/Main Control Room
- _ The site office will be present within the project site;

- The site office will consist of emergency contact details, fire extinguishers, first aid kit, PPE
room and the lock out/tag out station, etc.;

- The SCADA control room will also be present within the project site;

- The project site will also consist of sleeping quarters for the site personnel during the
operational stage.

The project is in planning phase and technical details pertaining to project components (including
make, model and number) of the PV modules, inverters, transformers are not available at this stage.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 13.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 2.7 PGCIL 765 kV Grid Substation

Source: ERM Site Visit

2.3.2 Associated Facilities and Other Plant Infrastructure

Details of the associated facilities and other plant infrastructure are as given in Table 2.1.

Table 2.1 Associated facilities and other plant infrastructure

S.No | Associated Components Details

1. Access Road = Primary approach to the site is through NH-11 which connects to
a paved village road leading to the nearest village to the project
site (Dedasari) from Bap. The site can then be accessed through
unpaved village roads via Noore Ki Bhoorj and Dedasari villages;

= The project has identified 3 routes for access to the proposed
project site. These are all kuccha roads. Once a route is finalized
out of the three identified, the said access road will be
upgraded/widened. No new access road will be constructed;

= Further details such as length of road etc. are not available at this
stage.

2. Transmission Line for Power | ™ Power from the 250 MW solar power plant will be evacuated to a

Evacuation 765/400/220 kV Bhadla grid substation (GSS) owned by M/s
Power Grid Corporation of India Limited (PGCIL), located
approximately 6-7 km east of the proposed project site.

m= Anexisting 3 km long high-tension (HT) line, constructed by M/s.
Tata Power, will act as a common point (external transmission
line) and will connect with the 5 km long transmission lines to be
developed by HFE (internal transmission line). The external
transmission line is a double circuit line consisting of 13 poles.
Specifications of the 5 km long TL to be installed by HFE have
not been shared with ERM (see Figure 2.6). The route of internal
transmission line currently depicted in the Figure is tentative, and
exact route is yet to be finalized.

3. Scrap yard = The scrap yard will also be present within the site;

m= The scrap yard will consist of discarded panels and other
hardware components such as wood/steel, oil barrels,
wires/cables and domestic components.

Source: Discussion with CSP Jodhpur project team.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 14
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Note: Audit checklist for 3 km long constructed external transmission line, mentioned in Table 2.1
above, has been presented in Appendix A of this report. The audit checklist has been prepared by
M/s. Hero Future Energies (HFE).

2.3.3 Project Phases and Activities

The proposed project plant is currently at initial stages of planning. The activities for the project can
be divided into the following phases/stages.

= Planning phase;

= Construction phase;

= Operation and maintenance phase; and
= Decommissioning phase.

The key activities for the above are as showcased in Table 2.2.

Table 2.2 Project Phase and Key activities

Ss. Project phase Key activities
No
1. . = Identification of land area and site;
Planning = Site surveys as topographic, geo-technical investigations, solar radiation

and yield study, electrical grid studies, etc.;
Obtaining all necessary approvals/clearances; and
Design and finalization of contractors.

(Current phase of
the Project)

Contractor mobilization;

Site Preparation including fencing, clearing of bushes, pit filling, levelling
and grading;

Construction of site office and internal roads;

Construction of temporary storage facilities;

Foundation laying for ground mounted structures;

Storage of PV modules delivery and their installation;

Laying of internal electrical connections;

Construction

Installation of inverter and transformers;
Excavation foundation and erection of transmission line towers; and
Stringing of transmission lines.

. Monthly cleaning of PV modules;

Operation and Control of vegetation viz. weeds, bushes etc. within the site and those
Maintenance immediately surrounding it;

Routine inspection of all PV modules and associated structures viz. cables,
transformers, inverters, mounting structures etc.;

Operation and maintenance of ancillary facilities such as power substation;
Inspection and maintenance of transmission lines; and

Inspection and maintenance of internal pathways and access roads.

.
.
.
.
.
= Construction of sub-station and office buildings;
.
.
.
.
.

The average life span of the solar modules is 25 years;

At the end of this life cycle, the solar modules will either be revamped or

replaced, or disposed as per the then applicable legislation;

= If decommissioned, all components including foundations and internal roads
of the project will be removed and the site will be restored to its pre-
construction state;

m= The concrete pedestals of the ground mounted structure foundations will be

demolished and removed from the sub-surface.

Decommissioning

Identification and procurement of land is a key component of the planning and pre-construction
phase. The process of purchasing land can be divided into two phases (a) land title verification and
(b) procurement of land. During the time of the ERM site visit, partial land procurement was completed

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 15
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

while remaining land was being procured from owners residing in Dedasari and Baroo villages, details
for the same are as given in Section 2.4.1.

2.4 Resource Requirement

The resource requirement for construction and operation phases of the proposed project have been
made based on professional judgement since the project is in the initial stages of planning. The
resources required have been assessed based on assumptions and discussions made with the CSP.
Jodhpur project team. The resource requirements are as elaborated below.

2.4.1. Land Requirement and Procurement Process

The total land requirement for the 250 MW solar power project is estimated to be approximately 1306
acres. Break down of land requirement for each component (Installation of solar modules, Site office,
Inverter room, Temporary labour camp, Stock yard and Transmission line) and village wise details are
not available with CSP Jodhpur at this stage. The project involves only private agricultural land
procured and there is no diversion of forest or revenue land. Details on land owners and
compensation for right of way (RoW) for internal transmission lines are not available at this stage as
the process has not yet been initiated by CSP Jodhpur.

Approximately, out of the 1306 acres of proposed project land, 844.39 acres has already been
procured and 28 sale deeds for 844.39 acres of land has already been signed. The land is being
procured through a local land aggregator, from an estimated number of 150 land owners in total from
Dedasari and Baroo villages. On the basis of the visual observations during the site visit and
consultations with the land aggregator, representatives of CSP Jodhpur, five (5) land sellers and
community consultations held in Noore ki Bhoorj, Dedasari and Baroo villages, it is understood that
the land parcels procured till now for the project were primarily utilized for one season agriculture.
Also, the procured land parcels did not have any encroachers or informal users such as
sharecroppers or agricultural labour.

Details on the land parcels that are currently under procurement are not available at this stage. Hence
their land use and presence of encroachers or informal users cannot be confirmed in this report.

The details of the land procurement process followed by CSP Jodhpur are discussed below.

2.4.1.1 Details of Land Procurement Process

At the time of ERM site visit, procurement of about 461.61 acres of land was in progress and 844.39
acres of private land had already been procured. All private land parcels for the project have been
procured through a land aggregator. The land team informed that only private land is preferred for the
project and the remaining land to be procured is also private land.

Consultations were also held with local communities to understand the general community perception
and concerns regarding the project and the dependence of local communities on the land parcels
proposed to be procured for the project. The land procurement process for the project has been
highlighted in Box 1.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 16
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Box 1 Land procurement process undertaken for this project
STEP 1:
Identification of privately owned (non-forest and The land aggregator is responsible for providing
non-government) fand by the land aggregator (Mr | encumbrance free, dispute free and litigation free
Naveen of M/s Solar Solution Hub ) along with the ) land to CSP Jodhpur

Patwari and Tehsildaar of the area.

eS

‘STEP 2:

Assessment of the willingness of land owners to
sell land in the presence of the village elders by
the land aggregator. initial discussion with
landowner on price range by the land aggregator.

wo

If the price quoted by the land owner does not fall
within the agreed range, then the land is not
considered for purchase

‘STEP 3:

Legal due diligence/’Title search report’ of the
land & land papers by the CSP Jodhpur land team.
to identify parcels of land which had minimal
human dependence on them in terms of
homesteads, agriculture and grazing and
determine ownership of land

wa

Step 4:
Physical survey and boundary demarcation of the
identified land parcels is undertaken by the land
aggregator and CSP Jodhpur

aL

‘STEP 5:

The identified land parcels are registered in the
name of the land aggregator team, payment to
farmers is done through cheque and then the
land is registered in the name of CSP Jodhpur

Physical possession of the land parcels will be
taken after all the land is transferred and

registered in the name of CSP Jodhpur.

Rajasthan Renewable Energy Policy, 2014 - Land Procurement/Allotment Process

As per the Rajasthan Renewable Energy Policy, 2014, the State will promote setting up of Solar
Power Plant / Solar Farm on private land. Khatedar shall be permitted to set-up Solar Power Project
on his holding or to sub-let his holding for setting up of such projects without the requirement of land
conversion in accordance with the provisions of Rajasthan Tenancy Act 1955 and Rajasthan Land
Revenue Act 1956. Solar Power Producers shall also be allowed to purchase private land from
Khatedar for setting up of Solar Power Plant in excess of ceiling limit in accordance with the
provisions of Ceiling Act, 1973.

Market Rate

As discussed earlier, 1306 acres of land will be procured from estimated 150 land owners from
Dedasari and Baroo villages. Out of which, 844.39 acres has already been procured and sale deeds
have been finalised. The land is procured in the name of the land aggregator and then transferred in
the name of CSP Jodhpur.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 17
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

It was informed by the land team of CSP Jodhpur that the compensation paid to the land sellers was
more than INR 4,00,000 per acre. The same was confirmed during the consultations with the 5 land
sellers and review of copy of MoU signed between land aggregator and CSP Jodhpur. It was also
informed that this rate was finalised after negotiation with prospective land sellers. It was informed by
the land aggregator and land sellers during consultations that disbursement of payment for land and
other assets have been made at price more than the market rate.

As reported the prevailing market rate of the area is approximately INR 1, 50,000- INR 2, 50,000 per
acre. According to the latest notification of government circle rate (for the month of April), the DLC
rate is in the range of INR 82,800 to INR 98,325 per acre in Baroo village and INR 54,337.5 to INR
64,687.5 in Dedasari village.

ERM team consulted 5 landowners from Dedasari village, Bap tehsil who have already sold land for
the project in order to understand the process that was adopted by the land aggregator, and their
concerns, if any. These landowners were selected and made available for consultation by HFE. The
details are highlighted in the table below.

Table 2.3 Brief Profile of Consulted Land Sellers

S.No. | Stakeholder Total Land Reason for selling the General Occupation Profile of
Profile sold to CSP land consulted land sellers
Jodhpur (in
acres)

1. | 5 number of 248 acres It was informed that these | = Primary occupation of these
land sellers sellers were willing to sell land sellers is farming (Oil
who were their land due to the low Seed (Mustard/ Soybean),
consulted productivity of the Millet (Ragi) and Cumin
during the agricultural land, seeds (Jeera).

ERM site visit. dependency on monsoons

= One of the land sellers had a
different parcel of land
(information regarding total
area not shared) in a nearby
village with irrigation facility
and was therefore involved
in cultivation of wheat. He
was supported by private
business and some of the
household members work in
Dubai, who send money
back on monthly basis.

and lack of irrigation
facilities. The
compensation received
after selling their land was
reinvested into
procurement of fertile land
in other nearby villages at
a lower price. Remaining
money was also.
considered as an option
for liquidating their assets.

= All the land sellers are
selling only a proportion of
their land and not all of their
land holding.

= Family members also work
as non-agriculture labourer
in house construction and
MGNREGA work.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 18
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

2.4.1.2 Specific issues with the project land

Table 2.4 Key Sensitivities related to Land Procurement for Project

Sensitivity Details

Tribal Land/Schedule V Area® Jodhpur district and project area does not fall under Schedule V area as
defined in the Indian constitution. It was confirmed by the representatives
from the land department of CSP Jodhpur that no SC or ST land has been
procured or is envisaged to be procured for the project.

Forest Land The project does not involve any forest land. There are no forests located
within 5 km of the project.

Encroachment No encroachments on the project land procured till date were reported or
were observed during the site visit by ERM team. Details on encroachers on
land parcels currently under procurement cannot be confirmed at this stage.

Common Property It was also reported by the community and CSP Jodhpur team that the

Resources’(CPR) required land does not have Common Property Resource such as grazing
land etc.

Cultural Heritage No structures bearing cultural, historical, religious or spiritual significance

were reported to be located within the vicinity of the project or on the land
parcels procured or identified for the Project. Community consultations and
discussions with the site team of CSP Jodhpur also confirmed that the
project would not impact any such structure.

NOC- Land use change As per the guidelines by Rajasthan Renewable Energy Corporation Ltd.
Solar Power Producers do not require conversion of private land for setting
up of the solar power project. As per the guideline CSP Jodhpur is also not
required to obtain NOC from Dedasari Gram Panchayat.

2.4.1.3 Grievance Redressal Process and Stakeholder Engagement

HFE has a formal grievance redressal process and stakeholder engagement mechanism in place for
all its project. The same will be applied by CSP Jodhpur for this project.

2.4.2 Manpower Requirement

During the construction phase, it is estimated that the project will require approximately 400 skilled,
semi-skilled and unskilled labourers. As reported they will be sourced from the local labour pool.

During the operation phase, approximately 10 - 12 employees/technicians of CSP Jodhpur / O&M
contractor would be deployed at site. Apart from these, there will be 3-4 staff who will be engaged in
housekeeping and approximately 25 are envisaged to be employed as security guards during O&M
stage. These figures will be confirmed upon finalization of project components and other technical
details by the project team of CSP Jodhpur.

(6) in the Constitution of India, the expression “Scheduled Areas” means such areas as the President may by order declare to be Scheduled
Areas. The criteria followed for declaring an area as Scheduled Area are preponderance of tribal population; compactness and reasonable size of
the area; under-developed nature of the area; and marked disparity in economic standard of the people. These criteria are not spelt out in the
Constitution of India but have become well established. (Source: Official website of the Ministry of Tribal Affairs (MoTA), Government of India
(Gol). URL: http://tribal.nic.in/Content/DefinitionofScheduledAreasProfiles.aspx. Accessed on 03.01.2018.

(7) Common Property Resources (environmental) are natural resources owned and managed collectively by a community or society rather than

individuals.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 19.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

2.4.3 Water Requirement and Source

Upon discussion with the CSP Jodhpur team during ERM site visit it was understood that sourcing of
water from the Indira Sagar Canal (Indira Sagar Nahar Pariyojna) for Project construction phase will
be explored by the company. Indira Sagar Canal is located at an approximate distance of 9-10 km
from the project site and there are no other surface water bodies in the project area or its vicinity.

As per the Rajasthan Solar Energy Policy, 2014, water resource department of Rajasthan is
authorized to allocate required quantity of water from Indira Gandhi Nahar Pariyojna (IGNP) canal’s
nearest available source for proposed Solar Power Plants, subject to the availability of water8. The
project will have to intimate estimated water requirement to Rajasthan Renewable Energy Corporation
Limited (hereinafter referred to as ‘RREC’) along with the source of water. After assessing the
estimate, case of water requirement will be forwarded to the Water Resource Department. The
modifications required, if any, in the existing canal system will be undertaken by the Water Resource
Department at the cost of the Project. The project will thereafter hire water tankers from authorised
contractors to procure water from the nearest IGNP canal source during construction phase. The
nearest source of the IGNP canal system is located approximately 7-9 km away from the proposed
project site towards the eastern direction.

However, in case of non-allocation of water from the IGNP canal and in the absence of other surface
water bodies, CSP Jodhpur will procure water through authorised water tankers from nearby
borewells in the project area during the construction phase. The borewell from where water will be
sourced is yet to be identified as the project is at the planning stage. It is to be noted that as per
consultations conducted by ERM in the project area, groundwater in the area is reported to be scarce
and available at approx. 600-800 feet below ground level, however, with reportedly high
concentrations of fluoride, iron, nitrates and high electrical conductivity.

Construction Phase

Based on industry practices, it is estimated that approximately 60 KLD of water would be required for
civil works during construction stage. The water requirement will be met through tankers supplied by
authorised contractors and sourced from existing borewells in the area. Water will also be required for
domestic use by workers at project site. Considering peak worker requirement of 400 workers, daily
water requirement is estimated as 18 KLD. Domestic water requirement will also be met through
tankers from authorised contractors, and packaged drinking water will be purchased.

Operation Phase

CSP Jodhpur has proposed use of dry cleaning system for cleaning of solar panels which will reduce
the water requirement of the project. If required tanker water from authorised sources will be used on
site. Water requirement for domestic use during operation phase considering 35-37 employees and
workers will be ~ 3 KLD. Packaged water will be purchased for drinking purpose.

2.4.4 Raw Material Requirement

Construction Phase

As per the discussion held with CSP Jodhpur project team, the major raw materials required for the
construction phase are fencing material, construction materials like cement, sand, aggregate that will
be sourced from local areas. Solar modules for the project along with associated structures will be
obtained from China.

(8) Section 13.2 of the Rajasthan Solar Energy Policy, 2014. Link: https://mnre.qov.in/file-manager/UserFiles/Grid-Connected-Solar-Rooftop-
policy/Rajasthan-Solar-Energy-Policy-2014.paf.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 20
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Operation Phase

There will not be major requirement of raw materials during operation except for maintenance purpose
viz. consumable spares.

2.4.5 Power Requirement

Construction Phase

Power requirement during the construction phase will be met through Diesel Generators (DG). It is
estimated that 6 D.G. sets of capacity 35 kVA each will be used during construction phase. The exact
number of DG sets to be used, as well as the quantity of fuel, could not be ascertained as the Project
is in the planning stages.

Operation Phase

Based on initial assessment, power requirement during daytime would be met through auxiliary
generation. During the night time power requirement would be met through State Electricity supply.
DG sets would also be kept at the control room for emergency power backup.

2.4.6 Fire Safety and Security

Construction Phase

Appropriate firefighting system and equipment shall be provided throughout the construction period.
The fire extinguishers will be placed at all strategic locations such as site office, storage yard, near
construction area, welding area, etc. Besides this, emergency contact numbers shall also be
displayed onsite.

Operation Phase

It is understood that suitable fire protection and fighting systems viz. portable fire extinguishers, fire
buckets and automatic fire detection system will be made available at the entire PV array area,
inverter stations, main control room and switchyard. The aforesaid systems and equipment’s will
conform to National Fire Protection Authority (NFPA) fire safety standards and local fire authority
requirements. Firefighting arrangements for electrical utilities like transformers etc. will be in
accordance to tariff advisory committee, Central Board of Irrigation and Power (CBIP), Indian
Standard (IS) 10028 i.e. Code of practice for selection, installation and maintenance of transformers,
National Fire Protection Association (NFPA) 70 and 15 requirements.

2.5 Pollution Streams during Construction Phase
Pollution streams during construction phase will include air emissions, wastewater generation and
solid waste generation.

2.5.1 Solid Waste Generation

Construction Phase

Based on ERM’s assessment, the key solid wastes that are expected to be generated during
construction phase are as follows:

= Domestic waste from temporary site office; hazardous waste such as waste oil, lubricants, oil
contaminated rags; electronic waste like broken PV module etc.;

= Asameans of best practice, hazardous wastes will be stored onsite at separate designated
covered area provided with impervious flooring and secondary containment. The storage
containers/ bins/ drum will be clearly marked and identified for their hazards. Before completion of

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 21
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

90 days, hazardous waste materials will be sent to RSPCB/CPCB authorised vendor for eventual
disposal at the Common Hazardous Waste Treatment, Storage and Disposal Facility
(CHWTSDF). Hazardous waste authorised vendor is yet to be identified as the Project is in the
planning phase;

= The broken solar panels, batteries (dry type or wet type), electronics if any, will be sent back to
the vendor as part of buyback arrangement;

= Domestic solid waste will be disposed with the help of authorised vendor at authorised disposal
ground;

= The transformer oil drums will be disposed through an authorized hazardous waste recycler; and

= Allnon-recyclables waste will be collected and disposed of by the contractor at designated landfill
sites.

Operation Phase

Based on ERM’s assessment, during operation phase waste generated from the project will include
domestic waste at site office, scrap materials like scrap tools, damaged PPEs etc.; hazardous waste
like waste oil, lubricants, used transformer oil; damaged batteries; damaged PV modules etc.
Following measure will be adopted for disposal of solid waste:

m= The hazardous wastes will be stored temporarily onsite at separate designated covered area
provided with impervious flooring and secondary containment and will be disposed in accordance
with Hazardous and Other Wastes (Management and Transboundary Movement) Rules, 2016;

= The broken solar panels, batteries (dry type or wet type), electronics if any, will be sent back to
the vendor as part of buyback arrangement; and

= Domestic solid waste generated form the site office will be disposed at disposal site of local
municipality.

2.5.2 Air Emissions

Construction Phase

There will be impact on air quality due to onsite construction activities. The likely emissions from
construction activities would include the following:

= Fugitive emissions from site clearing, material handling, transportation, piling, use of construction
machinery, etc.;

= Fugitive dust emissions from unpaved roads;

= Vehicular emissions from increased traffic volume from vehicles used for transport of construction
material; transportation of PV modules and accessories; and

= Exhaust emissions from operation of diesel generators.

To control air emission during construction phase from operation of D.G. sets, adequate stack height
as per CPCB norms will be provided to ascertain regulatory compliance. Fugitive dust emission
arising from various activities such as piling, transportation of material (loading and unloading),
vehicular movement (on unpaved roads) will be minimized through sprinkling of water and maintaining
vehicular speed to 10-15 km/hr. Vehicular emission will be controlled through proper maintenance of
vehicles and vehicles with proper PUC will be operated at project site.

Operation Phase

Under normal operating conditions there would be no gaseous emissions from the operating areas.
However, there is a likelihood of gaseous and fugitive dust emissions, albeit in smaller concentrations,

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 22
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

owing to the operating of maintenance vehicles. As a means of best practice and adherence to
country regulations, well maintained vehicles with proper PUC will only be used for operation and
maintenance purposes.

2.5.3 Waste Generation

Construction Phase

Liquid effluents generated during the construction phase will include domestic sewage from temporary
site office. As part of the site preparation stage, a drainage and sewerage system will be constructed
for the site office. The sewerage system will consist of soak pits for the collection of wastewater from
the kitchen and washing areas and Office facility. Sewage from the toilets will go into lined septic
tanks. Sewage disposal trucks will be used to periodically remove the sludge/sewage from the site.

Operation Phase
The operational phase will have negligible wastewater generation at site office. Septic tank and soak
pits will be provided at the site office for disposal of sewage.

2.5.4 Noise Emissions

Construction Phase

During the construction phase noise will be generated primarily during the day time. Noise will be
generated from pilling, moving vehicles as well as construction equipment and machineries, including
the DG sets utilized for power. Since there are settlements in the near vicinity of the construction site,
the receptors of noise pollution will be the residents of the settlements and the construction workers.

As a control measure it will be ensured that noise emission from the vehicles and equipment's shall
not exceed 91 dB(A) (for Passenger or commercial vehicles with gross vehicle weight above 12000 kg
as specified in Central Motor Vehicles Rules, 1989). DG sets will be provided with acoustic enclosures
and workers near noise generating machines will be provided with earplugs as safeguard against high
noise hazards.

Operation Phase
Under normal operations, none of the activities of solar power plant will generate noise. Any activities
generating from maintenance work will be restricted to daytime only.

2.6 Analysis of Alternatives and Project Justification

As per IFC Performance Standards, an analysis of probable alternatives for the chosen technology
and location of project site along with other similar factors that contribute to the project as a whole has
been carried out. The following scenarios have been taken into consideration:

m= Project vs No Project scenario;
= Alternate Source for Power Generation;

= Alternate Location for Project Site;

2.6.1 Project vs No Project Scenario

Access to energy is a fundamental enabler for economic development and prosperity of any region. A
survey conducted by the World Energy Council states that as the population increases and as the
growing rate of electrification places huge requirements on energy supplies, the total primary energy
demand of India is expected to increase by almost 150% by 2035.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 23.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

As per the load generation balance report 2018-19 of the Central Electricity Authority, the current
power supply scenario is deficient in the state of Rajasthan and the entire northern region. Table 2.5
showcases the actual power scenario in Rajasthan and the northern region for the year 2017-18.

Table 2.5 Actual Power supply scenario (in terms of Energy Requirement) in
2017-18 for Rajasthan and Northern Region

State/Region Requirement (MU) | Availability (MU) Deficit (MU) Deficit (%)
Rajasthan 71,193 70,602 -591 -0.8
Northern Region 3,71,934 3,65,723 -6,211 -1.7

Source: Load generation balance report 2018-19 of the Central Electricity Authority
(http:/www.cea.nic.in/reports/annual/igbr/igbr-2018.pdf)

In order to meet the gap in demand and supply, renewable/non-conventional sources of power will be
required to supplement the conventional sources. The project being renewable source of power
generation will contribute towards bridging the gap between demand and supply. The project presents
an opportunity to utilize the potential for solar power generation. A “No Project Scenario” will not
address the issue of power shortage. An alternative without the project is undesirable, as it would
worsen the power supply-demand scenario, which would be a constraint on economic growth.

2.6.2 Alternate Source of Power Generation

India is a large and fast growing economy, and according to Planning Commission of India, the
country’s primary energy use is expected to increase by four to five times by 2031-32. Even though
India’s energy basket has a mix of all resources such as coal, lignite, oil, natural gas, LNG, nuclear,
hydro, and wind power, the dominance of coal is conspicuous with a prominent share of
approximately 50%.

The efficiency of fuels is compared on the basis of their energy content and oil is considered as the
standard for this comparison. One tonne of oil can generate 42 billion Joules or 10 Billion calories of
energy whereas one tonne of Indian thermal coal can generate only 4.1 Billion calories. Thus 1 Mt of
Indian coal is 0.41 Mtoe (Million tonnes of oil equivalent). Taking the thermal efficiency of the power
plant and other losses in the system into consideration, in the case of coal-fired boilers, the
equivalence between electricity and fossil fuels is 1 Billion kWh = 0.28 Mtoe. Electrical energy in kWh
can be converted to kd or kcal and can be expressed as Mtoe. One billion KWh of energy generated
from wind power is equivalent to 0.086 Mtoe, since the intermediate stages of energy production don’t
generate any heat.

Table 2.6 Life-cycle Emissions from Power Sources

LCA Emissions Wind Solar Nuclear Coal
(g COz equivalent/kWh)

Implementation 13.7 37.5 1.2 3.6
Operation 47 12.0 12.4 918.8
Decommissioning 0.6 0.5 0.4 52.2
Total 19 50 14 975.3

Source: Report on developmental impacts and sustainable governance aspects of renewable energy projects, Ministry of New
and Renewable Energy

As evident from the table above, the emission of CO2 per kWh of energy generated from a Coal
based power plant is more than that of the emission from a solar based power plant. The only
emissions from the Renewable energy technologies are the emissions from fossil sources used in the
production and manufacturing of equipment, waste disposal during construction, recycling etc. These
life-cycle emissions are significantly lower as indicated in the table above.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 24
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Further to the above mentioned reasons, it would be significant to conclude that:
= The Project is environment friendly with minimal greenhouse gas emissions;
= Itis the most feasible choice of power generation in the state; and

= It will contribute towards the state of Rajasthan attaining self-sufficiency in power supply.

2.6.3 Alternate Location for Project Site

Solar projects are non-polluting energy generation projects which are site specific and dependent on
the availability of solar irradiance resource. Solar irradiance mapping done by Solar Energy
Corporation of India (SEC!) through National Renewable Energy Laboratory (NREL), based on which
potential areas are notified by SECI. The current site selected is a high solar power potential site with
irradiation of 5.5-6.0 kWh/m?/day and availability of 300 sunny days. The final selection of the project
site depends upon availability of a contiguous patch of land that is willingly sold by land owners.
Hence, the option of choosing an alternative area is not available to a project developer.

The proposed project site has the following location advantages:
- Site with high solar irradiation;

- No ecological sensitive receptor such as national Parks, Wildlife Sanctuary, within 10 km
radius;

- No reserve or protected forest within 5 km radius;
- No cultural property of archaeological importance within 5 km radius;

- There exists no obstacles around the site in the form of trees, buildings etc. that could lead to
near shading; and

- The substation is located at aerial distance of 6-7 km east of the project site.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 25
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF PROJECT DESCRIPTION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 2.8 Horizontal Solar Resource map of India

cy or 6"

India Solar Resource

NATIONAL AEMTWABLE GRETGY L.ARONA
Anthony Lopez. Billy Roberts : April 25, 2013

oe or Cy

Source: Mapping done by SECI through National Renewable Energy Laboratory (NREL), Government of India

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 26.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

3. APPLICABLE LEGAL AND REGULATORY FRAMEWORK

3.1 Introduction
The following reference framework is applicable to the Project:
= Applicable environmental and social regulations and policies in India and the State of Rajasthan;
= _ Institutional Framework for the implementation of the regulations; and
= International Standards including:
- IFC Performance Standards (2012);
-  IFC/World Bank General EHS Guidelines (2007);
-  IFC/World Bank EHS Guidelines for Electric Power Transmission and Distribution (2007);

- Asian Infrastructure Investment Bank (AIIB) Environmental and Social Framework (ESF);
and

-  AIIB Project-affected People Mechanism (PPM).

3.2 Permitting Status of the Project

As per the EIA Notification (2006) and its amendments, the Solar Power project does not require any
environmental clearance from the Ministry of Environment Forest and Climate Change (MoEFCC) or
the State Environmental Impact Assessment Authority (SEIAA). In addition to this, as per latest
notification from the CPCB, dated 07/03/2016 (Ref No: B-29012/ ESS (CPA)/2015-2016, “Solar power
generation through solar photovoltaic cell, wind power and mini hydel power (less than 25 MW)” have
been classified to “white category” from “green category” and therefore “there shall be no necessity in
obtaining ‘Consent to Operate” for white category of industries and an intimation to the concerned
SPCB and PCC office”.

3.3 Solar Policies and Regulations Specific to the Government of
Rajasthan

3.3.1. Rajasthan Solar Energy Policy, 2014

In order to promote Solar Power Projects, and meeting the energy requirements of Rajasthan and
India, the Government of Rajasthan have Rajasthan Solar Energy Policy, 2014°. The policy aims to
promote widespread usage of solar power and to meet the following objectives, such as:

= Developing a global hub of solar power of 25,000 MW capacity to meet energy requirements of
Rajasthan and India;

= Contributing to long term energy security of Rajasthan as well as ecological security by reduction
in carbon emissions;

= Providing a long term sustainable solution for meeting energy needs and considerably reducing
dependence on depleting fossil fuel resources like coal, oil and gas;

= Generating direct and indirect employment opportunities in all activities related to the generation
of solar power;

= Envisaging a solar centre of excellence that would work towards applied research and
commercialization of nascent technologies to accelerate the march to grid parity.

® httos://mnre.gov .in/file-manager/UserFiles/Grid-Connected-Solar-Rooftop-policy/Rajasthan-Solar-Eneray-Policy-2014.pdf Accessed on 19

March 2019.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 27
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

According to this policy, Rajasthan Renewable Energy Corporation (RREC) shall act as nodal agency
for clearance of the projects. They are responsible for the following:

= Registration of projects;

= Approval of the projects;

= Facilitating allotment of Government land;

= Facilitating water allocation for Solar Thermal Power Plants;

= Facilitating approval of power evacuation plan and allotment of bays, etc.;

= Facilitating execution of PPA/ WBA with Discoms of Rajasthan/ RVPN/ NVVN (as may be
applicable);

= Accreditation and recommending the solar power project for registration with Central Agency
under REC mechanism.

3.4 National Administrative Requirements

A brief description of the relevant enforcement agencies with respect to the institutional framework is
described in Table 3.1.

Table 3.1 Enforcement Agencies relevant to the Project

Agency Functions

Central Level

Central Pollution The Central Pollution Control Board (CPCB) has been constituted for the control of
Control Board water, air and noise pollution, land degradation and hazardous material and waste
management. The specific functions of CPCB are as follows:

= Prevent pollution of streams and wells;

= Advise the Central Government on matters concerning prevention, control and
abatement of water and air pollution;

= Co-ordinate the activities of SPCB’s and provide them with technical and
research assistance;

= Establish and keep under review quality standards for surface and
groundwater and for air quality;

= Planning and execution of national programme for the prevention, control and
abatement of pollution through the Water and Air Acts.

Ministry of New and The Ministry of New and Renewable Energy (MNRE) is the nodal Ministry of the
Renewable Energy Government of India for all matters relating to new and renewable energy. The
(MNRE) broad aim of the Ministry is to develop and deploy new and renewable energy for

supplementing the energy requirements of the country.

The Ministry facilitate research, design, development, manufacture and deployment
of new and renewable energy systems/devices for transportation, portable and
stationary applications in rural, urban, industrial and commercial sectors.

Central Electricity The Central Electricity Authority (CEA) is a statutory organization constituted under

Authority (CEA) Section 3 of the repealed Electricity (Supply) Act, 1948, here in after replaced by
the Electricity Act, 2003. Some of the functions performed by CEA include the
following:

= Advise the Central Government on the matters relating to the national
electricity policy, formulate short-term and perspective plans for development

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 28.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Agency Functions

of the electricity system and coordinate activities of the planning agencies for
the optimal utilization of resources to sub-serve the interests of the national
economy and to provide reliable and affordable electricity to all consumers;

= Specify the technical standards for construction of electrical plants, electric
lines and connectivity to the grid;

= Specify the safety requirements for construction, operation and maintenance
of electrical plants and electric lines;

= Promote and assist in the timely completion of schemes and projects for
improving and augmenting the electricity system;

= Collect and record the data concerning the generation, transmission, trading,
distribution and utilization of electricity and carry out studies relating to cost,
efficiency, competitiveness and such like matters;

=~ Make public from time to time the information secured under this Act, and
provide for the publication of reports and investigations;

= Advise any State Government, licensees or the generating companies on
such matters which shall enable them to operate and maintain the electricity
system under their ownership or control in an improved manner and where
necessary, in coordination with any other Government, licensee or the
generating company owning or having the control of another electricity
system; etc.

Central Ground Water The Central Ground Water Authority (CGWA) was constituted in 1997 to regulate,
Authority control and manage groundwater development in the country, under the EP Act
1986. One of the main functions of CGWA is to regulate indiscriminate boring and
withdrawal of groundwater and to issue necessary regulatory directions with a view
to preserve and protect the groundwater.

CGWA has declared certain areas of India as “notified areas” from the point of
over-development of resource, or from groundwater quality point of view, or for
registration of groundwater abstraction structures. In these so "notified areas”

further extraction is regulated in order to prevent the depletion of groundwater

levels and deterioration of its quality.

State Level

Rajasthan Renewable Different states have created Energy Development Agency as the designated
agency to co-ordinate, regulate and enforce the provisions of the Energy
Conservation Act and implement schemes under the said Act within the State. The
objective is to undertake development of renewable energy and facilitate energy
conservation, as a state nodal agency under the umbrella of the MNRE.

Energy Corporation
Limited (RRECL)

The main objectives of the RRECL are

= To generate electricity through renewable sources like wind and solar on
decentralized manner;

=  Toconserve energy in rural areas;

= To import and adopt viable technology and machinery in the areas of Non-
conventional energy sources and ensures post installation service; and

To impart training and to promote research and development in the field of Non-

conventional energy sources.

Department of The Environment Department is the apex body in the States for implementation of
Environment, Rajasthan | all the environment related matters including Environment (Protection) Act, 1986,

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 29
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Agency Functions

which is an umbrella Act on environment in the country. The main mandate of the
Department is to achieve the sustainable development in the State and introducing
the sound environmental management practices.

Activities like pollution Control & Monitoring of Water, Air, Noise and other related
areas, Conservation of Natural resources, Environment Monitoring, Environment
Education etc. are co-ordinated by this department.

Rajasthan State RSPCB is responsible for implementing various environmental legislations in the
Pollution Control Board | state, mainly including Water (Prevention and Control of Pollution) Act, 1974, Air
(RSPCB) (Prevention and Control of Pollution) Act, 1981, and some of the provisions under
Environmental (Protection) Act, 1986 and the rules framed there under like,
Biomedical Waste (M&H) Rules, 1998; Hazardous Waste (M&H) Rules, 2008;
Municipal Solid Waste Rules, 2000 etc. SPCBs functions under the administrative
control of Environment Department of the State.

Labour Department, The Department of Labour is responsible for formulation, implementation, and
Government of enforcement of the labour laws in the Rajasthan state. It also undertakes
Rajasthan prevention and settlement of industrial disputes, Industrial safety, Health and
promotes welfare of workers in the undertakings falling within the sphere of the
State.

Gram Panchayats The local Panchayats are empowered with management of local resources like
forests, groundwater, common land and infrastructure like roads, buildings etc.

Directorate Industrial The Directorate Industrial Safety and Health Department enforces the provisions of
Safety and Health Factories Act 1948 and State Factories Rules and the rules made there under to
Department (DISH) ensure the safety health and welfare of the workers. It also plays a significant role
in regularizing working hours, and working conditions and reducing the accident
and dangerous occurrences in the factories, redressal of the grievances of the
workers in respect of Safety Health and Welfare through a set of policies and
programs developed by both the Central and State Government. Some of the
functions of DISH are

=~ Eliminating inequality and discrimination in the work place;

= Enhancing occupational health and safety awareness and compliance in the
workplace;

= Workforce and community participation, to employers, employees,
workplaces, communities, businesses and unions; and

= Providing policy advice and analysis to government on labour and
employment related matters.

3.5 Applicable Regulatory/Policy Framework

Table 3.2 summarizes the key regulations that are relevant to the project across its lifecycle. This
table should be used to update/develop a comprehensive legal register for the project which can be
regularly monitored for compliance as well as updated to reflect changes/non-applicability of
regulations, policies and standards.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 20
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

APPLICABLE LEGAL AND REGULATORY FRAMEWORK

RAJASTHAN
Final Report
Table 3.2 Applicability of Key Legislations in India and Reference Framework in the different phases of life cycle of
Project
Topic and Reference Pre- Construction Operations | Decommissioning | Agency Remarks
construction Responsible
Indian laws, regulations and policies
The Electricity Act 2003 | V V v v Central Generating company deemed to obtain a
Electrici license under this Act and also to comply with
. ty all safety requirement as per rule 29 to 46
Authority under chapter 6.
Rajasthan Solar Energy | ¥ v v V Government of | Refer to section 3.3.1.
Policy, 2014 Rajasthan
Environment Protection
Environment Protection V v v V RSPCB Permissible limits for ambient air quality,
Act, 1986 and as MoEFCC. water quality, noise limits has been laid down
amended; CPCB by CPCB under EP Act, 1986 which requires
The Air (Prevention And to be complied with.
Control Of Pollution) Act,
1981:
The Water (Prevention
And Control Of Pollution)
Act 1974
The Noise (Regulation & | V v v V RSPCB Per the Act, ambient noise levels are to be
Control) Rules, 2000 and maintained as stipulated in the rules for
as amended up to 2010 different categories of areas such as
residential, commercial, and industrial and
silence zones. Considering the context of the
Ambient Noise Standards | X Vv v x RSPCB Project, CSP Jodhpur and their contractors
MoEFCC will need to abide by the limits prescribed for
residential zones.

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 31
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

APPLICABLE LEGAL AND REGULATORY FRAMEWORK

RAJASTHAN
Final Report
Topic and Reference Pre- Construction Operations | Decommissioning | Agency Remarks
construction Responsible

As the project is in rural/residential set up,
noise standards for residential area will be
applicable for the project.

Solid Waste x Vv v V RSPCB All bio-degradable, non-biodegradable and

Management Rules 2016 local municipal | domestic hazardous wastes generated from

bodies the project will be managed by CSP Jodhpur

(the waste generator) in accordance to the
relevant provision of this Rule.

Manufacture, Storage x Vv v x RSPCB Rules will be applicable during construction

and Import of Hazardous and operation phases if chemicals stored at

Chemicals (MSIHC) site satisfy the criteria laid down in the Rules.

Rules, 1989 and as

amended

The Batteries x Vv v x RSPCB Rules will be applicable during construction

(Management and and operation phases as the project will use

Handling) Rules 2001 as Batteries for power back up.

amended later Filing of Half Yearly return by bulk consumers
and auctioneers of batteries to State Pollution
Control Board as per Form 8 and 9 under
Rules10 (2) (ii) and 11 (ii) respectively

E-waste (Management) x x v V RSPCB Rules will be applicable as electrical and

Rules, 2016 electronics as listed in the Schedule | of the
aforesaid rules will be used and will require
replacement within the lifecycle of the whole
project as well during decommissioning.

Hazardous and Other x Vv Vv v RSPCB Generation of waste oil and transformer oil at

Wastes (Management
and Transboundary
Movement) Rules, 2016

site attracts the provisions of Hazardous and
Other Wastes Rules, 2016. The hazardous
wastes have to dispose through approved
recyclers only.

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 32
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

APPLICABLE LEGAL AND REGULATORY FRAMEWORK

RAJASTHAN
Final Report
Topic and Reference Pre- Construction Operations | Decommissioning | Agency Remarks
construction Responsible

The Factories Act, 1948 x x Vv x Deputy Chief CSP Jodhpur will need to comply with all

and Inspector of requirement of factories rules and participate

Rajasthan Factories Factories in periodic inspection during the Operations

Rules, 1951 Phase.

Building and Other x y x y Labour CSP Jodhpur will need to comply with the

Construction Department, requirements of the regulations.

Workers Act, 1996; Government of

Inter-state Migrant Rajasthan

Workers Act, 1979;

Contract Labour Act,

1970

The Child Labour x y y V Labour CSP Jodhpur and their contractors will need

(Prohibition and Department, to comply with the requirements of these

Regulation) Act, 1986; Government of | regulations.

Bonded Labour Rajasthan

(Abolition) Act 1976;

Minimum Wages Act,

1948;

Equal Remuneration Act

1976;

Workmen's

Compensation Act, 1923;

Maternity Benefit Act,

1961.

Companies Act, 2013 x x 1 x Ministry of According to Schedule 135 sub-section 1, the

Corporate companies meeting the threshold criteria
Affairs specified should spend in every financial year,

at least 2% of the average net profits of the
company made during the three immediately
preceding financial years, in pursuance of
CSR Policy.
The project will need to comply with the
requirements as stated in the law.

International treaties and conventions

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 33
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

APPLICABLE LEGAL AND REGULATORY FRAMEWORK

Topic and Reference

Pre-
construction

Construction Operations

Decommissioning

Agency
Responsible

Remarks

Conventions on the
Conservation of
Migratory species of wild
animals and migratory
species

v

State Forest
Department

Migratory bird in the project area bears
protection from killing under Convention of
Migratory Species (CMS) to which India is a
signatory

Kyoto Protocol: The 3rd
Conference of the Parties
to the Framework
Convention on Climate
Change (FCCC) in Kyoto
in December 1997
introduced the Clean
Development Mechanism
(CDM) as a new concept
for voluntary
greenhouse-gas
emission reduction
agreements.

MoEFCC,
Government of
India

Basel Protocol on
Liability and
Compensation for
Damage Resulting
from Transboundary
Movements of
Hazardous Wastes
and their Disposal
Basel, 10 December
1999.

International Standards and Guidelines

State pollution
control board

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 34
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

APPLICABLE LEGAL AND REGULATORY FRAMEWORK

Topic and Reference

Pre-
construction

Construction

Operations

Decommissioning

Agency
Responsible

Remarks

IFC Performance
Standards, 2012

v

IFC General EHS.
Guidelines, 2007

IFC EHS Guidelines for
Power Transmission and
Distribution, 2007

IFCMWB Air Emissions
and Ambient Air Quality
Standards

IFCMWB Guidelines for
treated sanitary sewage
discharges

IFCMWB Noise Standards

AIIB ESF and ESS 1, 2
and 3

Asian Infrastructure
Investment Bank
(AIIB) Policy on the
Project-affected People’s
Mechanism

Project
Proponent and
Lenders

The methodology of the ESIA has been
developed on the basis of the IFC.
Performance Standards.

During the construction, operation and
eventual decommissioning of the site, the
following guidelines will need to be followed.

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 35
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

3.6 National Environmental Standards

The Central Pollution Control Board (CPCB) has stipulated different environmental standards w.r.t.
ambient air quality, noise quality, water and waste water for the country as a whole under EP Act,
1986. Following standards are applicable to the project and need to be complied with during the
project life cycle.

= National Ambient Air Quality Standards (NAAQ Standards), as prescribed by MoEFCC vide,
Gazette Notification dated 16th November, 2009;

= Drinking water quality- Indian Drinking Water Standard (IS 10500: 2012);

= General standards for discharge as prescribed under the Environment Protection Rules, 1986
and amendments (G.S.R 422 (E) dated 19.05.1993 and G.S.R 801 (E) dated 31.12.1993 issued
under the provisions of E (P) Act 1986);

= Noise standards specified by the MoEFCC vide Gazette notification dated 14th February, 2000
(Noise Pollution (Regulation and control) Rules, 2000); and

= Hazardous and Other Wastes (Management and Transboundary Movement) Rules, 2016.
3.7 International Safeguard Requirements

3.7.1. IFC Requirements and Applicability

IFC applies the Performance Standards to manage social and environmental risks and impacts and to
enhance development opportunities in its private sector financing in its member countries eligible for
financing. The Performance Standards may also be applied by other financial institutions choosing to
support them in the proposed project. These performance standards and guidelines provide ways and
means to identify impacts and affected stakeholders and lay down processes for management and
mitigation of adverse impacts. Together, the Client is required to meet the stipulations of all the eight
Performance Standards throughout the life of an investment in the case such an investment is being
sought either form IFC or any other institution which follows IFC standards.

Table 3.3. IFC Performance Standards and their Applicability

IFC PS Description Objectives and Applicability to Project

Assessment and Applicable

Management of . . ste . .
Environmental and This PS aims to assesses the existing social and environmental

Social Risks and management systems of CSP Jodhpur and to identify the gaps with
Impacts respect to their functioning, existence and implementation of an
environmental and social management plan (ESMP), a defined EHS
Policy, organization chart with defined roles and responsibilities, risk
identification and management procedures as well as processes like
stakeholder engagement and grievance management..

2. Labour and Applicable
Working Conditions
This PS is guided by a number of international conventions and
instruments on labour and workers’ rights. It recognises that the pursuit of
economic growth through employment creation and income generation
should be accompanied by protection of fundamental rights of workers.
The PS covers following themes: human resource policy and
management, workers’ organization, non-discrimination and equal
opportunity, retrenchment, protecting the workforce and occupational

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 36.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

health and safety. This PS helps to assess the status of the employees
and workers in CSP Jodhpur as well as any contractors.

The project activities will involve hiring of approximately 400 skilled, semi-
skilled and unskilled labourers during the construction phase and solar
plant staff during the operation phase. The project will have to develop a
human resource policy and ensure non-discrimination and equal
opportunity, protection of the workforce and occupational health and
safety. Therefore, PS 2 is applicable to the Project.

3. Resource Efficiency
and Pollution
Prevention

Applicable

PS-3 covers the use resources and materials as inputs and wastes that
could affect human health. The objective of PS-3 are: to avoid or
minimize adverse impacts on human health and the environment by
avoiding or minimizing pollution from project activities; to promote more
sustainable use of resources, including energy and water, and to reduce
project related GHG emissions. Key themes covered under PS-3 are:
pollution prevention, resource conservation and energy efficiency,
wastes, hazardous materials, emergency preparedness and response,
greenhouse emissions, pesticide use and management. This PS will
assess how CSP Jodhpur intends to minimize pollution related impacts,
what management plans and systems are in place, and what measures it
plans to take to conserve and use resources more efficiently.

The Project construction activities will lead to increased fugitive dust
emissions, especially in the area it is being developed due to the
presence of loose sandy soil and limited vegetation. The project activities
will also lead to increase in ambient noise level during the construction
phase, which may impact the nearest villages of Dedasari, Durjani and
Khakori. Furthermore, the project activities will involve generation of
waste and may involve abstraction of groundwater. Therefore, PS 3 is
applicable to the Project.

4. Community Health,
Safety and Security

Applicable

This PS-4 requires due diligence to anticipate and avoid adverse impacts
on the health and safety of the affected community during the project life
from both routine and non-routine circumstances. It also requires to
ensure that the safeguarding of personnel and property is carried out in
accordance with relevant human rights principles and in a manner that
avoids or minimizes risks to the affected Communities. Key areas of
compliance screened under PS-4 includes: infrastructure/equipment
safety, hazardous material safety, natural resource issues, exposure to
disease, emergency preparedness and response, and security personnel
requirements. The project would affect the health and safety of the
communities adjacent to it during construction phase.

The Project activities will involve upgradation/widening of one of the 3
access routes identified and construction activities will lead to stress on
the Project access road and on the area in general. Transportation of
equipment and increased traffic in the area may lead to accidents and
other threats on community health and safety, therefore PS 4 is
applicable to the project.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 37
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

5. Land Acquisition
and Involuntary
Resettlement

Not Applicable

PS-5 requires project proponents to anticipate and avoid, or where
avoidance is not possible, minimize adverse social and economic impacts
from land acquisition or restrictions on land use. The key themes covered
under this are: compensation and benefits for displaced persons,
consultation and grievance mechanism, resettlement planning and
implementation, physical displacement, economic displacement. The PS-
5 also prescribes private sector responsibility to supplement government
actions and bridge the gap between governments assigned entitlements
and procedures and the requirements of PS-5.

All the land parcels identified/procured are private land procured/ to be
procured on willing buyer and willing seller basis. Furthermore, the
project has not led to resettlement, physical displacement and economic
displacement Therefore, PS 5 is not applicable to the project.

6. Biodiversity
Conservation and
Sustainable
Management of
Living Natural
Resources

Applicable

The requirements of this Performance Standard are applied to projects (i)
located in modified, natural, and critical habitats; (ii) that potentially
impact on or are dependent on ecosystem services over which the client
has direct management control or significant influence; or (iii) that include
the production of living natural resources (e.g., agriculture, animal
husbandry, fisheries, forestry). PS-6 screens relevant threats to
biodiversity and ecosystem services, especially focusing on habitat loss,
degradation and fragmentation, invasive alien species, overexploitation,
hydrological changes, nutrient loading, and pollution. The key themes
covered under PS-6 are: natural habitat, critical habitat, legally protected
areas, international introduction of alien species, and living natural
resources (natural and plantation forest, aquatic resources etc.) are
sustainably managed.

Though actual geo coordinates were not available for this particular
project, based on onsite visit, the project seemed to be located in a
mosaic of “Natural Habitat” (Sand dunes & Scrublands) as well as
“Modified Habitat” (Agricultural Fields). Though no Threatened species
(IUCN version 2019-1), was recorded or reported from the study area and
the proposed project is not expected to cause any significant habitat loss
(as such habitats are present in abundance in the landscape), PS 6 is
applicable due to the presence of significance biodiversity value
representing Flora and Fauna of “Thar Desert’.

7. Indigenous Peoples

Not Applicable

This Performance Standard applies to communities or groups of
Indigenous Peoples who maintain a collective attachment, i.e., whose
identity as a group or community is linked, to distinct habitats or ancestral
territories and the natural resources therein. PS-7 endeavour to ensure
that the development process fosters full respect for the human rights,
dignity, aspirations, culture, and natural resource-based livelihoods of
Indigenous Peoples. Key themes covered under PS-7 are: avoidance of
adverse impacts, consultation and informed participation, impacts on
traditional or customary lands under use, relocation of IPs from traditional
or customary lands, and cultural resources.

As confirmed during community consultations and consultation with the
CSP Jodhpur team, no indigenous peoples will be affected by the project

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 38
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
activities and no ST land will be purchased. Therefore, PS 7 is not
applicable to the project.
8. Cultural Heritage Not Applicable

For the purposes of PS-8, cultural heritage refers to (i) tangible forms of
cultural heritage; (ii) unique natural features or tangible objects that
embody cultural values; and (iii) certain instances of intangible forms of
culture that are proposed to be used for commercial purposes. The
requirements of PS-8 apply to cultural heritage regardless of whether or
not it has been legally protected or previously disturbed.

As confirmed during ERM site visit, no cultural heritage will be affected by
the project activities. Therefore, PS 8 is not applicable to the project.

3.7.2 AIIB Environmental and Social Policy and Standards

AIIB environmental and social policy and standards are as described below.

3.7.2.1 Overarching Policy

The Bank recognizes that environmental and social sustainability is a fundamental aspect of
achieving outcomes consistent with its mandate to support infrastructure development and enhance
interconnectivity in Asia. The objective of this policy is to facilitate achievement of these development
outcomes, through a system that integrates sound environmental and social management into
Projects.

3.7.2.2 Environmental and Social Policy Including Environmental and Social
Standards
This overarching policy comprises of:

= Environmental and Social Policy. An environmental and social policy (ESP), which sets forth
mandatory environmental and social requirements for each Project;

= Environmental and Social Standards. The following three associated environmental and social
standards (ESSs), which set out more detailed mandatory environmental and social requirements
relating to the following:

- ESS 1: Environmental and Social Assessment and Management (ESS 1);
- ESS 2: Involuntary Resettlement (ESS 2); and
- ESS 3: Indigenous Peoples (ESS 3).

3.7.2.3 An Approach for Environmental and Social Management

Together, the ESP and the ESSs comprise an environmental and social management approach
designed to:

= Support decision-making by the Bank;

= Provide a robust structure for managing operational and reputational risks of the Bank and its
shareholders in relation to environmental and social risks and impacts in Projects;

= Provide for environmental and social screening and categorization of Projects;
= Analyze potential environmental and social risks and impacts of Projects;

. Identify actions to avoid, minimize, mitigate, offset or compensate for environmental and social
impacts of Projects;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 39
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF APPLICABLE LEGAL AND REGULATORY FRAMEWORK
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

= Support integration of environmental and social management measures into Projects;

= Specify environmental and social management provisions to be included in agreements
governing Projects;

m= Provide a mechanism for public consultation and disclosure of information on environmental and
social risks and impacts of Projects;

= Provide for monitoring and supervision of environmental and social management measures under
Projects;

= Facilitate development and dissemination of lessons learned from Projects to improve
environmental and social management practices.

3.7.2.4 Support for Clients

The ESP (including the associated ESSs) sets out the requirements for Clients relating to
identification and assessment of environmental and social risks and impacts associated with Projects
supported by the Bank. The Bank believes that the application of the ESP and ESSs, by focusing on
the identification and management of environmental and social risks and impacts, will support Clients
in achieving good international practice relating to environmental and social sustainability; assist
Clients in fulfilling their national and international obligations relating to environmental and social risks
and impacts; enhance non-discrimination, transparency, participation, accountability and governance;
and enhance sustainable development outcomes of Projects through ongoing stakeholder
engagement.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 40
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOOR,

RAJASTHAN

Final Report

4. BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL

This section presents environment, ecological and socio economic baseline of the study area for the
proposed 250 MW solar power project of CSP Jodhpur in Jodhpur district of Rajasthan, India. The
project study area covers three villages, namely Dedasari, Khakori and Durjani falling under Bap
tehsil.

41 Context

Baseline refers to the physical, biological, cultural and human conditions that will prevail in the
absence of the project, including interactions amongst them. Establishing baseline helps in
understanding the prevailing environmental, ecological and socio-economic status of the study area.
provides requisite information of the biophysical and social environment for decision makers to take
appropriate measures regarding the project.

It

Establishing baseline provides the background environmental and social conditions for prediction of
the future environmental characteristics of the area before setting up of the project. It also helps in
environmental and social management planning and provides a basis to finalize a strategy for
minimizing any potential impact due on surrounding environment due to setting up of the project.

This section establishes the baseline environmental, ecological and socio-economic status of the
proposed solar power site and surrounding area to provide a context within which the impacts of the
proposed solar power project are to be assessed.

4.2 Area of Influence

For the purpose of the baseline establishment and impact assessment, an Area of Influence (Aol) has
been identified. This sub section provides an understanding of the Aol identified and the reasons for
the same.

4.2.1 Study Area

The area of up to 5 km radius from the project boundary (solar plant area) has been demarcated as
study area for the project by considering the extent of project impact in terms of noise, water
resources, human settlement, cultural heritage sites, location of labour sites, location of the access
roads besides considering the actual land area which has been procured for the project and its utilities
footprints. The study area includes three villages namely Khakori, Durjani and Dedasari located in
Bap tehsil.

4.2.2 Project Footprint Area

The Project Footprint is the area that may reasonably be expected to be physically touched by Project
activities, across all phases. The Project Footprint for Project includes land used for the setting up the
Solar PV's, transformer rooms, storage of materials, site office, access roads, and internal and
external transmission lines.

4.2.3 Project Area of Influence

The effects of the Project and Project activities on a particular resource or receptor will have spatial
(distance) and temporal (time) dimensions, the scale of which is dependent on a number of factors.
These factors are incorporated in the definition of the Project's Area of Influence (Aol).

The Aol considered for the existing Project with respect to the environmental and social resources
was based on the following reach of impacts:

= Environmental parameters: Project site boundary, immediate vicinity, Access road and
surroundings, i.e. a study area of approximately 5 km (hereafter referred to as the Aol) distance
from project line has been used to depict these parameters;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 41
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

- Air Quality: Dust emissions, fugitive dust- typically up to 500 m from a construction area and
100 m from operations and maintenance area;

- Noise: Noise impact area (defined as the area over which an increase in environmental noise
levels due to the Project can be detected) —typically 1 km from operations;

- Land environment: The impacts on soil and land- typically up to 100 m from project foot print
area;

= Ecological Environment (Terrestrial and Aquatic): This includes: (a) the direct footprint of the
project comprising the wind farm; (b) The areas immediately adjacent to the project footprint
within which a zone of ecological disturbance is created through increased dust, human presence
and project related activities (e.g., trampling, transportation activities);

= Social and Cultural: The Aol for the project is identified as the area within a 5 km radius from
the project footprint area and/or area identified beyond 5 km that is directly impacted by project
activities.

4.2.4 Core and Buffer Zone

This Aol is in turn, divided into a core and buffer zone. This division of the Aol into two zones is based
on the understanding that the majority of the impacts from the project (during the project lifecycle)
would be contained within a 1 km radius (core zone) from the Project Footprint in terms of spread and
intensity, with the buffer zone (5 km radius) appearing to have limited interaction with the project.

The Buffer Zone is the area which does not have direct impact on land or environment, however it is
demarcated in case the impact on core zone are sometimes/often extended to near-by areas. Usually
the impact on buffer zone are more inclined towards, noise, air and water pollution. In cases it also
has impact over labour, land ownership, migration and accessibility to any natural resources.

For the purpose of socio economic baseline assessment, core (1 km from project site) and buffer
zones (beyond 1 km and within 5 km of project site). Three villages- Dedasari, Durjani and Khakori fall
within the buffer zone and no villages are present within the core zone. The habitation of Baroo village
is present beyond the buffer zone, at approx. 8 km from project site and therefore not included in the
socio-economic baseline.

4.3 Environment Baseline

Environmental baseline data was collected through secondary sources by literature survey and
discussions with the concerned stakeholders. The environmental baseline has been assessed
covering an area of 5 Km zone (hereinafter referred to as the study area) from the Project boundary.
Secondary baseline data collection involved identifying and collecting available published material
and documents. Information on various environmental aspects like soil, geology, hydrology, drainage,
ecology etc., were collected from different government department, institutions, literature etc. &
stakeholder consultations held undertaken during the site visit.

A brief description of the existing physical environment within the project site is detailed in the
sections below.

4.3.1. Land Use and Land Cover

Land use/ cover inventories are an essential component in land resource evaluation and
environmental studies due to the changing nature of land use patterns in the Aol. Based on the
discussion with site representatives and observations from satellite images it is understood that the
current land use of the project site is agricultural land that will be converted to non-agricultural land for
industrial development.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 42.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

The plant boundary is not yet defined at this stage, and the land procurement process is still
underway. Details on land use will be incorporated after finalization of plant boundary by CSP project
team.

During the ERM site visit it was observed that the project area consists primarily of private agricultural
land with seasonally used structures/ sheds, along with structures used for collection of water, were
present. Land use of the procured land parcels consists of agricultural land (fallow and current fallow
with single season cropping)'"®. Small patches of open scrubland were also observed in nearby areas
when accessing the site via the village road.

4.3.2 Topography

The topography of the site is flat with slight undulation with elevation ranging from 195 m to 210 m
above mean sea level. The proposed site is characterised by presence of sand dunes and the
elevation gradually decreases from south going towards north.

The plant boundary is not yet defined at this stage, and the land procurement process is still

underway. Details on land use will be incorporated after finalization of plant boundary by CSP project
team.

4.3.3 Geology

As per the Hydrogeological Atlas of Jodhpur district, Rajasthan (2013), the geological configuration of
the district is represented by rocks ranging from Pre-Cambrian to Recent age. The regional geological
set up indicates that the older rocks of Delhi Super Group, represented by Punagarh Group, include
basic volcanics. Whereas the regional geological set up of the Marwar Super Group, present in major
part of the district, is represented by Jodhpur-Bilara and Nagaur Groups. The igneous phase is
represented by Erinpura Granites and Gneisses. The Palaezoic Era is represented by sandstone
(Badhura formation and Bap boulder beds) of Permo-Carboniferous System and the Jurassic Era is
represented by Lathi, Mayeker and Jaisalmer formations, which consist of Sandstone, Grit and
Conglomerate. Alluvium and wind-blown sand cover large parts of the district. The district is also
traversed by major lineaments, such as Jaisalmer Barwani lineaments trending NW-SE and Luni-
Sukri lineament trending North East-South West.

The major rock types in the district include, but are not limited to, the following types:

= Sandstone;

= Shale;

= Gypsum;

= Limestone;

= Siltstone;

= Granite; and

= Gneiss

The map presented below showcases the geology of the Jodhpur district.

10 This is the land which is left without cultivation for one or less than one agricultural year. Fallowing is a cultural practice adopted for giving the

land rest. The land recoups the lost fertility through natural processes.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 43.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF —_— BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL,
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.1. Geology of Jodhpur District

PLATE -IV
Te0000" Tease

DISTRICT: JODHPUR
Geological Map

8
“ay
%,

Source: Hydrogeological Atlas of Rajasthan Jodhpur District, Groundwater Department of Rajasthan

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 44
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

4.3.4 Water Quality and Source

4.3.4.1 Drainage and Surface Water Resources

Jodhpur district falls in the Luni & Barmer Basins. Major River of the district is Luni, which flows in
ENE — WSW direction. There is no surface water body within the Aol of the project. The nearest
surface water body to the site is the Indira Sagar Canal, located at a distance of 8 km towards the
east of the project site, which receives water from the Indira Gandhi Nahar Pariyojna (IGNP) canal.

4.3.4.2 Hydrogeology

As per the Central Ground Water Board (CGWB) brochure of Jodhpur District (2013), ground water in
the Jodhpur district occurs under unconfined to semi-confined conditions in rocks of Delhi Super
Group, Jodhpur sandstone, Bilara limestone, Nagaur sandstone, Lathi sandstone and unconsolidated
sediments (valley fills and alluvium). These form the chief source of ground water in the district and a
brief description of these rocks is as given below.

= Delhi Super Group: Rocks comprising of schists, phyllites, slates and quartzites form aquifer in
isolated patches in small area in south-eastern part of the district. These patches occur within the
granitic terrain. These generally form poor aquifer. Ground water occurs under unconfined
condition in weathered mantle and fractured zone.

= Granites and Rhyolites: Granites and rhyolites covering a vast area in the southern part of the
district, form poor aquifers. Ground water occurs under unconfined conditions in secondary
spaces in weathered and fractured zones.

m= Jodhpur and Nagaur Sandstone: Jodhpur and Nagaur sandstones form aquifer over a large
area in central and northern parts of the district. These cover maximum area among all aquifers.
These are generally hard and compact layered rocks with intermittent shale and clay layers.
Softer and friable sandstone layers and patches do occur in these formations making it a good
yielding aquifer tapped by open wells and bore wells.

= Bilara limestone: Bilara limestone is the most potential aquifer in the district. The limestone
exposures are found between Khawaspura & Bilara in eastern part of the district and between
Phalodi & Chadi in northern part. Siliceous and cherty limestone and dolomites with association
of shale beds are quite common.

= Bap boulder bed: Bap boulder bed occurs in narrow stretch in northern part of the district having
NE-SW extension. It consists of ill-sorted boulders, pebbles, cobbles embedded in silty matrix.
Ground water occurs under unconfined condition.

m= Palaeocene and associated formation: Semi-consolidated formations comprising of soft, friable
sandstone, grit and conglomerate ranging from Permian to Palaeocene age form aquifer in
extreme north- western part of the district. There is association of varying amount of shales and
clays with the above sediments, which causes great variation in the yield of wells.

= Unconsolidated sediments: The unconsolidated Quaternary sediments comprising of alluvium,
valley fills and aeolian sands form important aquifers in some parts of the district mainly in
Shergarh, Luni and Bilara blocks. In major part of the area, these sediments occur as thin blanket
over the older sediments but in certain areas, they are upto 70 m thick and as such form aquifers.

Confined condition is also observed sometimes at deeper levels in the north western part of the
district. Bap boulder bed occurs in narrow stretches in northern part of the district consisting of NE-
SW extension. The boulder bed consists of ill-sorted boulders, pebbles, cobbles embedded in silty
matrix. Ground water in this bed occurs under unconfined condition. The hydrogeology map of
Jodhpur district is shown below in Figure 4.2.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 45
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.2 Hydrogeological Map of Jodhpur district

HYDROGEOLOGICAL MAP
DRISTRICT JODHPUR

v
Approximate Site Location

LUNCONSOLIDATED
a crac raters 6 sec eis

SEMLCONSOLIDATED =". Block boundary
KAPURDI/PALANA/LATHI FORMATION

‘Soft friable sandstone with variagated shales oo River
sia it ond ln

op gel gore ee

CONSOLIDATED

BILARA GROUP : Lime Stone

HB soc nivoures onsnres

fl cio

Source: Central Ground Water Brochure, Jodhpur District, 2013

4.3.4.3 Groundwater Resources

As per the information provided by CGWB in the groundwater brochure for Jodhpur district (2013), the
overall stage of ground water development of the district is 208%. The stage of ground water
development of Bap tehsil, where the study area falls is reported to be 38.66 % and marked as Safe.

According to the study undertaken by CGWB for Jodhpur district in 2013, depth to water level in the
district generally ranges from less than 1m to more than 100 m below ground level (mbg]).
Furthermore, the depth to water level in the district ranges from 0.01 to 82.51 m bgl and 0.01 to 114.9
m bgl during pre-monsoon (May) and post monsoon (November), respectively.

During Pre-monsoon, depth to water level in major part of the district varied from 20 m to more than
40 m bg! except for parts of Luni, Mandore, Bilara, Osian, Bhopalgarh and Bap blocks where
shallower water levels upto 20 m bgl were observed. Whereas during Post-monsoon, shallow water

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 46.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

level upto 20 m bgl has been observed in western half of Bap, central part of Osian, southern part of
Balesar, southern and eastern parts of Mandore and major parts of 9 Luni and Bilara blocks. Water
levels in the remaining areas have been found to be 20 to more than 40 m bgl.

Depth to water level for Pre-monsoon and Post Monsoon in Jodhpur district is as presented in Figure
4.3 and Figure 4.4.

Figure 4.3 Depth to Water Level in Jodhpur District in Pre Monsoon (May-
2011)

DISTRICT JODHPUR, RAJASTHAN
DEPTH TO WATER LEVEL
(MAY 2011)

Approximate Site Location

Source: Central Ground Water Brochure, Jodhpur District, 2013

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 47
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.4 Depth to Water Level in Jodhpur District in Post Monsoon (Nov-
2011)

DISTRICT JODHPUR, RAJASTHAN
DEPTH TO WATER LEVEL
(NOVEMBER 2011)

Approximate Site Location

Source: Central Ground Water Brochure, Jodhpur District, 2013

Water Level Fluctuations

Analysis of Pre- and Post-monsoon water level data of 2011 (May and November) indicates that there
has been rise of upto 2 m in major part of the district. Rise of 2 to 4 m has been noticed in parts of
Phalodi, Luni, Mandore and Bilara blocks and that of more than 4 m has been noticed from isolated
pockets in Phalodi and Bilara blocks. Decline in ground water levels of upto 2 m has been observed
in along the western boundary and eastern half of Bap, western and eastern parts of Phalodi,
eastern half of Osian, northern parts of Balesar and Shergarh and small pockets in Mandore, Luni,
Bhopalgarh and Bilara blocks.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 48.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.5 Seasonal Water Level Fluctuation (Pre & Post Monsoon), 2011

DISTRICT JODHPUR, RAJASTHAN
FLUCTUATION OF WATER LEVEL
(May - November, 2011)

Approximate Site Location

Source: Central Ground Water Brochure, Jodhpur District, 2013

4.3.4.4 Groundwater Quality

According to the groundwater assessment undertaken by CGWB for Jodhpur district in 2013, northern
and western parts of Bap have brackish ground water. The groundwater quality in the district of
Jodhpur has as given below.

Fluoride concentration in ground water varies between 0.124 mg/I at Rohila Kalan and Osian to
2.552 mg/l at Nandwan and Mandore. Fluoride content in excess maximum permissible limit of
1.5 mg/l has been observed in major parts of the district covering western halves of Bap, Balesar
and Phalodi blocks as well as major parts of Shergarh block, eastern and southcentral parts of
Osian block, south-western part of Mandore block, northwestern, south-western and south-
eastern part of Luni block, northern part of Bhopalgarh and eastern and western part of Bilara
block;

Nitrate concentration in ground water varied from 8 mg/l at Balesar to 199 mg/I at Baori and
Osian. Exceptionally high concentration of 536 mg/l was observed at Mandore. Nitrate in excess
of maximum permissible limit of 45 mg/l has been reported from parts of Osian, Bhopalgarh,
Mandore and Luni blocks;

Iron concentration in ground water has been found to be mostly within the maximum
permissible limit of 1 mg/l. Isolated pockets of excess iron have been noticed in western extremity
of Bap, southern part of Shergarh, south-eastern part of Luni, eastern part of Osian, northern part
of Bhopalgarh and southern, south-eastern and eastern parts of Bilara block; and

As for electrical conductivity, chemical quality of deeper ground water indicates large variation
having electrical conductance from 520 ms/cm at 250 C (Ranja Ki Dhani) to 31370 ms/cm at 250
C (Ghataur). High salinity of more than 10000 ms/cm at 250 C electrical conductance has been
noticed at Sangaria Ki Dhani, Narnadi, Agolai, Lunawas Charnan, Sajjara and Jhanwar. Ground

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 49.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

water quality in deeper zones in the area north of Phalodi is better due to encountering of Bilara
Limestone below Nagaur sandstone.

4.3.4.5 Water source and quality in the study area

The water supply in the study area is restricted to supply of water from the Indira Gandhi canal
through tankers. The villages in the Study Area don’t have access to piped water supply or hand
pumps and dug wells. The water stored is sufficient for 10-15 days, dependent upon the size of the
household; the procured water is stored in Tank for further usage.

As per consultations conducted by ERM in the project area, groundwater in the area is reported to be
scarce and available at approximately 600-800 feet below ground level, however, with reportedly high
concentrations of fluoride, iron, nitrates and high electrical conductivity.

Groundwater Quality Assessment (CSP Bhadla)

Results of groundwater quality assessment undertaken for Bhadla 300 MW Project are as given
below.

Groundwater samples were collected from various points within the project area of influence and
assessed against the CPCB water quality criteria’. The sampling locations for this study are
discussed below.

Table 4.1 Primary Monitoring Location for Water Quality (CSP Bhadla)

Location Code Location Selection Criteria

GW-1 Pannu Ki Nadi Understanding the existing ground water quality in

Gw-2 Sardar market the nearby habitation and assess any impact on
ground water quality due to proposed project

Table 4.2 Water Analysis in the Study Area (CSP Bhadla)

SL Parameter Unit GW-1 GW-2 Specification as per IS Test Method
No. 10500:2012

Desirable Permissible
1. pH Value - 7.87 7.83 6.5- 8.5 No relaxation 1$:3025(Part 11)
2. Temperature | °C 24.7 24.8 Not specified | Not specified 1$:3025 (Part-9)-

1984, RA 2006

3. Turbidity NTU | <1.0 <1.0 1 5 1S:3025(Part 10)
4. Electrical usicm | 4400.0 5010 Not specified | Not specified 1S:3025 (Part-
Conductivity 14)- 1984, RA
2013
5. Colour Hazen | <1.0 <1.0 5 15 1S:3025(Part 4)
6. Total mg/L 660.0 670.0 200 600 1$:3025(Part 21)
Hardness

"' Guide Manual: Water And Wastewater Analysis, CPCB, 2012; http:/www.cpeb.nic.inWater_Quality_Criteria.php

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 50
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
7. Total mg/L 359.79 335.67 | 200 600 1S:3025(Part 23)
Alkalinity
8. Total mg/L 2130.0 2310.0 | 500 2000 1S:3025(Part 16)
Dissolved
Solids
9. Salinity PSU 0.878 0.891 Not specified | Not specified APHA 3" Edition
2017
10. Dissolved mg/L 7.2 7.4 Not specified | Not specified 1S:3025 (Part-
Oxygen 38)- 1989, RA
(DO) 2014
11. BOD mg/L BDL (DL | BDL Not specified | Not specified 1S:3025 (Part-
2.0) (DL 44)- 1993, RA
2.0) 2014
12. CoD mg/L BDL (DL | BDL Not specified | Not specified 1S:3025 (Part-
2.0) (DL 58)- 2006, RA
2.0) 2012
13. Chloride mg/L 486.37 493.32 | 250 1000 1S:3025 (Part-
32)- 1988, RA
2014
14. Calcium (as_ | mg/L 123.44 149.09 | 75 200 1$:3025(Part 40)
Ca)
15. Magnesium mg/L 87.71 72.56 30 100 1S:3025(Part 46)
(as Mg)
16. Sulphate mg/L 650.82 672.92 | 200 400 1$:3025(Part 24)
17. Fluoride (as | mg/L 1.3 1.3 1.0 1.5 1S:3025(Part 60)
F)
18. Nitrate mg/L 19.30 25.56 45 No relaxation 1$:3025(Part 34)
19. Phenolic mg/L | ND(DL_ | ND(DL | 0.001 0.002 1$:3025(Part 43)
Compound 0.005) 0.005)
20. Phosphate mg/L 2.82 2.70 Not specified | Not specified 1$:3025(Part 31)
21. Arsenic (as mg/L ND ND 0.01 0.05 1$:3025(Part 37)
As) (0.005) | (0.005)
22. Cadmium mg/L ND ND 0.003 No relaxation 1$:3025(Part 41)
(as Cd) (0.001) | (0.001)
23. Mercury (as | mg/L ND ND 0.001 No relaxation 1S:3025(Part 48)
Hg) (0.005) | (0.005)

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 51
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
24. Nickel (as mg/L ND ND 0.02 No relaxation 1S:3025(Part 54)
Ni) (0.005) | (0.005)
25. Manganese mg/L ND ND 0.1 0.3 1S:3025(Part 59)
(as Mn) (0.005) | (0.005)
26. Lead (as Pb) | mg/L ND ND 0.01 No relaxation 1S:3025(Part 47)
(0.005) | (0.005)
27. Iron (as Fe) mg/L ND (DL ND (DL | 0.3 No relaxation 1S:3025(Part 53)
0.1) 0.1)
28. Copper (as mg/L ND (DL ND (DL | 0.05 1.5 1S:3025(Part 42)
Cu) 0.005) 0.005)
29. Zinc (as Zn) | mg/L ND (DL 0.03 5 15 1S:3025(Part 49)
0.005)
30. Total Per Present | Absent | Absent - IS 1622:1981
Coliform 100 (RA 2009)
ml
31. Faecal Per Present | Absent | Absent - IS 1622:1981
Coliform 100 (RA 2009)
ml

Source: Primary monitoring, 2019
ND=Not Detected; BDL=Below Detection Limit; DL= Detection Limit; BLQ=Below Limit of Quantification; LOQ= Limit of
Quantification.

Based on the baseline monitoring results obtained, the following observations were made:

= pH of the groundwater samples were found to be 7.87 & 7.83, which are in in compliance with the
IS 10500 standard of 6.5 to 8.5;

= Total dissolved solids of both the samples were found exceeding the desirable limit of 500 mg/L,
as well as permissible limit of 2000 mg/L as stipulated in IS 10500 standards;

= Hardness of water is considered to be an important factor to determine the portability and its
domestic usage particularly for washing. Total hardness of water is correlated to the presence of
bivalent metallic ions viz. calcium and magnesium. Total hardness values in the groundwater
samples were found to 660 mg/l & 670 mg/l and exceeded both the acceptable i.e. 200 mg/l, and
the permissible limits of IS 10500 600 mg/l;

= Total Alkalinity values of the ground water samples were found to be 359.79 mg/l and 335.67
mg/l and was found to exceed the acceptable limit (200 mg/l) of IS 10500 (600 mg/l);

= Concentration of fluoride in groundwater samples were found to be 1.3 mg/l and were found to
exceed the desirable limit of 1.0mg/| but is within the permissible limit of 1.5 mg/I of IS 10500;

= Concentration of magnesium in ground water sample was found to be 87.71 mg/l and 72.56mg/l
and exceeds the acceptable limit of 30 mg/l, but falls within the permissible limit of 100 mg/l of IS
10500;

. Concentration of toxic substances such as cadmium, lead, mercury, molybdenum, nickel, arsenic
and chromium were found to be below the detectable limit while no presence of cyanide was
obtained;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 52.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

= The total coliform & faecal coliforms were found present in the one of the groundwater samples
was which exceeds both the acceptable and permissible limits as specified by IS 10500.

4.3.5 Soil Type and Classification

As per the information provided by CGWB in the groundwater brochure for Jodhpur district (2013),
soils of the district of Jodhpur have been classified below.

m= Red desertic soils: This type of soils are predominant in central, eastern and southern parts of
the district. These are pale brown to reddish brown soils, loose and well drained and texture
varies from sandy loam to sandy clay loam;

= Desert soils: Desert soils occupy a considerable area covering northern and western parts of the
district. These are mainly wind-blown sand and soils of interdunal depressions;

m= Sand dunes: Sand dunes occupy a small part in northern and north-western margin of the
district. These are sandy to loamy sand, loose, structure less and well drained; and

= Lithosols and regosols of hills: These types of soils are found in hills and hill slopes of central
and western parts of the district. These are shallow, light textured, fairly drained and reddish
brown to grayish brown in colour.

4.3.6 Climate and Meteorology

As per the information provided by CGWB in the groundwater brochure for Jodhpur district (2013), the
district of Jodhpur experiences arid to semi-arid type of climate. Mean annual rainfall of the district is
363-374 mm with probability of annual rainfall exceeding 650 mm only 10%. However, there is 90%
probability that the annual rainfall will be more than 190 mm. The probability of occurrence of mean
annual rainfall is 45%. Rainy days are limited to maximum 15 in a year. Almost 80% of the total
annual rainfall is received during the southwest monsoon, which enters the district in the first week of
July and withdraws in the mid of September.

Drought analysis based on agriculture criteria indicates that the district is prone to mild and normal
type of droughts. Occurrence of severe and very severe type of drought is very rare. As the district
lies in the desert area, extremes of heat in summer and cold in winter are the characteristic of the
desert. Both day and night temperatures increase gradually and reach their maximum in May and
June respectively. The temperature varies from 49°C in summer to 1°C in winter. Atmosphere is
generally dry except during the monsoon period. Humidity is the highest in August with mean daily
relative humidity at 81%. The annual maximum potential evapotranspiration in the district is quite high
and is highest (264.7 mm) in the month of May and lowest (76.5 mm) in the month of December.

Table 4.3 Average Monthly Rainfall and Temperature, Jodhpur

Parameters | Jan Feb Mar | Apr May | Jun | Jul Aug | Sep | Oct Nov | Dec

Rainfall 3 3 3 2 7 31 123 | 125 | 57 | 4 3 2
(mm)

Temperature | 16.9 | 19.9 | 25.1 | 30.2 | 344 | 34.1 | 31.2 | 29.1 | 293 | 27.6 | 225 | 18.4
(°C)

4.3.7 Natural Hazards

Disaster Management, Relief & Civil Defence Department Rajasthan and Building Materials &
Technology Promotion Council (BMTPC), Government of India, have published hazard maps of
Rajasthan. As per these maps the study area falls under the respective hazard zones as given in

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 53.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

Table 4.4. Hazard zonation maps of the state for earthquake, wind/cyclone, flood and drought are
presented in Figure 4.6, Figure 4.7, Figure 4.8 and Figure 4.9.

Table 4.4 Natural Hazard Details, Jodhpur

Characteristics

Details

Seismic

As per the data released by Building Materials & Technology Promotion Council
(BMTPC) of Government of India and Disaster Management, Relief & Civil Defence
Department of Government of Rajasthan’?, the Project is located in an area that is
designated as Zone II that corresponds to MSK VI. This is classified as a low damage
risk zone in terms of earthquake occurrence.

Wind/cyclone

As per the data released by Building Materials & Technology Promotion Council
(BMTPC) of Government of India and Disaster Management, Relief & Civil Defence
Department of Government of Rajasthan, the Project site is located in a an area that
experiences high wind velocities Vb= 47 m/s and the zone is classified as high damage
risk zone for cyclones.

Flood

As per the data released by Building Materials & Technology Promotion Council
(BMTPC) of Government of India and Disaster Management, Relief & Civil Defence
Department of Government of Rajasthan, the Project site falls in an area which is not
prone to flooding incidents.

Drought

As per the data released by Disaster Management, Relief & Civil Defence Department of
Government of Rajasthan, the Project site is located in an area where drought frequency
is once in 3 years.

Source: Disaster Management, Relief & Civil Defence Department Rajasthan and Building Materials & Technology Promotion
Council (BMTPC), Government of India.

12 Disaster Management, Relief & Civil Defence Department of Government of Rajasthan Link: http://www dmrelief.rajasthan.gov.in/

www.erm.com — Version: 2.0

Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page S4
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.6 Map Showing Earthquake Zones in Rajasthan

4 2 2 x

RAJASTHAN EARTHQUAKE ZONES

Approximate Site Location /

GBB Earthquake high damage risk zone-4V (MSK Vill)
[1 Earthquake moderate damage risk zone-|II (MSK Vil)
Earthquake low damage risk zone-I(MSK VI) 150 Kometers

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page $5.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ.

RAJASTHAN

Final Report

Figure 4.7 Map Showing Wind and Cyclone Zones in Rajasthan

coe] RAJASHTAN WIND & CYCLONE ZONES
7 so 4 150) Kilometers

=—

Approximate Site Locati

Doky
20] [Ej Wind high damage risk zone (Vb=47m/s) aa Ben 23M
[) Wind moderate damage risk zone-B (Vb=39m/s)

Source: Disaster Management, Relief & Civil Defence Department, Government of Rajasthan

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 56
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.8 Map showing Flood Prone Areas, Rajasthan

LOCATION MAP OF FLOOD PRONE AREAS

Approximate Site Location

(

if
t

ft CE EEE

av pcuagae or

»
2
x
*

i
if

fe rarer
i

Af peniecegeggeeeerrgee oe ceeee
iseapetrgge

Source: Disaster Management, Relief & Civil Defence Department, Government of Rajasthan

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page S7
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.9 Map Showing Drought Frequency in Rajasthan

Approximate Site Location

Source: Disaster Management, Relief & Civil Defence Department, Government of Rajasthan

4.3.8 Ambient noise (CSP Bhadla)

Results of groundwater quality assessment undertaken for Bhadla 300 MW Project are as given
below.

Noise levels were recorded at 3 locations once during the study period with the aid of a digital noise
level meter. Noise levels were recorded for 24 hours and the noise quality has been reported as Leqday
and Legnight for each of the locations. Daytime is considered from 0600 to 2200 hours and night from
2200 to 0600 hours.

The details of noise monitoring locations are given in Table 4.5. The noise level in the study area is
detailed in Table 4.6.

Table 4.5 Details of Noise Monitoring locations

Sr. No. Location code Location Remarks

1 N1 Mather Market Samples were analysed to obtain an
understanding of the existing ambient
noise conditions within the project Aol
and assess any added impacts that may
be caused due to project activities.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 58
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL

RAJASTHAN
Final Report
Table 4.6 Noise Level in the Study area
Sr. Location Equivalent Noise Levels Day Time & CPCB and CPCB and
No. Night Time (dBA) WHO limits* WHO limits*
Leq day Leq night
Leq day | Lmax Lmin Leq
night
1 Mather Market 64.1 71.0 31.6 58.6 75- Industrial 70- Industrial
Area Area
2 Pannu ki Nadi 53.7 65.4 33.1 41.3 55- Residential 45- Residential
Area Area
3 Kujal ki Dhani 49.9 58.8 30.3 36.4 55- Residential 45- Residential
Area Area

* Note: As per CPCB, Day time is considered from 6 am to 10 pm and night time

As per WHO limits, Day time is considered from 7 am to 10 pm and night time is

is considered from 10 pm to 6am;

considered from 10 pm to 7 am

4.3.8.1 Interpretation of noise monitoring resul

Ss

The observations from noise monitoring at 3 locations in the study area indicate the following:

m= The Leg values for day and night for NL1 were observed to be within the industrial area limit of 75
dB (A) and 70 dB (A) at the Mather market, near the site office of Ritis Meera Infra Energy where
sampling was carried out.

= The Leg values for day and night for NL2 were observed to be within the residential area limit of
55 dB (A) and 45 dB (A) near the habitation (Dhani), Pannu ki nadi where sampling was carried

out.

= The Leg values for day and night for NL3 were observed to be within the residential area limit of
55 dB (A) and 45 dB (A) at the Dhani (Kujal Ki Dhani) where sampling was carried out.

4.3.9 Traffic Monitoring

Traffic survey was conducted at the access road near the Bhadla solar park within the study area to
assess the traffic scenario of the area. Detail of traffic survey locations is given in Table

Table 4.7

Description of Traffic Count Survey Location

Sampling Location

Distance & Direction w.r.t
Project Site

Justification for Selection of

Location

Near Bhadla Solar Park

Adjacent to the Project site

Access road to the Project site

The summarised results of the traffic survey are given in Table 4.8 and Table 4.9.

Table 4.8

Existing Traffic (Motorised) Volumes in Study Area

Description

Access road

Total Traffic (Nos.)/24 Hours (To & fro)

2920

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 59.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL

Average Traffic Flow/Hr 122
Max Traffic Flow (Nos)/Hr 327
Min Traffic Flow (Nos)/Hr 0

Max Traffic Flow (Time- hours)

10:00- 11:00 hrs

Min Traffic Flow (Time-hours)

1:00- 02:00 hrs

Table 4.9 | Percentage Composition of Vehicles in Study Area

Location Percentage Composition
Non-Motorised Two/ Three LMV HMV
Wheeler
Access road near ie} 38.46 57.12 4.42

Bhadla Solar Park

Note: Non-Motorised includes cycles, rickshaws, bullock carts, horse carts; Two/Three wheelers include scooters, motorcycles,
Mopeds and autos; Light motor vehicles (LMVs) include passenger cars, metadors, tractors, tempos, jeeps, van.; Heavy Motor
Vehicles (HMVs) include buses, trucks, dumpers, tankers and trailers.

The percentage composition of different vehicle categories in the total traffic at monitored locations is

shown in Figure 4.10.

Figure 4.10 Percentage Composition of Different Vehicles Categories

Percentage Composition of Different Vehicle Categories

Percentage (%)

Near Bhadla Solar
Park

02/3 Wheeler

Survey Locations

BLCVs = OHCVs = Q)Nam- Motorised

Light motor vehicles contribute to the maximum (more than 50%) of traffic on the roads followed by
2/3 wheelers vehicles and Heavy motor vehicles. No non-motorised vehicles were recorded on the

access road.

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 60
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ,

RAJASTHAN

Final Report

44 Socio-economic Environment

4.4.1. State Profile: Rajasthan

Rajasthan covers an area of 342,239 square kilometres (132,139 sq. mi) or 10.4 percent of the total
geographical area of India. It is the largest Indian state by area and the seventh largest by population.
Rajasthan shares it border with the Pakistani provinces of Punjab to the northwest and Sindh to the
west, along the Sutlej-Indus river valley. Elsewhere it is bordered by five other Indian states: Punjab to
the north; Haryana and Uttar Pradesh to the northeast; Madhya Pradesh to the southeast; and
Gujarat to the southwest.

Rajasthan has total divisions 7, number of district is 33, number of tehsil 244, number of sub tensil-
104, number of panchayat samitis-249 and number of villages 38753.

Total Division-7

Number of District -33

Number of Tehsi -244

Sub Tehsil-104

Number of Panchayat Samitis-249

Number of Gram Panchayat-9177

Number of villages-38753

Source: Census of India, 2011

The State comprises of a population of 3, 42,239 individuals, which is pre-dominantly rural, forming
75.13 % of the State’s total population. The sex ratio in the State is 928, which is significantly lower
than that of India which stands at 943 females per 1000 males as per census 2011 data.

The literacy rate of Rajasthan is nearly 66.10 % which is lower than that of the country, at 74.04%.
The male literacy rate is relatively higher, at 79.19% while the female literacy rate is 52.12 % which is
also lower than the national female literacy rate of 65.46 %.

Table 4.10 Demographic Profile of Rajasthan

Attribute Number % of India
Area (sq. km) 3,42,239 10.4
Total population 6,85,48,437 5.66

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 61
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report
Males 3,55,50,997 5.77
Females 3,29,97,440 5.66
Sex ratio 928 NA
Percentage of rural Population 75.13 NA
Percentage of urban population 17,048,085 NA
Percentage of SC population 18.51 NA
Percentage of ST population 13.48 NA
Total literacy rate 66.10 NA
Male Literacy rate 79.19 NA
Female Literacy Rate 52.12 NA

Source: Census of India, 2011

4.4.2 Bap and Phalodi Tehsils

The Tehsil Bap, where the project is located, comes under the Jodhpur district and was formed from
the Phalodi tehsil in the year 2012. Due to this, the secondary information for the tehsil in terms of
demographic details and economic profile is primarily limited to the information available for the
Phalodi tehsil.

Table 4.11 Demographic Profile of Rajasthan, Jodhpur and Phalodi tehsil

Region Total Sex ratio | SC% ST% Literacy Female Rural
population rate (%) literacy population
rate (%) (%)
Rajasthan 68,548,437 928 17.82 13.47 79.19 52.12 75.13
Jodhpur 36,87,165 916 16.49 3.23 65.9 51.83 65.70
Phalodi 3,10,543. 906 17.18 4.16 45.76 32.53 99.95

Source: District Census Handbook, Jodhpur and Primary Census Abstract, Census of India 2011

The Phalodi tehsil, of which Bap was earlier a part of, is characterised of a population of 3,10,543
individuals with a population density of 24.71 individuals per sq. km. The sex ratio in the tehsil is 906,
which is considerably lower than that of the state and nation, and is comparable to the district. This
low sex ratio in the district and the tehsil is attributed primarily to the reported preference for a male
child amongst the community. In terms of the population of Scheduled Caste and Scheduled Tribes,
the tehsil has a proportion of 17.18 % and 4.16 %, respectively. This is in keeping with the trends
visible at the district level as well.

4.4.2.1 Economic Profile of Phalodi Tehsil

The tehsil of Phalodi, and now Bap, are known for the solar power projects, with the Rajasthan
Government aiming to make the tehsils and district into a hub for solar power projects within the
Jawaharlal Nehru National Solar Mission (JNNURM). As part of the plans to create this power
generation capacity in the district, solar power projects to the capacity of 1000 MW are planned, of
which 484 MW; spread across 873 projects have been sanctioned. It is reported that a total of 899
companies have registered with the government, with a capacity of 18,476 MW.

4.4.3. Socio-economic status of Study Area

This sub section provides an understanding of the socio-economic profile of the Study Area. This
understanding is based on the secondary information available on the area, primarily the Census of
India data and the primary data collected during the baseline assessment in the form of consultations
and visual observations. Such an understanding will in turn allow for the assessment of the potential
impacts from the project as well as the formulation of specific mitigation plans.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 62
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

The area of up to 5 km radius from the project boundary (solar plant area) has been demarcated as
study area for the project by considering the extent of project impact in terms of noise, water
resources, human settlement, cultural heritage sites, location of labour sites, location of the access
roads besides considering the actual land area which has been procured for the project and its utilities
footprints. The study area is further divided into core zone and buffer zone. The core zone for this
study has been considered as 1 km from the project area, and the buffer zone stretches from 2 to 5
km from the site. The study area includes three villages namely Khakori, Durjani and Dedasari located
in Bap tehsil. There are no villages or settlements within 1 Km radius of the project boundary,
therefore, consultation were held in villages falling from 2-5 kms and 5-10 kms.

4.4.3.1 Demographic Profile

All 3 villages in the study area fall under the Phalodi Tehsil. Demographic profile of the villages that
could be located in the Census data 2011 and Village Directory 2011 is captured in table below.

Name of No. of Total Sex SC % ST % Literacy Female

the households population Ratio rate (in literacy

village %) rate (in
%)

Buffer Zone

Dedasari 362 2420 941 1 4 51 31
Khakori 83 498 851 ie} 0 35 26
Durjani 126 640 1000 37.65 0 59 37
Total 571 3558 938 7.5 3.03 50 25.12

Source: Census 2011

The study area has a total population of 3558. It could also be observed from the table that the SC
population in the study area is about 7.5 %. The study area is observed to have 3.03 % of ST
population and the same was confirmed during the consultations. For the overall study area, the
population of STs varies from nil in Khakori and Durjani villages to 4 % in Dedasari.

Dedasari is the largest in terms of population and Khakori is the smallest. The average sex ratio in the
study area is observed to be 938 which is significantly lower than the state sex ratio of 973. One of
the reasons cited for the lower sex ratio is the preference for the male child amongst the community
as a whole.

Educational Infrastructure

As can be seen from Table 4.12, it can be observed that there is only 1 private pre-primary school (1)
in the study area. Similarly, there are 2 Government-run primary schools. There is 1 government run
middle schools. There are no senior secondary schools or colleges in the study area. The nearest
senior secondary school is in Bap. Due to this the percentage of children dropping out of school is
also high.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 63
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOOR,

RAJASTHAN

Final Report

Table 4.12 Educational institutions (Schools) in the study area

Name of the village _ Fad
3 3 zs
ot g re) = <
> o| 2| =. io]
2 ich 3 oe ° fe} 2 o c fe}
s 2 e L/s 4 sl sls ese fs |B
—£ S| 5/8] 2/g8|2) 2/8 8 B
& 6/% Gj] pz] gs Sisal sg 2 6
* S/o ¥$] 8/ ££] s]38] 5] 8 S €
S| 2 =<|50/| 3 Ss
@ e/a s)/ Ele) 8) Ss] 8] 8 5 B
sS/ e255 )/%)/ 2) =) 2)/%)/ 25/5] 25
738 s : : :
s25)/s25)e/ 5) es) 8) 8) £2) 52) 82
s5o3|\/253)8]2] 8) 2) 8) 26| 885) 285
682)/E82|6)/a]/5/a/5/ 28) 58| a8
Dedasari 0 1 1 0 1 0 1 (e) 0 (e)
Khakori [o) 0 1 |0 |0 |0 Jo Jo 0 ()
Durjani (0) 0 0 (0) 0 0 (0) 0 0 0
Total [o) 1 2 |o0 |1 |o |1 J0 0 ()

Source: Village Directory, 2011

Social stratification

The Study Area is characterised by a mixed population in terms of religion and caste, with a
dominance of the Muslim religion and few Hindu households in Dedasari village (according to the
information made available during the consultations). The study area has low proportions of ST and
SC population in comparison with that of the State, district and tehsil levels. The major sub castes of
ST population inhabiting the area are Meghwal and Bhil. Though no significant deviations in the
livelihood pattern from the general community were observed, the STs were reported to be more
dependent on agriculture and wage labour.

Settlement Patterns

The settlement pattern in the area is rural, with the settlements being scattered over a large area in
small clusters (also known as ‘Dhani’). The houses in the villages in the Study Area are of three types,
Pukka, Semi-Pukka and Kutcha Houses.

The semi- pukka houses are primarily those houses which are made with sandstone slabs held
together with mud with a thatched roof or brick houses with thatched roofs.

The settlements were observed to be scattered in nature, with most of the families constructing kutcha
houses on their fields, to allow easy access to their land for agriculture and grazing. During
consultations, it was revealed that family members stay in these kutcha houses during agriculture
season and return back after the end of agriculture season. While no clear demarcations were
observed along the lines of caste or religion, informal clusters were reported to exist on the basis of
caste and tribe.

4.4.3.2 Land Use and Ownership

This sub section provides an understanding of the land resources in the Study Area. Land resources,
whether private or common are an extremely important asset for rural communities. At the village
level it is the land resources which allow for the satisfaction of the needs/demands of fuel wood, and
fodder for livestock and other everyday resources. At the household level, land holdings are arguably
the most valuable asset for rural communities, which serve as an important means for livelihood and
source of income. It also serves as an insurance to help tide over financially difficult situations. In the
context of Rajasthan, land as a resource is extremely crucial, owing to the climatic conditions and the
productivity in the region and dependency on cattle.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 64
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Table 4.13 Land Use Pattern in the Study Area
Name of the 5 ry 8 =
village 5 3 z é & e g| 8 3
S 4 s 2 a S| < ccl c &
g 3 2 et) 83/2 | £€) € 3
< 5 3 gs| 2E/ 5 = 2 8 =
&§ =| ¢ 23/58/88] 3 B<| < S
= 2] sé Se) a<| 2s) a 8
S = 5 is g 2] 8 3; 3 g
eye /% | se )fe)s<| 2 / 222 | 2
=| 2 o =z = ; 2a ~
ee}é)>g¢g|is/es|e8| 28) s8) 88] <
er) 2) 23 a< 26| 8565) 62| £6) 62 2
Dedasari 3300 |0 |092 | 20.2 | 209 |o 0 27.11) 7.18 | 23.54
Khakori 2578 |0 |0.02 | 448 | 085 |0 0 1.055 | 32.32 | 68.40
Durjani 3032 |0 |002 | 880 | 13.73 |0 0 20.23 | 12.14 | 42.90
Total 8910 }o | 15 10.9 | 1139 | 0 0 15.46 | 16.95 | 43.70

Source: Village Directory, 2011

As can be seen from Table 4.13, the primary land use in the area is agricultural land use. There is no
forest cover in the project area. Similarly, area under non-agricultural uses and barren and un-
cultivable land account for 1.5% and 10.9 % of the total study area respectively. Total fallow land i.e.
fallows land other than current fallows and current fallows account for 32.41% of the total land in the
study area.

Agriculture Land Use

Of the agricultural land in the area, a significant proportion is characterised as unirrigated land, neither
of the villages have access to irrigation through Indira Gandhi Canal network.

The Study Area is characterised by an average land holding size of 15 acres per household. Though
the land holdings are big; however access to water for irrigation, dependence on rain and soil type
suitable for limited crops limit the productivity potential of these big land holdings.

Non Agricultural Land use

Apart from agricultural land use, the other major form of land use is under the category of ‘Area not
available for Cultivation’ and ‘Cultivable Waste’. This is primarily comprised of the land on which the
village settlements are located, the grazing land, and the land that is unfit for cultivation.

Common Property Resources and Culturally Significant Areas

Common Property Resources (CPRs) in the Study Area are primarily of two types, the common
grazing land of the villages, religious structures such as temples and mosques and cremation
grounds. These CPRs, apart from having a cultural significance for the community are also critical as
grazing lands for the community.

4.4.3.3 Livelihood Profile

As can be seen from Table 4.14, the average Work Participation Ratio (WPR) in the study villages is
55 %. With the study villages, Dedasari accounts for the highest WPR (58) and accounts for the
lowest WPR (35.96). From the table below, it can also be observed that casual labourers are ina
higher proportion than other workers and agriculture labour in all villages. The higher presence of
casual labourers in most villages was also established during consultations. The labourers are mostly
engaged in the construction of houses, roads etc.

Table 4.14 Workforce Participation Rate (WPR) in the study area

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 65
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Name of the village | Total o °
if x ° oe
population oc se o
c s 2 x] = 2 5
£| 2 x| 3s 7| Bol oe =
ge} 9 wel sd ®|/ 20| 2s
sea] s £5|s 3§/5§$/ 32) =
xX 2c) ec a<¥}| t 3 o/ So] #® 8 &
SsS/s |s8|5 | 88\58| 38) &
sa=|s Ss|2 Osa} t<a/ T£| Oo
Dedasari 2420 58 66 33 42 88 4 i) 8
Khakori 498 51 42 57 49 59 27 7 7
Durjani 640 44 52 47 52 91 i?) 2 7
Total 3558 55 61 46 45 54 1 1 6

Source: Primary Census Abstract, Census of India 2011
Farm-based livelihood

The primary crops in the region comprise of Plantago ovata (Isabgol), Oil Seed (Mustard/ Soybean)
amongst Kharif crops and some of the farmers were also growing Castor. The agriculture in the Study
Area is completely rain fed, with the land being characterised by single crop cultivation. The
dependence on monsoons for agriculture is resultant from the lack of irrigation canals in the region
and depth of ground water (600-800 feet).

Even though Indira Gandhi Canal Project (IGCP) provides assured availability of water for drinking
and irrigation in some parts of Jodhpur district and other districts of Rajasthan. The canal has not
reached the study area for irrigation purposes. Therefore, there is no systematic irrigation support
extended to the region for which dependence on monsoons/ rain fed water for agriculture is extremely
high. With the drying up of water bodies, the dependence on rain water further increases in the
summer months of May and June.

It was also understood during the community consultations process that farmers owning less than 10
acres of land holdings in the project area cultivate their land and the agricultural produce were used
for self-consumption purposes only. However, due to erratic monsoon farmers with marginal (10-15
acres) and large land holdings (more than 15 acres) were able to manage the output only for self-
consumption purpose only. Most of the land parcels are barren in nature, lack of irrigation has left
large swatches of land in the region untilled. Lack of irrigation has also declined overall crop yield of
the limited land parcels in the region that are still under cultivation

The district comes under the Arid Zone of the Rajasthan State. The temperature varies from 49-1
degrees, with maximum rainy days being limited to 15 in a year and an average rainfall of 302 mm.
The soil of the district is characterised as sandy and loamy.

It was revealed during the consultation that due to scarcity of water and lack of return, people now
prefer non-farm based livelihood to farming. They are willingly selling their land to buy a land at a
nearby water intensive area.

Livestock based livelihood

Apart from agriculture, livestock holdings play an important part in the livelihoods of the community, in
terms of providing extra income in addition to meeting the nutritional intake of the household. While
there are no reported household rearing livestock for commercial purposes, most of the household
reported to be engaged in the sale of surplus milk and milk products (mostly ghee) to individuals as
well as to dairies supplying in Bap. The main livestock holdings in the area comprise of Cattle,
Buffaloes, Goats, Sheep, Camel and Poultry.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 66
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Community consultations revealed that the practice of livestock holding and cattle rearing was
declining in the study area owing to growing availability of and inclination towards regular jobs,
especially among the youth.

Non-Farm based livelihood

The non-farm based livelihoods in the area primarily comprise of casual labour in construction sites.
The daily wage rate for men was reported to be INR 400 per day and INR 300 per day for

women. Similarly, demand for casual labour in social infrastructure projects in the locality under the
Mahatma Gandhi National Rural Employment Guarantee Act (MNREGA) has also increased. This
form of livelihood is restricted only to the younger men of the household. There is lack of economic
opportunities in the area due to lack of development. The problem is majorly faced by landless
households, where there is no other source of livelihood. In this situation, where adequate work isn’t
available in the vicinity of the villages, the individuals have started migrating to Dubai for work. In such
scenarios, it is only the worker who migrates, with the family staying back in the village.

The setting up of the solar Power plant in the area is expected to provide employment opportunities,
especially in the form of engagement of security personnel at the solar plant site. Community
consultations indicated that the youth now prefer working on these plants over agriculture.

4.4.3.4 Social and Physical Infrastructure

Water Supply and Sanitation

The water supply in the area is restricted to supply of water from the Indira Gandhi canal through
tankers. The villages in the Study Area don’t have access to piped water supply or hand pumps and
dug wells. The water stored is sufficient for 10-15 days, dependent upon the size of the household;
the procured water is stored in Tank for further usage.

Sanitation is also observed to be very poor in mostly villages of the study area. Open defecation is
very common. Percentage of households using toilet is very low. Many toilets constructed under Total
Sanitation Campaign (TSC) fund for the BPL families are actually not functional due to lack of water
availability.

Electricity Supply

All the villages in the study area have access to household electricity supply. However, it was reported
during consultations that there is power outages of 2-4 hours daily, with increased power cuts in the
summer months.

Health Facilities and Health Seeking Behaviour

The health facilities in the Study Area are characterised by a three tier health infrastructure. The
health facilities available at the village level comprise of sub centres and Public Health Centres (PHC).
While the sub centres cater to a population of 5,000 individuals, the PHCs are for a population of
10,000-30,000 individuals. While the PHCs are mostly for OPD (Out Patient Department) and basic
IPD (Indoor Patient Department) cases, sub centres usually have a delivery room and 2 resident
nurses (one male and one female). Each PHC has 5-6 sub centres under them. In turn, a cluster 6-10
PHCs come under a CHC (Community Health Centre), which caters to a population of 1 lakh plus,
and also provides emergency services. The CHCs in turn report to the public hospitals at the district
level.

There are no Community Health Centres (CHC) in the study area. There is only 1 Primary Health
Centre (PHC) in Dedasari village. There are 3 Primary Health Sub Centres — one each in villages
there are no Maternity and child Welfare centres or TB clinics in the study area.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 67
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

It was reported during the discussion that except for provision of Ambulance in the village to facilitate
commutation of women to Government hospital at the time of delivery, there is no ambulance for local
community during an emergency. This is a major issue for economically weaker groups such as BPL
and landless households. As the commute to the nearest government hospital is costly in the absence
of public transportation.

The common health problems in the area include Mal, Jaundice, Pneumonia, Diarrhoea, Headaches,
and Common fever.

4.4.4 Gender based vulnerability

The society in the project area is characterised by a patriarchal family structure. Women continue to
be rooted in traditional norms of social behaviour which include Purdaah system, early marriages and
child marriage, minimal participation in household or economic decision making, lesser economic
freedom and limited opportunity to socialize with other females in the village. The market relations,
trade or sale aspects are mostly managed by the male members of the family.

Table 4.15 Village-wise Female Literacy Rates

Village Name Female
Literates (in %) Illiterates (in %)
Dedasari 31 92
Khakori 26 96
Durjani 37 98
Total 25 93

Source: Primary Census Abstract, Census of India 2011

4.4.4.1 Literacy and economic condition of women

The average literacy rate in the study villages is 50%. As can be seen from table above, percentage
of female literacy is even lower across all villages in study area. It was reported that there is high
dropout rate amongst girls. One of the most common reason for the high dropout rate on the area is
the low age of marriage in the community. These factors have also resulted in a difference between
the female and male literacy levels.

Based on the FGD’s held during the field visit, the division of work among genders follow the age-old
tradition. In a typical household, the head of the household is the eldest male members, while the
decision making authority is shared between him and adult sons. While men are mostly responsible
for ensuring the financial security of the family, the women mostly undertake household activities such
as cooking, cleaning, taking care of the children and elders etc.

As per the discussion held with surveyed households and groups, majority of the women are not
engaged in economic activities. The productive roles of women however vary across caste and
religious groups in the study area. The women of Rajput families are generally confined to their
houses and carry out household chores like cooking, animal husbandry (does not include grazing)
and working on their own agricultural fields, at the most. Out of the total who are working, the women
belonging to the lower social strata take up jobs as construction and agricultural labourers in nearby
areas, driven by their weak economic status. It was reported during community consultations, that
women are paid lesser wages than their male counterparts for the same nature, amount and duration

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 68
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

of work. The common reason reported for the disparity was the perceived lesser efficiency of women
by the contractors.

The Rajput are a part of the affluent group with larger land-holding, while the SC population is among
the poor/backward groups with relatively low landholdings.

4.5 Ecology and Biodiversity Baseline

An ecological survey was undertaken during third week of February 2019 at the Solar Power Project
Site of and surrounding areas located in Bap tehsil, Jodhpur district, Rajasthan. The purpose of the
survey was to establish an ecological baseline of the study area and to understand the impacts of the
Project on species and habitats in the surrounding areas.

4.5.1 Objective
The ecological surveys were conducted with following objectives:

Flora

= Identification of sensitive habitats, and forest land falling within the determined study areas (core
+ buffer zone);

= Classification of flora for any threatened, protected or endemic floral species prevailing in the
study areas (including solar farm) based on field surveys;

= _ Identification of areas protected under international conventions, national or local legislation and
those recognized nationally and internationally for their ecological, landscape, cultural or other
related value; and

= Identification of aquatic flora in the water bodies falling in the study areas.

Fauna
= Identification of fauna (specifically amphibians, birds, mammals and reptiles) based on direct
sightings, calls, pug marks, droppings, nests, etc.;

= Identification and classification of any species recognized as threatened (in accordance with the
IUCN Red List V 2017.2 and according to the schedules of the Indian Wildlife (Protection) Act
1972 and amendments);

= Identification of areas which are important or sensitive for ecological reasons including their
breeding, nesting, foraging, resting, over wintering areas including wildlife migratory corridors
/avian migratory routes; and

= Identification and assessment of aquatic ecological resources within the study areas.
4.5.2 Approach and Methodology

4.5.2.1 Desktop Review

A desktop review (published document) was carried out to determine the land use and land cover
(Topo sheet, Satellite imagery), vegetation type (Champion and Seth, 1962) and floral and faunal
species assemblage in the study area. Information provided by developer (Project site location, vital
installations) was also considered during desktop review process.

4.5.2.2 Determining Study Area

To conduct the survey, a core and buffer zone was delineated, so that ecological receptors and
impacts on them can be established during the ESIA process. The core and buffer zone is as follows:

= Core Zone: The area of the solar plant

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 69
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

= Buffer Zone: 5 km radius from the solar power plant
The above core and buffer zones were established based on sensitivities identified during desktop

review and experience gathered from multiple solar farm ecological assessments carried out by ERM
in the last few years.

4.5.2.3 Baseline Ecological Survey

A baseline survey was carried out to determine the existing ecological conditions and to facilitate an
adequate assessment of the project's impacts upon ecology and development of appropriate
mitigation measures. The baseline survey had two parts-

(i) Secondary data collection and (ii) Primary data collection

A baseline survey was carried out to determine the existing ecological conditions and to facilitate an
adequate assessment of the project’s impacts upon ecology and development of appropriate
mitigation measures. The baseline survey had two parts-

(i) Secondary data collection and (ii) Primary data collection

i. | Secondary Data Collection
Secondary baseline data regarding sensitive ecological habitat (National Park, Sanctuary,
Ecological Sensitive Area, Migratory Corridor, habitat of endangered, vulnerable and range
restricted species etc.), flora & fauna in the study area, forest cover was collected from reliable
sources like published documents, the ENVIS portal on Wildlife and Protected area in India,
wetland atlas, IBA etc. Consultations were carried out with local people to understand major
flora & fauna in the study area, presence of any Schedule | species or other species having
conservation value and pressures on forest resources,
ii. | Primary Survey
a) Habitat survey
Different habitats identified by the desktop review were visited. Data regarding the
type and quality of habitat with reference to flora and fauna supported, were
collected.
b) Floral Survey
Major floral species in different types of habitats were visually identified using
published manuals and recorded.
c) Faunal Survey
Faunal species from the study areas were recorded based on direct sightings,
indirect evidences such as dung, droppings, scats, pugmarks, scratch signs,
burrows, nests etc. Consultations with local communities were carried out to by
displaying pictorial representations of species anticipated in the area to confirm
whether there have been any recent sightings. The species occurring within the
study area were surveyed using the below methods:

Amphibians

Amphibians are often restricted to natural and constructed ponds during the hottest
parts of the day (13). All such water bodies were visited during the hottest parts of
the day to determine the presence of amphibians along the shaded ledges of the
water body.

(13) Knutson et. al. 2004. Agricultural ponds support amphibian populations. Ecological Applications. 14 (3): 669-684

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 70
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN
Final Report
Reptiles
Reptile presence was determined through the use of Intensive Time Constrained
Search Methods (14) (15), The method was adapted for the terrain by targeting rocks
and logs located around water bodies or recently dried streams, hedges and along

the trunks of higher vegetation.

Avifauna

Any avifaunal species that was identified by visually sighting or hearing bird calls
was recorded. Birds were identified along motorable roads, around water bodies
and in clumps of higher vegetation during the hottest parts of the day. Binoculars

and standard field guides (16) were used for avifaunal identification.

Mammals

Mammal surveys were conducted along motorable roads, near water bodies and in
grassy terrain. Individuals were identified through direct (visual sighting) and
indirect (pellets, tracks, paw marks and scat) methods. Species were then

identified using standard literature (17) (18),

4.5.3 Habitat Assessment

According to the Biogeographic provinces of India published by Wildlife Institute of India (Rodgers,
Panwar and Mathur, 2002), the project site falls under the Biogeographic Province — 3A — Thar
Desert. This biogeographic province is characterised by scanty rainfall, received mostly between Jully
and September months. Weather mostly remains dry and hot, particularly during long summer
months. Soil is loose having low moisture retaining capacity, occasionally surface is defined by sand
dunes.

Types of habitat in the study area

4.5.3.1 Scrublands and Sand Dunes

Major portion of the study area can be classified as scrubland and Sand dune, in fact the project area
is located on sand dunes. The natural vegetation in this areas consists of tropical thorn forests
composed of Ziziphus nummularia, Suaeda fruticose, Vachellia jacquemontii, Vachellia nilotica
Calotropis gigantean, Prosopis juliflora, Prosopis cineraria, Salvadora persica, etc. Sanddunes where
these three projects a coming up, has already been cleared of vegetation and construction activity is
in very advance stage.

(14) Welsh, H.H,, jr. 1987. Monitoring herpetofauna in woodlands of north western California and south west Oregon: a comparative strategy. Pp.
203-213. In. Multiple - Use Management of Califirnia’s hardwood resources. T.R. Plumb, N.H. Pillisbury (eds. Gen. Tech. Regional Environmental
Planning. PSW - 100) US Department of Agriculture, Forest Service.

(15) Welsh, H.H. Jr. and Lind, A. 1991. The structure of the herpetofaunal assemblage in the Douglas-fir/hardwood forests of northwestern
California and south western Oregon. Pp: 395-411. In: Wildlife and vegetation of unmanaged Douglas-fir forests. (Tech. Coords). L.F. Ruggiero,
KB. Aubry, A.B. Carey and M.H. Huff. Ge. Tech. Rep. PNW-GTR-285. Portland, OR: US. Department of Agriculture, Forest Service.

(16) Grimmet, R. Inskipp, C. and Inskipp, T. 2013. Birds of the Indian Subcontinent - Second Edition. Published by Christopher Helm, 49-51

Bedford Square, London.
(17) Prater, S.H. 2005. The Book of Indian Animals. Bomba
(18) Menon, V. 2003. A field guide to Indian Mammals. Dorli

tural History Society and Oxford Univer

Kindersley (India) Ltd. New Delhi, 201 p

Press - 12th Edition. pp 316

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 71
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

4.5.3.2 Agricultural Fields

In major part of the study area agriculture is highly dependent on rain. Consultation with local villagers
have revealed that, crops like bajra or pearl millet (Pennisetum glaucum), jeera or cumin (Cuminum
cyminum), mustard, Isabgol (Plantago ovata or Plantago psyllium), Castor (Ricinus communis) are
mostly cultivated between July to December. But during field survey it was observed that occasionally
wheat (Triticum sp) is grown using ground water.

4.5.3.3 Aquatic Habitat

No waterbody was recorded from the study area during the course of survey.

Figure 4.11 Pics of Project site and study area

Sand Dunes with Natural Vegetation at the project Agricultural field adjacent to the proposed project
site site

Source: ERM Site Visit

4.5.4 Faunal Assessment

A faunal assessment was carried out based on the aforementioned search techniques for each of the
target class of fauna — herpetofauna (amphibians and reptiles), avifauna and mammals. The
subsequent sections describe the fauna found on the site

4.5.4.1 Amphibians
No Amphibian was recorded during the course of the survey.
4.5.4.2 Reptiles

Though only few reptilian species were recorded during the course of survey, tracks on loose sand
provide evidence of high reptilian diversity in the study area. Reptiles recorded from the study area
are provided below.

Table 4.16 Reptiles recorded from the study area

Sn | Common Name Scientific name Family Sour | WPA 1972 IUCN Status
ce Schedule
1... | Leith’s Sand Snake Psammophis leithii Lamprophii | PS - -
dae
2 Keeled rock gecko Cyrtopodion scabrum | Gekkonida | PS : Lo
e

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 72
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.12 Reptiles Recorded from Study Area

i —

Leith’s Sand Snake (Psammophis leithii) Keeled rock gecko (Cyrtopodion scabrum)

Source: Primary Data Survey
Notes: LC-Least Concern, SS-Secondary Sources; PS-Primary Survey; CC-Community Consultation

4.5.4.3 Avifauna

A total of 24 bird species were recorded in the study area. Four species, the Short toed Snake Eagle
(Circaetus gallicus), Long-legged buzzard (Buteo rufinus), Common Kestrel (Falco tinnunculus) and

Indian peafowl (Pavo cristatus) are listed under Schedule | of the Indian Wildlife Protection Act, 1972
and amendments, and are accorded the highest protection.

No Threatened species (IUCN version 2019-1), was recorded from the study area.

Six migratory species were recorded viz. Long-legged buzzard, Common Kestrel, Common stonechat
(Saxicola torquatus), Variable Wheatear (Oenanthe picata), lesser whitethroat (Sylvia curruca) and
Demoiselle crane (Grus virgo). Demoiselle crane are locally known as “Kurze” and in the desert
landscape of Rajasthan, large number of Demoiselle crane congregate in “community feeding
grounds”, which are designated bird feeding grounds, generally near a temple, where local people
feed birds, including 100s and 1000s of migratory Demoiselle crane. Nearest such feeding ground is
located in Kanasar village, in Zambeswar Mata Temple, located about 9 km North West of the
proposed study area.

No vultures were recorded during the survey period. And consultation with local people revealed that
Vultures (locally known as “Gidh”) are very rare and hardly ever seen. During survey period few cow
carcass were identified and monitored regularly, but vultures were never recorded.

In 2014 Forest Department of Rajasthan along with Wildlife Institute of India, conducted survey (°) for
Great Indian Bustard (Ardeotis nigriceps) [Critically Endangered (Version 2019-1)] and Associated
Wildlife in Thar Desert landscape of Rajasthan. Based on this survey Great Indian Bustards is no
longer found in this landscape. Consultation with local people during site visit also concurred that
Great Indian Bustard (locally known as “Godawan’) is not found in study area for more than past 10
years.

Table 4.17 Avian Species observed from the study area

SN | Common Name Scientific Name Family Migratory | Habitats | IUCN WPA,
Status (Versio | 1972
n 2019-

1)

(19) "Status of Great Indian Bustard and Associated Wildlife in Thar". Wildlife Institute of India & Rajasthan Forest Department. 2014

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 73.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
1 Black-crowned Eremopterix Alaudidae R T Lo Iv
sparrow-lark nigriceps
2 Short toed Snake Circaetus gallicus Accipitridae R T Lo |
Eagle
3 Long-legged Buteo rufinus Accipitridae M T Lo |
buzzard
4 Common Kestrel Falco tinnunculus Accipitridae | M T Le |
5 Red-naped ibis Pseudibis papillosa_| Threskiornith | R AT Lo IV
idae
6 Indian peafowl Pavo cristatus Phasianidae | R T Lo |
7 Demoiselle crane Grus virgo Gruidae M TIA Lo IV
8 Eurasian Collared Streptopelia Columbidae R T Lo IV
Dove decaocto
9 Green Bee-eater Merops orientalis Meropidae R T Lo IV
10 Bay-backed Shrike | Lanius vittatus Laniidae R T Lo Iv
1 Southern Grey Lanius meridionalis | Laniidae R T Lo Iv
Shrike
12 House Sparrow Passer domesticus | Passeridae R T Lo IV
13 | Common Saxicola torquatus Muscicapida | M T DD IV
stonechat e
14 | Indian Silverbill Lonchura Estrildidae R T Lo Iv
malabarica
15 | Variable Wheatear | Oenanthe picata Muscicapida | M T Lo IV
e
16 Lesser Sylvia curruca Sylviidae M T Lo IV
whitethroat
17 ‘| Laughing Dove Spilopelia Columbidae | R T Lo IV
senegalensis
18 | Green bee-eater Merops orientalis Meropidae R T Lo IV
19 | Plain Prinia Prinia inornata Cisticolidae R T Lo IV
20 | White-Eared Pycnonotus leucotis | Pycnonotida | R T Lo IV
Bulbul e
21 | Red-wattled Vanellus indicus Charadriidae | R A Lc IV
Lapwing
22 Eurasian-collared Streptopelia Columbidae | R T Lo IV
Dove decaocto
23 | White Throated Halcyon smyrnensis | Halcyonidae | R A Lo IV
Kingfisher
24 | Grey Francolin Francolinus Phasianidae | R T Lo IV
pondicerianus

Source: Primary site survey
Migratory Status: R- Resident, M-Migrant; IUCN: EN- Endangered, NT-Near Threatened, LC-Least Concern; WPA, 1972
(Indian Wildlife Protection Act -1972): Schedule — |, IV; Habitats: A-Aquatic, T-Terrestrial

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 74
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.13 Avian fauna Recorded from the Study Area

Southern Grey Shrike short-toed snake eagle Variable Wheatear
= — 7

¥#

fz

Bay-backed Shrike Demoiselle crane Indian peafowl

Black-crowned sparrow-lark Long-legged buzzard Common a

Grey Francolin Eurasian-collared Dove Red- +2 iis

Lesser Whitethroat_ White Throated Kingfisher__———Greenbee-eater

Source: Primary site survey

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 75
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA)OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

4.5.4.4 Mammals

Total eight mammals can be found in the study area. Out of eight species four were directly recorded
during primary survey.

No Threatened species (IUCN version 2019-1), was recorded or reported from the study area.

Out of these eight species, three are Schedule | species, viz. Chinkara/ Indian gazelle (Gazella
bennettii), Indian Wolf (Canis lupus pallipes) and Desert Fox (Vulpes bengalensis). Chinkara was
recorded about 15km north from the study area but secondary information °°) as well as consultation
with local people confirmed presence of these species in the study area. All these species prefer open
desert and scrub habitat, such habitats are abundant within the study area as well as in adjacent
area. Local people also informed that Chinkara as well as Nilgai (Boselaphus tragocamelus)
occasionally raids agricultural fields.

Apart from these schedule species other species recorded from desert scrubs are Indian Desert
Gerbil (Meriones hurrianae) and Grey Mongoose (Herpestes edwardsii). Northern Plain grey Langur
(Semnopithecus entellus) was recorded sitting on a transmission line pole, locate about 3.5km North
West of the project site.

Table 4.18 Mammals reported from the study area

S. | Common Name Scientific Name Source | WPA IUCN
No Schedul | Status
e

1. Chinkara/ Indian Gazella bennettii PS | Le
gazelle

2. Nilgai or Blue Bull Boselaphus tragocamelus | CC - Lo

3. Indian Wolf Canis lupus pallipes cc 1 Le

4. Northern plains gray Semnopithecus entellus PS ii} Lo
langur

5 Indian Fox Vulpes bengalensis cc iT} Le

6. Desert Fox Vulpes vulpes pusilla cc i} DD

7 Indian Desert Gerbil Meriones hurrianae PS - Le

8. Grey Mongoose Herpestes edwardsii PS ii} Lo

Notes: IUCN-International Union for Conservation of Nature, WPA-Wildlife Protection Act, 1972, LC-Least Concern, NT- Near
Threatened, EN-Endangered; SS-Secondary Sources, PS-Primary Survey; CC-Community Consultation

(20) "Status of Great Indian Bustard and Associated Wildlife in Thar". Wildlife Institute of India & Rajasthan Forest Department. 2014

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 76
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.14 Mammals Recorded
= sj oa

Indian Desert Gerbil : Northern plains gray langur

4.5.5 Protected Areas

No protected area is located within 10km of the study area. Also no internationally recognised area
having special biodiversity value like Important Bird Area, Key Biodiversity Area or Alliance for Zero
Extinction is located within 10 of the study area.

4.5.6 Migratory Route

India lies along the Central Asian Flyway, a global migratory pathway that connects the Palearctic
(Europe and Northern Asia) to the Indian subcontinent. The birds that utilize this flyway congregate at
key water bodies around India.

The site is located along the Central Asian Flyway. This statement is further supported by presence of
six migratory species were recorded viz. Long-legged buzzard, Common Kestrel, Common stonechat
(Saxicola torquatus), Variable Wheatear (Oenanthe picata), Lesser whitethroat (Sylvia curruca) and
Demoiselle crane (Grus virgo).

In the desert landscape of Rajasthan, large number of Demoiselle crane congregate in “community
feeding grounds”, which are designated bird feeding grounds, generally near a temple, where local
people feed birds, including 100s and 1000s of migratory Demoiselle crane. Nearest such feeding
ground is located in Kanasar village, in Zambeswar Mata Temple, located about 9 km north west of
the proposed study area

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 77
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF BASELINE SETTINGS - ENVIRONMENT, ECOLOGY AND SOCIAL
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 4.15 Project Area With respect to Migratory Flyway

Central Asia/
South Asia

Faby protected)
Pacaly protected
at protrtec/stntus wnkarowe

FSS a

/ / datazone birdlife org/ucerfiles/file/ cowb/| factsheet

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 78
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

5. STAKEHOLDER ENGAGEMENT

This section provides the stakeholder identification and analysis as well as a brief understanding of
the engagement process for the project.

Who is a Stakeholder?

“A stakeholder is defined as a party that has an interest in an enterprise or project. The primary
stakeholders in a typical corporation are its investors, employees, customers and suppliers. However,
modern theory goes beyond this conventional notion to embrace additional stakeholders such as the
community, government and trade associations”

“Stakeholder Analysis” is understood as the process of identifying the individuals or groups that are
likely to affect or be affected by a proposed project, and sorting them according to their impact on the
project and the impact the project will have on them. This information is then used to assess the
manner in which the interests of the stakeholders should be addressed in the project plan, policy,
program, or other action.

The importance of such an analysis lies in the role played by this understanding in the assessment of
the socio-political environment surrounding the project. It allows for the:

= Identification of key stakeholders, their primary groupings and sub groupings;

= __ Identification of the interests, concerns and potential risks surrounding the stakeholders, as well
as conflicts of interests (if any);

= Identification of relations between stakeholders that may enable "coalitions" of project
sponsorship, ownership and co-operation as well as the mechanisms which may have a role in
influencing other stakeholders;

= Key groups/ individuals to be pin pointed who need to be informed about the project;

= Identifying stakeholders (those who are likely to have an adverse impact on the project) and
taking appropriate measures to combat their influence;

= Identification of the impact and influence of the project on the stakeholders and of the
stakeholders on the project;

= Generation of information essential to the planning, implementation and monitoring of the project;
and;

= Development of a framework for participatory planning and implementation of various project
activities.

5.1 Stakeholder Consultation and Disclosure Requirement for the Project

The disclosure of project information and consultations with stakeholders has been increasingly
emphasized by project finance institutions and government regulatory bodies. A brief overview of the
requirements of public disclosure and stakeholder consultation applicable to this project is provided
below.

Table 5.1 Overview of Disclosure and stakeholder consultation requirement

Institution/ Reference Regulation/ Standard Requirements
Regulatory
Body

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 79
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

IFC PS-1 (Assessment and Management | = Community engagement is to be undertaken
of Environmental and Social Risks

and Impacts) with the affected communities and must be free

of external manipulation, interference, or
coercion, and intimidation.

= Furthermore, in situations where an affected
community may be subject to risks or adverse
impacts from a project, the proponent must
undertake a process of consultation so as to
provide the affected communities with an
opportunity to express their views on the project
risks, impacts, and mitigation measures, as well
as allow the proponents to consider and
respond to them.

= Informed participation: For projects with
significant adverse impacts on affected
communities, the consultation process must
ensure that free, prior and informed consultation
with affected communities occurs and that
processes exist to facilitate participation by
those affected.

= Apart from such a consultation process, the
project proponents are also to establish a
Grievance Redressal Mechanism, which will
allow the affected communities’ concerns and
grievances about the project proponent's
environmental and social performance to be
received and allow for steps to be taken to
resolve the same.

= Broader stakeholder engagement: The
proponent must identify and engage with
stakeholders that are not directly affected by the
project but those that have established
relationships with local communities and/or
interest in the project — local government, civil
society organizations, etc. — and establish a
dialogue.

5.2 Stakeholder Characterisation and Identification

A stakeholder is “a person, group, or organization that has a direct or indirect stake in a
project/organization because it can affect or be affected by the Project/organization's actions,
objectives, and policies”. Stakeholders thus vary in terms of degree of interest, influence and control
they have over the project. While those stakeholders who have a direct impact on or are directly
impacted by the project are known as Primary Stakeholders, those who have an indirect impact or are
indirectly impacted are known as Secondary Stakeholders. Keeping in mind the nature of the project
and its setting, the stakeholders have been identified and listed in the table given below.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 80
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN
Final Report
Table 5.2 Stakeholder Group Categorisation
Stakeholder Groups Primary Stakeholders Secondary Stakeholders
Community = Land Sellers = Local community
= Land aggregator, Developer and = Vulnerable Communities
Contractors
.
= Local Labourers
Institutional =~ Gram Panchayats = Civil Society/ Local NGOs
Stakeholders
Government Bodies = Regulatory Authorities; .
= District Tehsil Administration
Other Groups = ~~ Employees = Other Projects in the area
=~ Contractual Labourers

Table below showcases the list of stakeholders consulted during ERM site visit.

Table 5.3 Stakeholder Consulted

Date Stakeholder Details Points discussed

12.03.2019 | Consultation with 5 Land Dependence on land prior to acquisition and information about
sellers in Dedasari village and | market rate (District Collector Rate information), use of
Sarpanch of Dedasari compensation amount, reason for selling, present economic
village. profile, expectations and concerns.

12.03.2019 | Consultation with Land Understand the land procurement process, finalisation of land
aggregator- Mr Naveen rate for this project.
Mahipal (of M/s Solar
Solution hub)

13.03.2019 | Focused group discussion General village profile (Demographic & economic profile social
with Women in Noore Ki and physical infrastructure), expectation from any new
Bhoorj development/solar project in general, changes after construction

of few solar parks/plant in the nearby area and concerns
regarding the same.

13.03.2019 | Focused group discussion in Same as above
Baroo Village

13.03.2019 | Consultation with Land Team | Understand the land procurement process and role of CSPPL
of CSPPL during the same.

16.10.2019 | FGDs and households level Understand the demographic, economic, education profile of the

and discussion with Women vulnerable groups.

17.10.2019 | headed households, BPL
groups and landless

17.10.2019 | Consultation with NGOs such | To understand the areas of intervention in the study area.
as Foundation for Education
and Development ( FED )
( Doosra Dashak project )

wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 81
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

18.09.2019 | Consultation with NGOs such | To understand the areas of intervention in the study area.
as Gram Vikas Seva
Sansthan.

Source: ERM Site Visit

5.2.1 Stakeholder Mapping

Stakeholder mapping’ is a process of examining the relative influence that different individuals and
groups have over a project as well as the influence of the project over them. The purpose of a
stakeholder mapping is to:

= Identify each stakeholder group;

= Study their profile and the nature of the stakes;

m= Understand each group’s specific issues, concerns as well as expectations from the project
= Gauge their influence on the Project;

The significance of a stakeholder group is categorized considering the magnitude of impact (type,
extent, duration, scale and frequency) or degree of influence (power and proximity) of a stakeholder
group and urgency/likelihood of the impact/influence associated with the particular stakeholder group
in the project context. The magnitude of stakeholder impact/influence is assessed taking the
power/responsibility and proximity of the stakeholder group and the group is consequently
categorized as negligible, small, medium or large. The urgency or likelihood of the impact on/influence
by the stakeholder is assessed in a scale of low, medium and high. The overall significance of the
stakeholder group is assessed as per the matrix provided in Table below.

Table 5.4 Stakeholder Significance and Engagement Requirement

Likelihood of Influence on/ by Stakeholder
Low Medium High
Magnitude of Negligible Negligible Negligible Negligible

Influence/ Small Negligible Moderate
Impact Medium Moderate Urgent
Large Moderate Urgent Urgent

5.3 Stakeholder Analysis

The table below has been used to classify the identified stakeholders (directly or indirectly impacting
the project) in accordance to their levels of influence on the project. The influence and priority have
both been primarily rated as:

= High Influence: This implies a high degree of influence of the stakeholder on the project in terms
of participation and decision making or high priority to engage with the stakeholder;

= Medium Influence: Which implies a moderate level of influence and participation of the
stakeholder in the project as well as a priority level to engage the stakeholder which is neither
highly critical nor are insignificant in terms of influence; and

= Low Influence: This implies a low degree of influence of the stakeholder on the project in terms
of participation and decision making or low priority to engage that stakeholder.

The intermediary categories of low to medium or medium to high primarily imply that their influence
and importance could vary in that particular range subject to context specific conditions or also based
on the responses of the project towards the community.

The coverage of stakeholders as stated above includes any person, group, institution or organization
that is likely to be impacted (directly or indirectly) or may have interest/influence over project. Keeping
this wide scope of inclusion in stakeholder category and the long life of project, it is difficult to identify

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 82
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT

A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

all potential stakeholders and gauge their level of influence over project at the outset of the project.

Therefore the project proponent is advised to consider this stakeholder mapping as a live document
which should be revised in a timely manner so as to make it comprehensive for any given period of

time.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 83
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

Table 5.5

Stakeholder Analysis

STAKEHOLDER ENGAGEMENT

Stakeholder
Category

Relevant
Stakeholders

Profile/ Status

Impact/Influence of the
project on this Stakeholder
Group

Impact/Influence of
the Stakeholder
Group on the project

Expectations, Opinions
Key Concerns of
Stakeholders

Overall Rating
of
Stakeholder
Influence

Primary
Stakeholder

Land sellers

= Please refer to
section 2.4.1 for
the land seller
profile

= Constituting the most
critical stakeholder
group, landowners who
will sell land for the
project were observed to
be aware of land
procurement process as
few solar parks have
been set up in the area
for over 5-10 years.
However, none of the
land owners consulted
have sold their land to
other developers nearby.

= The consultations with 5
land owners revealed
that the land was sold for
more than INR 400,000
per acre to the land
aggregator. The details
regarding the market
price is discussed in
section 2.4.1.

m= Itwas understood during
consultations that the
farmers are willing to sell

= The stakeholder
groups’ influence
on the project
pertains to the
smooth functioning
of the project and
the timely
completion of the
project activities.

m= ~The major concern of
the stakeholder group
till now is related to
availability of
employment
opportunities that the
project will generate.

High

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 84
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN

Final Report
their land due to the low
productivity of the
agricultural land,
dependency on
monsoons and lack of
irrigation facilities. The
land sellers who were
consulted informed that
the compensation
received after selling
their land was reinvested
into purchase of fertile
land in other nearby
villages. Selling land is
therefore also
considered as an option
of liquidating their
assets.

Land aggregator CSP Jodhpur has Hassle-free procurement | = Non-compliance to The land aggregator | Medium
engaged a land of the identified plots of the legal will play the most
aggregator (Mr land for the project; requirements; important role at the
Naveen of Ms = Not meeting the current stage of the
Solar Solution hub) project and
for land community construction phase for

expectations; and . nen
procurement from timely commissioning
local community. = Leaving behind a of the project, fair and
Please refer to legacy of conflict transparent
section 2.4.1 ridden relationship procurement of the
description of land with local private land and within
procurement communities the stipulated
process by the land budgetary provisions.
aggregator.
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019

Page 85
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN

STAKEHOLDER ENGAGEMENT

Final Report
Local Labourers | m The area has As the project is in pre- Any labour unrest The major concerns of | Medium
adequate construction phase, total and protests may this stakeholder group
availability of number of unskilled, cause delays in may include;
unskilled workers, skilled workers required construction
: . - Regular payment
as considerable are not available. schedule and
. of wages for the
section of the create a non-
ki lat However, once the jal social work rendered;
working population information regarding the congenial social
of the study area . atmosphere; -
. . project reaches the local
(54%) is engaged in , consequently, employment
community, the local .
casual labourers . delay in even beyond the
oe wage earners will have . :
working in house . . construction completion of
. high expectations for ae .
construction and A activities will have construction
. employment in the . .
repairing work. . financial
project. implicati th
= As the project is in tmp a ons on tne -
planning stage and Project. Safety issues at
local community However, no such
was not consulted incidents have .
. - Holidays and
about this project. It been reported by |
° . — leaves as per
is envisaged that the community in labour laws
the employment the nearby area till applicable etc.
opportunities now.
generated during
the construction
period will attract
local workers.
Gram = Dedasari and Noore The Gram panchayat Most of the rural No consultations were | Medium
(GPs) ayats Ki Bhoorj Gram might expect positive development held with Noore ki
Panchayat is the impact from the project schemes and Bhoorj gram
lowest levels of in the following manner: funds for central Panchayat.
local governance 7 schemes are Consultation held with
. - Generation of .
and consists of channelled through Sarpanch of Dedasari
. employment . .
Dedasari and Baroo this body of village expressed the
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 86
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN
Final Report
village and Noore Ki opportunities at the governance. Also, following
Bhoorj respectively. local level itis the expectations:
This stakeholder = Adequacy of the Panchayats who . Preference in
group comprises of . are bestowed with
community a employment
the Panchayat and the decision aa
. . development . . opportunities for
its members which eye ge making authority
the vil initiatives to be ft . locals
govern the villages undertaken by the for economic ;
in the study area project development and - Involvement in
social justice. They the formulation of
- Timely and also play a key role the community
adequate in the opinion development
disclosure of formulation activities
information towards the (construction of
throughout the life project. Even toilets through
of the project though solar CSR activity
projects do not being one) and
require legal NOC their
from gram implementation
Panchayat. (As per - Timely disclosure
the guidelines by of information
Rajasthan through the life of
Renewable Energy the project
Corporation Ltd).
However, in order
for the smooth and
proper functioning
of the project, the
consent of the
Panchayat is
imperative.
Regulatory = This stakeholder = The influence of the The failure of the | The sole expectation of the | Low
Authorities jroup comprise of roject on this roject to compl Regulatory Authorities from
group P Proj Pro} ply the project Proponents will
the central, state stakeholder group with the various be abidance to all
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 87
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN

STAKEHOLDER ENGAGEMENT

Final Report
and district level pertains to the role the rules and applicable guidelines,
. , . policies and laws.
project will play in the regulations
development of solar applicable is
authorities influence energy in Rajasthan. instrumental for the
the Project in terms The project should timely ;
of establishing f . implementation of
Ci ti comply with applicable th ject
Po! ey, granting regulatory framework © projec
permits and sos
comprising of the
approvals for the an a
‘ect itori guidelines and policies
ee ih ‘oring of the State Government
an en forcing such as the Rajasthan
compliance with the 7
licable rul d Solar Energy Policy
applicable rules an 2014.
regulations.
- The primary
regulator for
renewable
energy
projects in
Rajasthan are:
- Rajasthan
Renewable
Energy
Corporation
Limited
(RRECL)
: IREDA at
national level
- Rajasthan
State Pollution
Control Board
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 88
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN
Final Report
- Rajasthan
Rajya Vidyut
Prasaran
Nigam Limited
Employees This stakeholder The expectations of this The influence of The primary concern High
group comprises of stakeholder group in these stakeholders of the stakeholder
the regular regards to the project pertains to the group will pertains to
employees of CSP pertain to the following: roles played by the role of the project
Jodhpur who are to . them in the overall in ensuring continued
. . - Job security .
be involved in the smooth functioning economic
various stages of - Safe working of the project opportunities and
the project conditions operations as well work generation
- Provision of as the brand value.
rewards and They will also
recognitions for serve an extremely
good performances important role in
and safe behaviour the maintenance
- Proper work-life and improvement
balance of services and
facilities.
- Ethical and
professional
conduct
- Employee
engagement within
& after working
hours
- Regular updating of
rules and
regulations
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019

Page 89
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN
Final Report
- Facilitation and
maintenance of
everyday
convenience in
regards to facilities
such as transport,
seating, food,
accommodation etc
Contractual This stakeholder These stakeholder The primary The main Medium
Labourers +, tei A
group comprises of group's influence on the concern of the expectations from the
those workers who project pertains to their stakeholder group project will be:
to be d le in th th rtaining to th
inthe projectona | funcioring ot the project | projectile as«|«=« «timely setement
Pro} . ‘9 . Pros Bros , of dues and
contractual basis and the opinion following: ri
. . payments in
through the different formation towards the .
. . - the role of the keeping with the
phases of project project. «bi
" project in legal
life. a .
continued requirements
These labourers will economic :
be primarily semi. opportunity ~ _ gontinued work
‘ p y . PP y opportunities
skilled and unskilled work
workers. As generation - safety at work
reported by CSP and a source
Jodhpur team will of income
be sourced from the
local community
pistici/Tensi The project area is The primary concern of These authorities The main Low
ministration administered at the stakeholder group not only serve as expectations of the
three levels by can be: important points of stakeholders from the
different ay contact for project might be:
- project's .
Government . villagers or other . ,
. compliance towards . - Compliance with
Bodies: at the party wanting to
the regulatory
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 90
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
district level, at the the regulatory liaise with higher requirements and
block/tehsil level requirement authorities but are legal provisions
and at the ; . role played by the also critical in specific to the
Panchayat level in roject in the obtaining project
each village/or Pro} permissions and . r
i development of the - Timely disclosure
cluster of villages; support for the ‘ .
area . ject of information
= In this context, local various Project pertaining to the
ae i activities . ge
administration project activities
refers to the district -
- Involvement in
level and block level -
a . the formulation
administration and
comprising of the .
. implementation
offices of the F
oo of the community
Tehsildaar, District
. development
Magistrate ge
Collect d activities
Onectors, an throughout the
Revenue officer P A
life of the project
etc.; and
= The sub-registrar of
the revenue
department is
responsible for
registration of sale
of land, land
mutation, updating
of records of
transfer of land.
Secondary Local = The stakeholder =~ Though a number of = Although, there = ~~ The local community, | Low
Stakeholders Community a
group comprising of other solar power were no reports where ERM had
local communities projects already exist in regarding undertaken
around a radius of 5 the area, the project can disruption of any consultations (Noore
kms inhabit the play a critical role in the projects due to the Ki Bhoorj, Dedasari

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 91
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN
Final Report

villages of Khakori, development of the local community, and Baroo) are not
Dedasari and community through the local aware of the present
Durjani. economic opportunities community's proposed project and
The study area and CSR projects. Support of the were not informed
comprises of Project and its about the same by
Marwari Hindus and activities is ; csp Jodhpur, as the
Muslims and less extremely crucial project is still in
than 5 % of ST to ensure smooth planning stage.

functioning of the However, a general
population such as . ]
Bhil and Megwar. Project and community

meeting of the consultations

The community in timelines for the regarding the
the study area is project. development projects
primarily dependent (including upcoming
on wage labour and current solar
such as projects in the area)
construction work revealed the following
and farming. expectations:

- Receiving
benefits from the
project in terms
of employment
and development
of infrastructure
and the
community

- Preference to the
local community
in contractor and
employment
opportunities
from the project

wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 92
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

STAKEHOLDER ENGAGEMENT

- Regular updates
on the project
activities and the
opportunities
from the same

- Minimal
disturbance to
the community in
regards to
access issues,
pollution and if
there is any influx
of migrant
workers (CSP
Jodhpur team
has informed that
no temporary
labour camps will
be constructed
and local
unskilled and
semi-skilled
labourers will be
hired)

Vulnerable
Groups such as
women headed
households,
BPL and
Landless
households

This stakeholder
group includes
women headed
household, BPL
household and
landless. These
subdivisions are
on the basis of

In view of the poor social
and economic conditions
of the Vulnerable
Communities, the project
Proponent may have to
provide engagement
avenues for the group.

The influence of
this stakeholder
group in regards to
the project pertains
to the smooth
functioning of the
project and the
opinion formation

The primary Low
expectations of this
stakeholder group
from the project
pertain to the
following:

- Appropriate
community

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 93
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

STAKEHOLDER ENGAGEMENT

the understanding
of the possibility
of differentiated
impacts on the
community on the
basis of the
economic and
social status in
the society.

of the same. While
due to the position
of this group in the
community, the
level of influence
towards the project
is limited, the
project can
disproportionately
influence this
group.

development
activities in
keeping with the
needs of the
community

Compensation
for the land
purchased due to
the project at
market rates (It
was confirmed by
the CSP Jodhpur
team and land
aggregator that
no land is/will be
purchased from
ST. However, it
cannot be
ascertain if any
land has been
purchased from
any women
headed
household and
BPL families).

Involvement in
the formulation of
the community
development
activities and
their
implementation

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 94
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

STAKEHOLDER ENGAGEMENT

RAJASTHAN
Final Report
- Timely disclosure
of information
through the life of
the project
Civil hocal Not only local = With respect to The opinion of the The NGOs and Civil. | Low
Rae Ocal NGOs but NGO's contributing towards the NGOs and Civil Society Groups often
based out of Delhi cause of local Society Groups play a critical role in
act as a social development, the project towards a project bringing to the
watchdog in matters proponent can either is determined limelight the issues of
relating to securing participate in the largely by whether vulnerable
the livelihoods of ongoing developmental the impacts of communities in the
rural communities activities of the setting up of the society; and
along with their Government or might development
. . . . . They can also play a
related socio- take up interventions on venture is being : i
. . . major role in
cultural facets ; its own or through viewed/ perceived .
rtnerships with NGOs in positive light b community
However, the pal Ps Pe gnt by mobilization, building
and CBOs after the local
number of such btaini . ! lati ith trust and even
NGOs active in the aining oe, ppprova Popul a a wl participate in
study area is highly rom competent Special reference implementing CSR
aa authorities. to the vulnerable pen
limited. No report ce initiatives.
. . communities or
regarding NGO's . not
filing complaints .
against projects The key concerns
have been reported. of this stakeholder
group centres
around justice and
equal opportunities
in matters of
economic and
social development
being provided to
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 95
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

the Vulnerable

Communities.
Other Projects = The Tehsil Bap is = The influence of the stakeholder group is likely tobe | m The main concerns of | Low
in the area characterised by a extremely limited due to the nature of interaction the stakeholders
number of solar likely to exist amongst the industries and the project towards the project
power projects, pertain to the
initiated as part of influence of the
the Jawaharlal project on the
Nehru National community's
Solar Mission perception towards
Bhadla Solar Park solar power projects
(Approximately 5-10 in the area and their
km North); 23 MW. relations with the
Solar Power Plant same.

owned by Waaree
Energies Limited
(WEL) and
Maharashtra
Seamless Limited
(MSL)
(Approximately 4
km South); 20 MW
Solar Power Plant
owned by Northern
Solaire Prakash
Private Limited
(NSPPL)
(Approximately 7
km South);10 MW
Solar Power Plant
owned by
Sauryauday Solaire
Prakash Private

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 96.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Limited (SSPPL)
(Approximately 4
km Southwest)
Note: It is significant to note that the stakeholder analysis is based on the current situation. The stakeholder influence on the project is dynamic and may change during the

project life. Consequently, the stakeholder analysis needs periodical reassessment and updating.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 97
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF STAKEHOLDER ENGAGEMENT
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

5.3.1. Key feedback received during stakeholder consultation process

The key concerns and expectations that were raised during the stakeholder consultation process
have been summarised below:

m= Key feedback received from local community of Dedasari, Noore ki Bhoorj and Baroo
village regarding solar plants in Bap tehsil : It was informed during the consultation with the
community that there is a drastic shift from agriculture based economy to non-agriculture based
economy due to lack of irrigation facilities and decline in crop yield. There was a positive outlook
towards the solar projects in the area. Although Bap tehsil has witnessed development of various
solar projects in the past 5-10 years, the community desired more such projects in the vicinity.
They expect to receive benefits from the project in terms of employment and development of
infrastructure and the overall community. In addition they also demanded preference to the local
community in contractor and employment opportunities from the project.

m= Key feedback received from 5 land sellers who were consulted during the ERM site visit: It
was informed that the sellers are willing to sell their land due to the low productivity of the
agricultural land, dependency on monsoons and lack of irrigation facilities. The compensation
received after selling their land was reinvested into purchase of fertile land in other nearby
villages at a lower price (Baroo village, bap tehsil). Remaining money is also considered as an
option of liquidating their assets. The major concern of the stakeholder group till now is related to
availability of employment opportunities that the project will generate.

= Community Development activities: The local communities were of the opinion that apart from
the economic opportunities, the local community should also benefit from the project in terms of
community development activities. Some of the key areas for development activities identified
included medical infrastructure, access to middle and higher schools, separate schools for girls
and trainings for youth and women within the village. This can be done by collaborating with local
NGOs working on these areas.

= This can be done by collaborating with local NGOs working on these areas such as Foundation
for Education and Development (FED) (Doosra Dashak project), Gram Vikas Seva
Sansthan. The organisations are working with women groups by forming micro finance groups
and working on life skill training.

The summary of overall stakeholder influence is presented below.

Table 5.6 Summary of overall stakeholder influence

Stakeholder Relevant Magnitude of Likelihood of Overall Rating of
Category Stakeholders Influence/Impact | Influence on/by | Stakeholder
Stakeholder Influence
Primary Land Sellers High High

stakeholder Employees High High

Developer and Contractors Medium Medium
Contractual Labourers Medium Medium

Local Labourers Medium Medium
Gram Panchayats Medium
Regulatory Authorities

District/Tehsil Administration

Secondary Local Community
Stakeholders | Vulnerable Communities
Civil Society/Local NGOs
Other Projects in the area

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 98
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6. IMPACT ASSESSMENT AND MITIGATION MEASURES

6.1 Introduction

This section assesses the manner in which the Project will interact with elements of the physical,
ecological or social environment to produce impacts to resources/ receptors. It has been organized as
per the operational and decommissioning phases of the project life cycle to understand the risks and
impacts associated with each phase.

6.2 Impact Assessment Methodology

Impact identification and assessment starts with scoping and continues through the remainder of the

Impact Assessment (IA) Process. The principal IA steps are summarized in Figure 6.1 and comprises

of the following:

= Impact prediction: to determine what could potentially happen to resources/receptors as a
consequence of the projects and its associated activities.

= Impact evaluation: to evaluate the significance of the predicted impacts by considering their
magnitude and likelihood of occurrence, and the sensitivity, value and/or importance of the
affected resource/receptor.

= Mitigation and enhancement: to identify appropriate and justified measures to mitigate negative
impacts and enhance positive impacts.

= Residual impact evaluation: to evaluate the significance of impacts assuming effective
implementation of mitigation and enhancement measures.

Figure 6.1 Impact Assessment Process

Mitigate / Residual

Enhance Impacts

What can be done
about it?

\s there still a
significant impact?

What could happen) Is it important?
as a consequence | (significance)
of doing what is

proposed? oe

For some
impacts /
What i inned opportunities
ane Lori Stakeholders the sequence
mitigation is can help may need to be
already decide this repeated
incorporated

Source: ERM India

6.2.1 Prediction of Impacts

Prediction of impacts was carried out with an objective to determine what is likely to happen to the
environment as a consequence of the Project and its associated activities. From the potentially
significant interactions identified in scoping, the impacts to the various resources/receptors were
elaborated and evaluated.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 99.
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

6.2.2 Evaluation of Impacts

IMPACT ASSESSMENT AND MITIGATION MEASURES

Each impact was described in terms of its various relevant characteristics (e.g., type, scale, duration,
frequency, extent). The terminology used to describe impact characteristics is as shown in Table 6.1.

Table 6.1 Impact Characteristic Terminology
Characteristic Definition Designation
Type A descriptor indicating the relationship of | Direct
the impact to the project (in terms of Indirect
cause and effect) Induced
Extent The “reach” of the impact (e.g., confined Local
to a small area around the Project National
Footprint, projected for several Global
kilometres, etc.)
Duration The time period over which a resource/ Temporary
receptor is affected. Short-term
Long-term
Permanent
Scale The size of the impact (e.g., the size of [no fixed designations; intended to be a
the area damaged or impacted, the numerical value or a qualitative description
fraction of a resource that is lost or of “intensity”]
affected, etc.)
Frequency A measure of the constancy or periodicity | [no fixed designations; intended to be a

of the impact.

numerical value or a qualitative description]

The definitions for the type designations are given in Table 6.2. Definitions for the other designations
are resource/receptor-specific.

Table 6.2 Impact Type Definitions
Type Definition
Direct Impacts that result from a direct interaction between the Project and a resource/
receptor
Indirect Impacts that follow on from the direct interactions between the Project and its
environment as a result of subsequent interactions within the environment
Induced Impacts that result from other activities (which are not part of the Project) that happen

as a consequence of the Project.

The above characteristics and definitions apply to planned and unplanned events. An additional
characteristic that pertains only to unplanned events is likelihood. The likelihood of an unplanned
event occurring was designated using a qualitative scale, as described in the table below.

Table 6.3 Definitions of Likelihood Designations
Likelihood Definition
Unlikely The event is unlikely but may occur at some time during normal operating conditions
(probability less than 20%)
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 100
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Possible The event is likely to occur at some time during normal operating conditions
(probability greater than 20% and less than 50%)
Likely The event will occur during normal operating conditions (probability greater than 50%

Once an impact’s characteristics were defined, each impact was assigned a ‘magnitude’. Magnitude is
typically a function of a combination (depending on the resource/receptor in question) of the following
impact characteristics:

= Extent
= Duration
= Scale

m= Frequency
In case of unplanned events only, magnitude incorporates the ‘likelihood’ factor discussed above.

Magnitude essentially describes the intensity of the change that was predicted to occur in the
resource/receptor as a result of the impact. As discussed above, the magnitude designations
themselves are universally consistent, but the descriptions for these designations vary on a
resource/receptor-by-resource/receptor basis. The universal magnitude designations are:

= Positive

= Negligible
= Small

= = Medium
= Large

In the case of a positive impact, no magnitude designation (aside from ‘positive’) was assigned. It was
considered sufficient for the purpose of the IA to indicate that the Project was expected to result ina
positive impact, without characterising the exact degree of positive change likely to occur.

In the case of impacts resulting from unplanned events, the same resource/ receptor-specific
approach to concluding a magnitude designation was followed, but the ‘likelihood’ factor was
considered, together with the other impact characteristics, when assigning a magnitude designation.

In addition to characterising the magnitude of impact, the other principal impact evaluation step was
definition of the sensitivity/ vulnerability/ importance of the impacted resource/receptor. There are a
range of factors that was taken into account when defining the sensitivity/ vulnerability/ importance of
the resource/receptor, which may be physical, biological, cultural or human. Other factors were also
considered when characterising sensitivity/ vulnerability/importance, such as legal protection,
government policy, stakeholder views and economic value. The sensitivity/ vulnerability/importance
designations used herein for all resources/receptors are:

= Low
= = Medium
= High

Once magnitude of impact and sensitivity/ vulnerability/ importance of resource/ receptor have been
characterised, the significance was assigned for each impact. Impact significance is designated using
the matrix shown in Figure 6.2 Impact Significance.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 101
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Figure 6.2 Impact Significance
‘Sensitivity/V ulnerability importance of Resource/Receptor

a
&
3
3
3
2

The matrix applies universally to all resources/receptors, and all impacts to these resources/receptors,
as the resource/receptor-specific considerations are factored into the assignment of magnitude and
sensitivity/ vulnerability/ importance designations that enter into the matrix. Box 6.1 provides a context
of what the various impact significance ratings imply.

Box 6.1 Context of Impact Significance

An impact of negligible significance is one where a resource/ receptor (including people) will essentially not be
affected in any way by a particular activity or the predicted effect is deemed to be ‘imperceptible’ or is
indistinguishable from natural background variations.

An impact of minor significance is one where a resource/ receptor will experience a noticeable effect, but the
impact magnitude is sufficiently small and/or the resource/receptor is of low sensitivity/ vulnerability/ importance.
In either case, the magnitude should be well within applicable standards/ guidelines.

An impact of moderate significance has an impact magnitude that is within applicable standards/guidelines, but
falls somewhere in the range from a threshold below which the impact is minor, up to a level that might be just
short of breaching a legal limit. Clearly, to design an activity so that its effects only just avoid breaking a law
and/or cause a major impact is not best practice. The emphasis for moderate impacts is therefore on
demonstrating that the impact has been reduced to a level that is as low as reasonably practicable (ALARP).
This does not necessarily mean that impacts of moderate significance have to be reduced to minor, but that
moderate impacts are being managed effectively and efficiently.

An impact of major significance is one where an accepted limit or standard may be exceeded, or large
magnitude impacts occur to highly valued/sensitive resource/receptors. An aim of IA is to get to a position where
the Project does not have any major residual impacts, certainly not ones that would endure into the long-term or
extend over a large area. However, for some aspects there may be major residual impacts after all practicable
mitigation options have been exhausted (i.e. ALARP has been applied). An example might be the visual impact
of a facility. It is then the function of regulators and stakeholders to weigh such negative factors against the
positive ones, such as employment, in coming to a decision on the Project.

It is important to note that impact prediction and evaluation takes into account any embedded controls
(ie., physical or procedural controls that are already planned as part of the Project design, regardless
of the results of the IA Process).

An activity — impact interaction matrix for construction and operation phases of the Project is
presented in Error! Reference source not found., which has been further used to assess the impact
significance at activity levels on environmental, ecological and social resources.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 102
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.2.3 Identification of Mitigation and Enhancement Measures

Once the significance of an impact has been characterised, the next step was to evaluate what
mitigation and enhancement measures are warranted. For the purposes of this IA, ERM adopted the
following Mitigation Hierarchy:

= Avoid at Source, Reduce at Source: avoiding or reducing at source through the design of the
Project.

= Abate on Site: add something to the design to abate the impact.

= Abate at Receptor: if an impact cannot be abated on-site then control measures can be
implemented off-site.

= Repair or Remedy: some impacts involve unavoidable damage to a resource (e.g. agricultural
land and forestry due to creating access, work camps or materials storage areas) and these
impacts can be addressed through repair, restoration or reinstatement measures.

= Compensate in Kind, Compensate Through Other Means: where other mitigation approaches
are not possible or fully effective, then compensation for loss, damage and disturbance might be
appropriate (e.g., planting to replace damaged vegetation, financial compensation for damaged
crops or providing community facilities for loss of fisheries, access, recreation and amenity
space).

The priority in mitigation was to first apply mitigation measures to the source of the impact (i.e., to
avoid or reduce the magnitude of the impact from the associated Project activity), and then to address
the resultant effect to the resource/receptor via abatement or compensatory measures or offsets (i.e.,
to reduce the significance of the effect once all reasonably practicable mitigations have been applied
to reduce the impact magnitude).

6.2.4 Management and Monitoring

The final stage in the IA Process is the definition of the basic management and monitoring measures
that are needed to identify whether: a) impacts or their associated Project components remain in
conformance with applicable standards/ guidelines; and b) mitigation measures are effectively
addressing impacts and compensatory measures and offsets are reducing effects to the extent
predicted. This is covered in Section 7 under Environmental and Social Management Plan (ESMP).

6.3 Impact Assessment Criteria

For the purpose of this assessment the following sections define the criteria against which the impacts
associated with the 250 MW proposed project have been assessed. The impact assessment criteria
are general criteria and not specifically associated with the project. Interactions that are likely to lead
to significant impacts, as identified during the scoping exercise and baseline conditions (Section 4)
are presented in Table 6.4.

Table 6.4 _ Interactions identified that are likely to result in significant

impacts
Resource/Receptor Potentially Significant Impacts
Land Use m= Permanent changes in land use due to installation of PV Modules, Central

Monitoring Station, Switching Yard, access roads.
m= Temporary changes in land use due to temporary site office and material
storage yard.

Topography and drainage | ™ Alteration of topography and micro drainage channel due to construction of
project site approach road.

Soil Environment = Decrease of soil quality due to loss of vegetation cover;
= Soil erosion during monsoon season and windy periods;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 103
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

IMPACT ASSESSMENT AND MITIGATION MEASURES

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

Sedimentation into nearby water bodies due to soil erosion and run-off;
Storage and handling of hazardous materials (e.g., fuel and lubricant) and
waste generated from operation of construction equipment and machinery
and their maintenance may lead to soil contamination due to leaks/ spillage;
and

Impact on soil and land environment due to improper management of
domestic solid waste generated.

Ambient Air Quality

Fugitive dust emissions due to movement of machinery and vehicles;
Fugitive emission due to operation of pile drivers; and
Air emissions due to operations of DG sets and machinery.

Water Environment

Usage of ground water for construction activities and cleaning of PV
modules;

Surface and ground water contamination due to improper disposal of
sewage at site; and

Surface and ground water contamination due to spillage of oil, lubricant and
hazardous waste.

Ambient Noise Quality

Noise generation due to movement of vehicles and machineries;
Noise generation due to operation of pile drivers; and
Noise generation due to operation of DG set.

Occupational Health and
Safety

Occupational health hazards due to dust and noise pollution;

Safety risk due to wrong handling of construction machinery, working at
heights; and

Exposure of workers to electromagnetic field (EMF) while working in
proximity to charged electric power lines during operation and maintenance.

6.3.1. Assessment Criteria for Change in Land Use

For the purpose of assessment of impacts on land use of the area, following project activities, leading
to an alteration in land use of the area during construction phase, were considered:

- Strengthening of access roads and construction of internal access roads;

- Strengthening of access roads and construction of internal access roads;

- _ Installation of PV modules;

- Construction of Central Monitoring Station, Switching Yard and

- Establishment and operation of temporary structures such as temporary site office (porta

cabin) and store yard.

For the assessment of land use, the sensitivity and magnitude criteria outline in Table 6.5 and Table
6.6 have been used respectively.

Table 6.5 Sensitivity Assessment Criteria for Land Use
Land Use Sensitivity | Criteria
Low = Land use not of relevant use by Community
= Negligible visual change.
Medium m= Land use of local use by communities e.g. grazing, agriculture, but no major
dependence
m= Visual Change but common feature
High = Land use of regional importance. Change would impact Land use classification
of the area.
m= Land use of major dependence of local people for agriculture, livestock grazing,
settlement etc.
= Visual Change aesthetically affecting locals.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 104
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Table 6.6 Criteria for Impact Magnitude for Assessment of Impact to Land
Use

Magnitude Criteria

Negligible An imperceptible, barely or rarely perceptible change in land use characteristics. The change
may be short term.

Small Subtle changes in land use character over a wide area of a more noticeable change either
over a restricted area or infrequently perceived. The change may be short term to long term
and is reversible.

Medium A noticeable change in land use character, frequently perceived or continuous and over a
wide area; or a clearly evident change over a restricted area that may be infrequently
perceived. The change may be medium to long term and may not be reversible.

Large A clearly evident, frequently perceived and continuous change in land use characteristics

affecting an extensive area. The change may be long term and would not be reversible.

6.3.2 Assessment Criteria for Impact on Topography and Drainage

For the purpose of assessment of impacts on topography and drainage of the area, sensitivity and
magnitude criteria have been outlined in Table 6.7 and Table 6.8 respectively.

Table 6.7. — Sensitivity Assessment Criteria for Topography

Topography and Drainage Sensitivity Criteria

Low Flat topography

Medium Undulating topography

High Hilly area

Table 6.8 Criteria for Impact Magnitude for Assessment of Impacts on
Topography and Drainage

Magnitude Criteria

Negligible An imperceptible, barely or rarely perceptible change in topographical characteristics. The
change may be short term.

Small A subtle change in topography character over a wide area of a more noticeable change either
over a restricted area or infrequently perceived.
The change may be short term to long term and is reversible.

Medium A noticeable change in topographic character, frequently perceived or continuous and over a

wide area; or a clearly evident change over a restricted area that may be infrequently
perceived. The change may be medium to long term and may not be reversible.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 105
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Large A clearly evident, frequently perceived and continuous change in topographic characteristics
affecting an extensive area. The change may be long term and would not be reversible.

6.3.3 Assessment Criteria for Impact on Soil Environment

6.3.3.1 Project Phases and Associated Activities
For impact assessment, the following phases of the project cycles were considered for potential
impacts on the soil environment. The phase wise project activities that may impact the environment
are described below.
Construction Phase

-  Construction/strengthening of access roads;

- Vegetarian clearance and top soil removal;

- Storage of oil and lubricants onsite;

- Storage of construction materials; and

- Disposal of different type of waste generated from the temporary project site.

Operation and Maintenance Phase
- Storage of oil and lubricants onsite;
- Disposal of municipal solid waste and waste water from site office; and

- Storage of waste materials onsite.

Decommissioning Phase
- Removal of PV modules; and
- Removal of associated infrastructure.
For the assessment of soil quality, the sensitivity and magnitude criteria is as outlines in Table 6.9

and Table 6.10 respectively.

Table 6.9 Sensitivity Assessment Criteria for Soil Quality (compaction,
erosion and contamination)

Sensitivity Contributing Criteria
Criteria
Environment Social
Soil Quality The extent to which the soil and its quality | The extent to which the soil and its quality

related criteria | plays an ecosystem role in terms of | provides a use (agricultural use) to the local
as compaction, | supporting biodiversity. This includes its | communities and businesses, or is important in

erosion and role as in supporting a lifecycle stage terms of national resource protection objectives,

contamination targets and legislation

and Land use

change

Low The soil quality does not support diverse | The soil quality has little or no role in provisioning
habitat or populations and/or supports | of services as agricultural uses for the local
habitat or population of low quality community.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 106
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

IMPACT ASSESSMENT AND MITIGATION MEASURES

RAJASTHAN
Final Report

Medium The soil quality supports diverse habitat | The soil has local importance in terms of
or population of flora and fauna and | provisioning services as agricultural services but
supports habitats commonly available in | there is ample capacity and / or adequate
the study area opportunity for alternative sources of comparable

quality i.e. ready availability across the study
area.

High The soil quality supports economically | The soil is wholly relied upon locally, with no
important or biologically unique species | suitable technically or economically feasible
or provides essential habitat for such | alternatives, or is important at a regional level for
species. provisioning services.

Table 6.10 Criteria for Impact Magnitude for Assessment of

mpact to Soil

Magnitude Criteria

Negligible

Small

Medium

Large

Soil compaction
and erosion

= ~~ Qualitative-No

= Perceptible

= Clearly evident

= = Major (e.g.

perceptible or change from (e.g. order of
readily baseline perceptible and magnitude)
measurable conditions readily change in
change from but likely to measurable) comparison to
baseline easily revert change from baseline
conditions back to baseline conditions
earlier stage conditions and/or likely
=~ Scale- - mn
. with and/or likely difficult or may
Localized area an .
7 mitigation take time to not to revert
as Particular .
a revert back to back to earlier
activity areas = Scale- - .
. . earlier stage stage with
. Project site, , cage an
= ~~ Time-Short a with mitigation mitigation
activity areas
duration (few .
and =~ Scale- Project = Scale-
days) or one . . . a .
time as immediate site, activity Regional or
vicinity not areas and international;
temporary impactins immediate
P 9 . a. = = Permanent
any sensitive vicinity
. . change
receptor impacting
=~ Short term- sense
Only during receptors
particular = Long term-
activities or Spread across
phase of the several phases
project of the project
lifecycle as lifecycle (few
civil works or years)
construction
phase (few
months)
Soil contamination | Well within Well within Exceeds Target Exceeds
standards standards Value but well within | Interventional
Interventional Value | Value and needs
intervention.

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 107
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

IMPACT ASSESSMENT AND MITIGATION MEASURES

6.3.4 Assessment Criteria for Impact on Water Environment

The impacts of project on the water environment are assessed due to consumption of water during
project activities and contamination of water from accidental spillage of fuel, lubricant and hazardous

waste.

For the assessment of water quality, the sensitivity criteria and magnitude criteria are outlined in

Table 6.11 and Table

Table 6.11

6.12 respectively have been used.

Sensitivity Assessment Criteria for Water Resources (Surface

water and Ground water)

Sensitivity Criteria

Contributing Criteria

Environment

Social

Water Resources -
Surface water and
ground water
(quality/quantity related
criteria)

The extent to which the water
resource plays an ecosystem or
amenity role in terms of supporting
biodiversity either directly or
indirectly, particularly with respect to
dependent ecosystems.

The extent to which the water resource
provides or could provide a use (drinking
water, agricultural uses, washing and other
domestic or industrial, use as waterways)
to the local communities and businesses,
or is important in terms of national
resource protection objectives, targets and
legislation.

Low The water resource does not support | The water resource has little or no role in
diverse aquatic habitat or terms of provisioning services as
populations, or supports aquatic agricultural water source, other domestic
habitat or population that is of low uses as washing, bathing, industrial use
quality. and waterways for the local community.

The groundwater resource is not currently
abstracted and used in the vicinity of the
Project, but is of sufficient quality and yield
to be used for that purpose in the future
(and there is a reasonable potential for
future use).

Medium The water resource supports diverse | The surface water resources have local
populations of flora and / or fauna importance in terms of provisioning
but available in the surface water services but there is ample capacity and /
bodies in the region. or adequate opportunity for alternative

sources of comparable quality.

The groundwater resource is an important
water supply, and is currently used, but
there is capacity and / or adequate
opportunity for alternative sources of
comparable quality.

High The water resource supports The surface water resources are wholly
economically important or relied upon locally, with no suitable

wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 108
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

IMPACT ASSESSMENT AND MITIGATION MEASURES

species.

biologically unique aquatic species or
provides essential habitat for such

technically or economically feasible
alternatives, it is important at a regional or
transboundary watershed level for

provisioning services.

The groundwater resource is wholly relied
upon locally, with no suitable technically or
economically feasible alternatives.

The development stage of groundwater is
critical or over exploited.

Table 6.12 Criteria for Impact Magnitude for Assessment of Impact to Surface
and Groundwater Resources

Magnitude Criteria

Negligible

Small

Medium

Large

General Criteria

No perceptible or
readily measurable
change from
baseline
conditions.

Perceptible change
from baseline
conditions but likely
to be within
applicable norms
and standards for
mode of use.

Clearly evident
(e.g. perceptible
and readily
measurable)
change from
baseline conditions
and / or likely to
approach and even
occasionally
exceed applicable
norms and
standards for mode
of use.

Major changes in
comparison to
baseline conditions
and / or likely to
regularly or
continually exceed
applicable norms
and standards for
mode of use.

Water

There is likely to be
negligible or no
consumption of
surface water by
the Project at any
time

The Project will
consume surface
water, but the
amounts
abstracted are
likely to be
relatively small in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation)

The Project will
consume surface
water, and the
amounts
abstracted are
likely to be
significant in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation)

The Project will
consume surface
water, and the
amounts
abstracted are
likely to be very
significant in
comparison to the
resource available
at the time of use
(ie. taking into
account seasonal
fluctuation)

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 109
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
There is likely tobe | The Project will The Project will The Project will
negligible or no consume consume consume
abstraction, use of | groundwater or groundwater or groundwater or
or discharge to the | deliver discharge to | discharge to discharge to
groundwater by the | groundwater, but groundwater, and groundwater, and
Project at any time. | the amounts the amounts the amounts
abstracted / abstracted / abstracted /
discharged are discharged are discharged are
likely to be likely to be likely to be very
relatively small in significant in significant in

comparison to the comparison to the comparison to the
resource available | resource available | resource available

at the time of use at the time of use at the time of use
(ie. taking into (ie. taking into (ie. taking into
account seasonal account seasonal account seasonal
fluctuation). fluctuation). fluctuation).

6.3.5 Assessment Criteria for Impact on Air Quality

The assessment with respect to air quality of the study area has been done for the following project
activities:

- Fugitive emissions from site clearing, excavation work, material handling etc.;
- Fugitive emission from traffic movement;
- Exhaust emission from operation of machineries like pile drivers, vehicles; and
- Point source emission from diesel generator.
The sensitivity criteria and impact magnitude criteria has been provided in Table 6.13 and Table 6.14

respectively.

Table 6.13 Sensitivity criteria for air quality

Sensitivity Criteria Contributing Criteria

Human Receptors Ecological Receptors

Low Locations where human exposure is | No
transient. '?'

Medium Few Receptors (settlements) within Nationally designated sites.
500 m of the project site

High Densely populated Internationally designated
receptors(settlements) within 500 m_| sites.
of project site

Table 6.14 Criteria for Impact Magnitude for Assessment of Impact to Air
Quality

Magnitude Negligible Small Medium Large
Criteria

21 As per the NAAQS and World Bank/IFC guidelines, there are no standards that apply to short -term exposure, e.g., one or
two hours, but there is still a risk of health impacts, albeit less certain.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 110
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

IMPACT ASSESSMENT AND MITIGATION MEASURES

RAJASTHAN
Final Report
Air Quality Soil type with Soil type with Moderately Potentially dusty
large grain size large grain size | dusty soil type soil type (e.g.
(e.g. sand); (e.g. sand); (e.g. silt); and/or | clay, which will
and/or No and/or be prone to
emissions/dust Dust generation | suspension
generation due Limited and emissions when dry due to.
to Project emissions/dust from Projects for | small particle
across all generations for long duration size); and
phases short duration
Significant
process
emissions from
Project for the
entire Project
cycle.
6.3.6 Assessment Criteria for Impact on Ambient Noise

The assessment with respect to ambient noise quality of the study area has been done for the
following project activities:

- Construction activities including site preparation, piling work, access road widening,
construction of ancillary facilities;

- Transportation of construction materials, machinery and personnel;
- Operation of DG sets; and
- Demolition activities during decommissioning phase.

The ambient noise levels have been assessed with respect to Noise Pollution (Regulation and
Control) Rules, 2000 and WHO Guidelines as shown in Table 6.15 and Table 6.16 respectively.

Table 6.15 Ambient noise quality standards
Area Code Category of Area Limits in dB(A) Leq*
Day Time Night Time
(A) Industrial Area 75 70
(B) Commercial Area 65 55
(C) Residential Area 55 45
(D) Silence Zone 50 40
Note:
1. Day time shall mean from 6.00 a.m. and 10.00 p.m.
2. Night time shall mean from 10.00 p.m. and 6.00 a.m.

3. Silence zone is an area comprising not less than 100 metres around hospitals, educational institutions, courts,
religious places or any other area which is declared as such by the competent authority.

4. Mixed categories of areas may be declared as one of the four above mentioned categories by the competent
authority.

* dB(A) Leq denotes the time weighted average of the level of sound in decibels on scale A which is relatable to human
hearing. A “decibel” is a unit in which noise is measured. “A”, in dB (A) Leg, denotes the frequency weighting in the
measurement of noise and corresponds to frequency response characteristics of the human ear. Leq: It is energy mean of the
noise level over a specified period.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 111
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Table 6.16 Noise emission criteria
Location Noise Level Limit (dB(A)
Daytime (0700 — 2200 hrs) Night-time (2200 - 0700
hrs)

Industrial; commercial 70 70

Residential; institutional; 55 45

educational

Source: Guidelines values are for noise levels measured out of doors. Source: Guidelines for Community Noise,
World Health Organisation (WHO), 1999.

The above standards have been utilized to create a sensitivity criteria for ambient noise and criteria
for impact magnitude for assessment of impact to ambient noise.

Table 6.17 Sensitivity criteria for ambient noise

Sensitivity Criteria | Contributing Criteria

Human Receptors Ecological Receptors

Low Industrial Use Locally designated sites; and/or
areas of specific ecological interest,
not subject to statutory protection
(for example, as defined by the
project ecology team).

Medium Residential and Recreational Nationally designated sites.
place
High Educational/ Religious/ Internationally designated sites.

Medical Facilities

Table 6.18 Criteria for impact magnitude for assessment of impact to
ambient noise

Magnitude | Negligible Small Medium Large

Criteria

Noise Predicted noise Predicted noise | Predicted noise | Predicted noise
Quality levels are at or less levels are 3 to levels are levels are more

than 3 dB (A) above | less than 5 dB between 5 and than 10 dB (A)
the relevant limits / (A) above the 10 dB (A) above | above the

thresholds. relevant limits / | the relevant relevant limits /
thresholds. limits / thresholds.
Short term exposure thresholds.
(Few hours in a day Long term
and not continuous) Medium Term exposure (> 6
Exposure (1 to6 | months)
months)

6.3.7. Assessment Criteria for Socio-economic Impacts

For the assessment of social impacts, the sensitivity and magnitude criteria outlined in Table 6.19 and
Table 6.20 respectively have been used.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 112
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

The social impacts associated with the operations and decommissioning stages have been assessed
qualitatively and in some cases quantitatively (subject to availability of data), using professional
judgement and based on past experience from similar projects.

Table 6.19 Impact Magnitude for Local Communities

Category Extent / Duration / Scale / Frequency

Large Change dominates over baseline conditions. Affects the majority of the area or
population in the area of influence and/or persists over many years. The impact may be
experienced over a regional or national area.

Medium Clearly evident difference from baseline conditions. Tendency is that impact affects a
substantial area or number of people and/or is of medium duration. Frequency may be
occasional and impact may potentially be regional in scale.

Small Perceptible difference from baseline conditions. Tendency is that impact is local, rare
and affects a small proportion of receptors and is of a short duration.

Negligible Change remains within the range commonly experienced within the household or
community.

Table 6.20 Receptor Sensitivity for Local Communities

Category Extent / Duration / Scale / Frequency

High Profound or multiple levels of vulnerability that undermine the ability to adapt to changes
brought by the Project.

Medium Some but few areas of vulnerability; but still retaining an ability to at least in part adapt to
change brought by the Project.

Low Minimal vulnerability; consequently with a high ability to adapt to changes brought by the
Project and opportunities associated with it.

On the basis of this understanding of magnitude and sensitivity, the significance of impacts will be
assessed, as depicted in the table below.

Table 6.21 Impact Significance Matrix

Receptor Sensitivity Impact Magnitude
Negligible Small Medium Large
Low
Medium
High

6.3.8 Assessment Criteria for Ecological Impacts

Interactions that are likely to lead to significant impacts on ecology and biodiversity in the study area
are listed in the following table and will be focus of the impact assessment.

Table 6.22 Identified interactions that are likely to result in significant
impacts

S.No Potential Impacts Causes for Impacts

« Loss of scrub habitat that may be used by species
Spilling over from the forest habitats located northeast
and northwest of the site; and

e Loss of foraging resources, shelter and shade for
resident fauna.

1. Clearance of vegetation for
construction of access roads,
ancillary facilities

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 113,
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN

IMPACT ASSESSMENT AND MITIGATION MEASURES

Final Report
S. No Potential Impacts Causes for Impacts
2. Electrocution risk from increase « — Roosting on solar panels places avifauna in close
transmission line laying in the proximity to wiring and other electrical components of
A the solar module.
region
3. Disturbance and displacement of « Increased movement of people and vehicles can
species due to noise, light, increase the stress levels of fauna that causes them to
" , . spend an increased amount of time in alert mode
anthropogenic movement and traffic . . . aren
instead of foraging, nesting, socializing or mating; and
e Noise, light and uncovered waste can attract or repel
fauna to or from the solar site.
4. Mortality as a result of worker influx | * The Project site is located near sensitive ecological
A i A areas and therefore an influx of workers to the area
and increased hunting, trapping and can result in increased human-wildlife conflicts.
poaching of wildlife
5. Loss of resources and barrier to * Project compound has to be fenced off and therefore

movement

fauna cannot access the resources that were formerly
located in the Project site;

The fenced project site acts as a barrier for animals to
move along the large expanse of scrub land present at
the Project site;

Solar panels mimic the reflection of water bodies that
may attract avifauna that could collide with the panels;
Heat related issues on roosting avifauna that could be
impacted by the reflection of the panels onto their
bodies; and

Steel components of solar modules can injure faunal
species that have wandered into the Project
compound.

6.3.9 Key Ecological Impacts

6.3.9.1 Assessment Criteria

ERM Impact Assessment Standards define sensitivity of ecological receptors by determining the
significance of effects on species and habitats separately. The significance tables for species and

habitats are given in tables below.

Table 6.23 Habitat-Impact Assessment Criteria

Habitat Sensitivity/ Value Magnitude of Effect on Baseline Habitats
Negligible | Small Medium Large
Effect is Affects only a | Affects part of | Affects the entire
within the small area of | the habitat but | habitat, or a
normal habitat, such | does not significant
range of that there is no | threaten the portion of it, and
variation loss of viability/ | long-term the long-term
function of the | viability/ viability/ function
habitat function of the of the habitat is
habitat threatened.
Negligible | Habitats with negligible interest for
biodiversity.

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 114
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Habitat Sensitivity/ Value Magnitude of Effect on Baseline Habitats
Negligible

Low Habitats with no, or only a local

designation / recognition, habitats
of significance for species listed as
of Least Concern (LC) on IUCN
Red List of Threatened Species, Moderate
habitats which are common and
widespread within the region, or
with low conservation interest
based on expert opinion.

Medium | Habitats within nationally
designated or recognised areas,
habitats of significant importance
to globally Vulnerable (VU) Near
Threatened (NT), or Data Deficient
(DD) species, habitats of
significant importance for
nationally restricted range species,
habitats supporting nationally
significant concentrations of
migratory species and / or
congregatory species, and low
value habitats used by species of
medium value.

High Habitats within internationally
designated or recognised areas;
habitats of significant importance
to globally Critically Endangered
(CR) or Endangered (EN) species,
habitats of significant importance
to endemic and/or globally
restricted-range species, habitats
supporting globally significant Moderate Critical
concentrations of migratory
species and / or congregatory
species, highly threatened and/or
unique ecosystems, areas
associated with key evolutionary
species, and low or medium value
habitats used by high value
species.

Moderate

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 115
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

Table 6.24 Species-Ilmpact Assessment Criteria

IMPACT ASSESSMENT AND MITIGATION MEASURES

Baseline Species Sensitivity/ Value

Magnitude of Effect on Baseline Habitats

Negligible

Species with no specific value or
importance attached to them.

Low

Species and sub-species of LC on the
IUCN Red List, or not meeting criteria
for medium or high value.

Medium

Species on IUCN Red List as VU, NT,
or DD, species protected under national
legislation, nationally restricted range
species, nationally important numbers
of migratory, or congregatory species,
species not meeting criteria for high
value, and species vital to the survival
of a medium value species.

High

Species on IUCN Red List as CR, or
EN. Species having a globally restricted
range (i.e. plants endemic to a site, or
found globally at fewer than 10 sites,
fauna having a distribution range (or
globally breeding range for bird
species) less than 50,000 km?),
internationally important numbers of
migratory, or congregatory species, key
evolutionary species, and species vital
to the survival of a high value species.

Major

Negligible Small Medium Large
Effect is within Effect Effect Affects entire
the normal range |does not |causesa population, or
of variation for cause a {substantial |a significant
the population of | substantial|change in __|part of it
the species change in |abundance |causing a
the and/or substantial
population | reduction in | decline in
of the distribution | abundance
species or |ofa and/or
other population | change in
species over one, or | and recovery
dependent | more of the
on it generations, | population (or
but does not | another
threatened | dependent on
the long it) is not
term possible
viability/ either at all,
function of jor within
that several
population | generations
dependent | due to natural
on it. recruitment
(reproduction,
immigration
from

unaffected
areas).

Critical

www.erm.com

Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 116
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.4 Impact Assessment — Construction Phase
6.4.1. Change in Land Use

6.4.1.1 Impacts

The study area consists of private agricultural land with patches of open scrubland and stony waste.
The external transmission line developed by M/s. Tata Power has been constructed and consists of
13 poles. The internal transmission lines will be developed by HFE. As per the tentative route shared
by HFE, the internal transmission line is located on agricultural land and passes through a hamlet of
Khakori village. The land procured for the project site was used for cultivation and comprises fallow
and current fallow”. There is no major dependency for grazing on the land procured for the project.
Thus, receptor sensitivity is assessed as medium.

During consultation, it was learnt that the cultivable land did not belong to marginal farmers. The
establishment of the solar plant will convert cultivable land to industrial use for long term (25 years).
Changes in land use are also envisaged for material store yard and temporary site office (porta
cabin). However, those changes in land use will take place only during construction period (6
months). Further, the project will require to develop an existing road which will be used as the main
access road to the project site. Thus, magnitude of the impact has been assessed to be medium.
6.4.1.2 Embedded/in-built controls

The actual area of land use impact would be limited to the footprint of 1306 acres of private
agriculture land and immediate vicinity of the solar farm site. There will be additional land utilized for
transmission line towers. After construction work, any land taken for a temporary basis for storage of
material will be restored to their original form. Existing roads will be developed for access to the
project site with the exception of a small connection from the main village road to the plant site.
6.4.1.3 Significance of Impact

The overall impact significance will therefore be moderate.

6.4.1.4 Additional Mitigation Measures
= Construction activities should be restricted to designated area;

= Oncompletion of construction activities, land used for temporary facilities such as stockyard if
any should be restored to the extent possible; and

= The land use in and around permanent project facilities should not be disturbed.

6.4.1.5 Residual Impact Significance

The residual impact significance will remain moderate as changes in land use will be for long term for
majority of the project component (installation of PV modules, access roads, central monitoring
station, switching yard).

Table 6.25 Changes in land use during construction and operation phases

Changes in Land use during construction and operation

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Temporary Short-term Long-term Permanent

22 This is the land which is left without cultivation for one or less than one agricultural year. Fallowing is a cultural practice adopted for giving the

land rest. The land recoups the lost fertility through natural processes.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 117
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ,

RAJASTHAN

Final Report

Impact Extent Local Regional International

Impact Scale Limited to project site and associated facilities

Impact Magnitude Positive Negligible Small Medium Large

R IR yt
esource /Receptor AI Medium High
Sensitivity

Negligible Minor Moderate Major
Impact Significance
Significance of impact is considered Moderate.

Residual Impact

Memmi’ Positive Negligible Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Moderate

6.4.2 Impact on Topography and Drainage

6.4.2.1 Impacts

The project area exhibits flat topography with minor undulations. There are no water bodies that pass
though the proposed project site. Typically solar power projects do not undertake levelling of
topography and since the proposed project, along with the access road, is mostly on a flat terrain the
receptor sensitivity has been assessed to be low.

Due to undulating topography, study area may exhibit presence of micro drainage channels. Though
the solar power project does not require levelling of land, construction of access road for the project
purpose could potentially alter topography but the chances of that are miniscule. Therefore, the
impact magnitude has therefore been assessed as small.

6.4.2.2 Embedded/in-built control

The EPC contractor will be instructed to avoid any unnecessary changes in the topography.

6.4.2.3 Significance of Impact

Significance of impact is assessed to be minor.

6.4.2.4 Additional Mitigation Measures

No further mitigation measures are suggested as embedded/in-built control will be sufficient to reduce

the impact on topography.

6.4.2.5 Residual Impact Significance

The residual impact significance will be reduced to negligible after implementing above mentioned
mitigation measures.

Table 6.26 Change in topography and drainage

Change in topography and drainage
Negative Positive Neutral
Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent

Impact Extent Local Regional International

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 118
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORU,

RAJASTHAN

Final Report

Impact Scale Limited to project site and access road
Impact Magnitude Positive Negligible Small Medium Large

Resource/ Receptor
Sensitivity

Low Medium High

Negligible Minor Moderate Major
Impact Significance
Significance of impact is considered Minor.

Residual | t
ol Positive Negligible Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Negligible.

6.4.3 Impact on Soil Environment
6.4.3.1 Soil Compaction and Erosion

Impacts

Soil compaction and erosion has been considered for the construction and decommissioning phases
only. The receptor sensitivity has been assessed as medium because of the preponderance of
agriculture as a source of livelihood in the area.

The site clearance, excavation for foundation and access road construction will largely affect the top
layers of the soil. Loss of top soil quality would have an impact on the agricultural productivity of the
land but the effects can be reversed over time. Further, site clearance will be restricted only in the
project site. Agricultural land/scrub land close to the project site will not be disturbed.

Road quality in the region is moderate and therefore vehicles will be encouraged to utilize the existing
roads with minor strengthening. The usage of existing roads by vehicles and minimal access road
construction will reduce the impact from soil compaction in the area.

The impact magnitude therefore has been assessed to be small.

Embedded/in-built control

Vehicles will utilize existing roads to access the site. Existing roads will be widened to have the width
and turning radius to accommodate the necessary vehicles for the project. Furthermore, a new
existing road will be constructed to facilitate with transport of project equipment and components.
Significance of Impact

The overall impact significance on soil erosion and compaction has been assessed as minor.

Additional Mitigation Measures

Site clearance, piling, excavation and access road construction will not be carried out during the
monsoon season to minimize erosion and run-off.

Residual Impact Significance

The significance of residual impacts has been reduced to negligible taking into account the
recommended mitigation measures.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 119
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ.

RAJASTHAN

Final Report

Table 6.27 Impact on Soil Environment (Compaction and Erosion)

Soil Erosion and Compaction (Construction and Decommissioning)
Negative Positive Neutral

Direct Indirect Induced

Temporary Short-term Long-term Permanent
Local Regional International

Limited to Project areas

Positive Negligible Small Medium Large

Resource/ Receptor Low Medium High
Sensitivity

Negligible Minor Moderate Major

Impact Significance
Significance of impact is considered Minor.

Magnitude Positive Negligible Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Negligible.

6.4.3.2 Waste Generation and Soil Contamination

Impacts

General construction waste generated onsite will comprise of concrete, steel cuttings/filings,
packaging paper or plastic etc. Municipal solid wastes consisting of food waste, plastic, glass and
waste paper will also be generated by the construction workforce at canteen facility. A small
proportion of the waste generated during construction phase will be hazardous and will include waste
fuel, grease and waste oil containing rags. Use transformer oil which is also categorised as hazardous
waste will be generated from the plant. If improperly managed, solid waste could create impacts on
soil quality. Therefore, the receptor sensitivity has been assessed as medium.

The impact magnitude has been assessed as small since the client has managed other solar power
projects as well and has effective management systems for waste and hazardous substances being
generated or utilized during the project life cycle as part of their Environmental and Social
Management Framework.

Embedded/in-built control

Hazardous material and waste will be properly labelled, stored onsite at a location provided with
impervious surface and in a secondary containment system.

Significance of Impact

The impact significance for waste generation and soil contamination has been assessed as minor.

Additional Mitigation Measures

= EPC Contractor should ensure that no unauthorized dumping of used oil and other hazardous
waste is undertaken at the site;

= Designated areas should be provided for Solid Municipal Waste and daily collection and period
disposal should be ensured;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 120
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOOR,

RAJASTHAN

Final Report

Construction and Demolition Waste should be stored separately and be periodically collected by
an authorized treatment and storage facility;

= All waste should be stored in a shed that is protected from the elements (wind, rain, storms, etc.)
and away from natural drainage channels;

= A log book should be maintained for quantity and type of hazardous waste generated; and

= Incase of accidental/unintended spillage, the contaminated soil should be immediately collected

and stored as hazardous waste.

Residual Impact Significance
The significance of impacts due to waste generation during the construction phase after
implementation of mitigation measures has been considered as negligible.

Table 6.28 Impact on Soil Environment (Waste Generation and Soil
Contamination)

Impact on soil environment due to waste generation (hazardous and non-
hazardous)

Impact
Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International

Impact Scale Limited to project area

Frequency Occasionally

Impact Magnitude Positive Negligible Small Medium Large

Resource/Receptor

Sensitivity Low Medium High

Negligible Minor Moderate Major
Impact Significance

Significance of impact is considered Minor.

Residual Impact

Magnitude Positive Negligible Small Medium Major

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Negligible.

6.4.4 Impact on Water Environment

6.4.4.1 Impacts

The proposed project site falls in the safe category as specified in the CGWB report of Jodhpur district
(2013). However, from community consultations it was understood that ground water in the region is
present 600-800 feet below ground level and is difficult to abstract. Locals rely on ground water and
canal water (Indira Sagar Canal) for agriculture and for their domestic/drinking needs. Upon
consultation with the CSP Jodhpur Project team it was understood that water may be procured from
the nearby borewells through water tanker suppliers during the construction phase, in case of non-
allocation of water from the IGNP canal.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 121
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

It is estimated that approximately 60 KLD of water would be required for civil works during
construction stage and considering peak worker requirement of 400 workers, daily water requirement
is estimated as 18 KLD.

The soil type of the area is red desertic soil and sandy soil. This type of soil usually has high
percolation (measured in the range of 1 to 8 inches or more per hour) into the subsoil and
subsequently the ground water. Therefore, the receptor sensitivity is assessed to be medium.

Furthermore, accidental spillage of chemical and fuel may easily contaminate the ground water.
Therefore, the spillage of chemicals and fuel may cause measurable changes in the ground water
quality during construction activities (i.e. 6 months).

Therefore the magnitude of impact on water quality and water quantity is assessed to be medium.

6.4.4.2 Embedded/in-built control

= _ Provision for impervious storage area, especially for fuel & lubricant, hazardous waste, etc. will
be made onsite;

6.4.4.3 Significance of Impact

The overall impact significance is therefore assessed to be moderate.

6.4.4.4 Additional Mitigation Measures

= Hazardous material should be kept on impervious layer with secondary containment;

= Incase of accidental/unintended spillage, the contaminated soil should be immediately collected
and stored as hazardous waste;

= Regularly monitor the ground water quality;

=~ Maintain logbook for water consumption;

= Adopt less water consuming module cleaning methods; and

= Prepare and implement water conservation scheme e.g., rainwater harvesting at the project site.

6.4.4.5 Residual Impact Significance

Residual impact significance has to be retained as minor upon application of additional mitigation
measures.

Table 6.29 Impact on Water Environment

lines Water yell due to spillage of oil, exerts waste (waste oil) and water resource
due to requirement of water for construction phase from IGNP canal.

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent

Impact Extent Local Regional International
Impact Scale Limited to project areas

Impact Magnitude Positive Negligible Small Medium Large
Re /R Qt
ESTEE Low Medium High
Sensitivity
Negligible Minor Moderate Major

Impact Significance

Significance of impact is considered Moderate.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 122
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Residual Impact _ ; ;
Posiive _|Neaishe Medium Major

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Minor.

6.4.5 Impact on Air Quality

6.4.5.1 Impacts

Since the Project study area is characterised by presence of loose sandy soil and is prone to soil
erosion, coupled with the fact that construction activities will involve increase in the number of
vehicles entering the region, the receptor sensitivity is therefore medium.

Air quality impacts in the construction phase will be largely due to the following sources:

= Fugitive dust emissions from site clearance, piling work, handling of construction materials,
emission due to movement of vehicles on unpaved roads, plying of vehicles, etc.

= Vehicular emissions due to increased traffic movement on site and on the approach roads;
= Exhaust emissions from construction machinery and other equipment such as pile drivers; and
= Emissions from diesel generators required to be run for construction power purposes.

The biggest source of emissions in the construction phase is the fugitive dust emissions from
construction activities. The construction activities are also going to occur for a small period of time (~6
months). The impact magnitude has been categorized as medium because the soil type is largely
sandy and the dust emissions will occur frequently.

6.4.5.2 Embedded/in-built control

= Diesel generator use should be restricted to emergencies and power back-up only to minimize air
emissions; and

= Vehicle engines need to be properly maintained and should have a valid Pollution under Control
(PUC) to ensure minimization in vehicular emissions.
6.4.5.3 Significance of Impact

The impact significance for air quality in the construction phase is assessed as moderate. There will
be some impacts due to plying of vehicles on the access roads which runs across settlement area.

6.4.5.4 Additional Mitigation Measures
= Speed of vehicles on site should be limited to 10-15 km/hr;
= Switch off machinery and equipment when not in use; and

= Prevent idling of vehicles and equipment.

6.4.5.5 Residual Impact Significance

The significance of residual impact will be minor to moderate after implementing mitigation
measures.

Table 6.30 Impact on Air Quality (Construction Phase)

Ambient Air quality - Construction phase

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 123
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Project area and vicinity

Positive Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major

Impact Significance
Significance of impact is considered Moderate.

SE Malye) Positive Negligible Small Medium Major
Magnitude

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Minor to Moderate.

6.4.6 Impact on Ambient Noise

6.4.6.1 Impacts

The sources of noise in the construction phase include construction activities, operation of DG sets
and movement of vehicles. There will also be increased noise levels because of increased
anthropogenic movement in the area.

Settlements of Dedasari, Khakori and Durjani villages will most likely be affected by increasing noise
levels because of proximity to the project site and construction of the proposed access road. The
receptor sensitivity is therefore considered as medium.

Impact magnitude is considered to be small to medium considering the construction period of the
project to last for approximately 6 months and proximity to the two villages.

6.4.6.2 Embedded/in-built control

Normal working hours of the contractor to be defined (preferable 8 am to 6pm). If work needs to be
undertaken outside these hours, it should be limited to activities which do not generate noise.

6.4.6.3 Significance of Impact
The impact significance has therefore been assessed as minor to moderate.

6.4.6.4 Additional Mitigation Measures
=~ Only well-maintained equipment should be operated on-site;

= Ifitis noticed that any particular equipment is generating too much noise then lubricating moving
parts, tightening loose parts and replacing worn out components should be carried out to bring
down the noise and placing such machinery far away from the households as possible;

= Machinery and construction equipment that may be in intermittent use should be shut down or
throttled down during non-work periods; and

= Minimal use of vehicle horns and heavy engine breaking in the area needs to be encouraged.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 124
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

6.4.6.5 Residual Impact Significance
Significance of residual impact is assessed to be negligible to minor taking into consideration above
mentioned mitigation measures.

Table 6.31 Impact on Ambient Noise (Construction Phase)

Ambient Noise Levels — Construction & Decommissioning Phase
Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Project area and vicinity

Positive Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major

Impact Significance
Significance of impact is considered to be Minor to Moderate.

econ Muliatas Positive Negligible Small Medium Major
Magnitude

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Negligible to Minor.

6.4.7. Impact on Occupational Health and Safety

6.4.7.1 Impact

Working at height will be undertaken during erection of transmission line and stringing of wires.
Construction of support structure for PV module would require operation of pile drivers. The
installation of solar module will involve operation of cranes and other mechanical lifting equipment.
Laying of interconnecting cable with require digging. The commissioning of the inverter rooms and
transmission line will also involve live power lines. The working at height has the risks of falling from
the height and working on live wires carrying power has dangers of electric shock and electrocution.
The project site also needs to implement proper measures for fire safety, structural safety and any for
emergency situations.

The occupational health and safety concerns mentioned above would be consistent across the
project life cycle (construction, operation and decommissioning stages) and therefore the
impacts would be similar in nature.

6.4.7.2 Embedded/in-built control

= Allconstruction activities will be carried out during daytime hours and vigilance should be
maintained for any potential accidents;

= Personal Protective Equipment (PPEs) including safety shoes, helmet, goggles, ear muffs and
face masks;

= Cranes and other lifting equipment are operated by trained and authorised persons;
= Training of the workers on climbing techniques, and rescue of fall-arrested workers;

m= Excavated areas should be temporarily fenced to avoid access to outsiders and wildlife;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 125,
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

=  Anup-to-date first aid box should be provided at all construction sites and a trained person
should be appointed to manage it; and

= Electrical and maintenance work should not be carried out during poor weather and during
lightning strikes.

6.4.7.3 Significance of Impacts

The impact on occupational health and safety during the construction phase is evaluated to be of

minor significance, as the installation of solar module and erection of transmission line will be done

through experienced and trained workers.

6.4.7.4 Additional mitigation measures

= All workers (regular and contracted) should be provided with training on Health and Safety
management system of the EPC contractor during construction stage and company’s EHS
policies and procedures during the operation stage;

= Obtain and check safety method statements from contractors;
= Monitor health and safety performance and have an operating audit system; and

= Permitting system should be implemented to ensure that cranes and lifting equipment is operated
by trained and authorized persons only;

= Appropriate safety harnesses and lowering/raising tools should be used for working at heights;

= All equipment should be turned off and checked when not in use; and

= A safety or emergency management plan should be in place to account for natural disasters,
accidents and any emergency situations.

6.4.7.5 Residual impact significance

Significance of residual impact is assessed to be negligible considering above mentioned mitigation

measures.

Table 6.32 Impact on occupational health and safety (Construction Phase)

(Clesupetie vel freely and safety during construction, operation & maintenance and
decommissioning.

Negative Positive Neutral

Direct Indirect Induced

Temporary Short-term Long-term Permanent

Local Regional International

The construction work involves construction of solar power station along with
Impact Scale . ae

construction of transmission lines
Impact Magnitude Positive Negligible Small Medium Large

Negligible Minor Moderate Major

Impact Significance
Significance of impact is considered to be Minor.

Magnitude Positive Negligible Small Medium Major

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Negligible.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 126
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.4.8 Impact on Community Health and Safety
6.4.8.1 Impacts

The receptors for impacts on community health and safety include project site workers, settlements in
the close proximity of the project site (within 1km and along the access road and transmission line
(within 100 m from the centreline), which will be exposed to health impacts from the project activities.

The construction phase activities such as installation of solar PV panels, construction of transmission
lines and substations and movement of material and personnel may result in impacts on the health
and safety of the community. As mentioned earlier in the report, the internal transmission line will pass
through a hamlet of Khakori village and will thus lead to significant impact on community health and
safety during construction phase.

Construction activities will involve the use of heavy machinery and live transmission power lines.
Furthermore, the movement of material and personnel via the access roads may result in damage to
human life or livestock due to accidents. The major community health and safety risks include
structural failure of project infrastructure, life and fire safety, public accessibility and management of
emergency situations. As per IFC EHS guidelines, the occupational and community health and safety
hazards during the construction, operation, and decommissioning of solar power projects are
generally similar to those of most large infrastructure projects.

Based on the above analysis, the impact magnitude is assessed to be medium.

6.4.8.2 Embedded/in-built control

Consultations with the CSP team and HFE HSE policy review indicated that the following embedded/

in built control measures will be put in place during the construction phase;

= The excavated areas will be properly fenced for safety and sign boards in local languages will be
put up;

= No hazardous waste or any waste be stored within the site for long periods of time and be in
contact with the soil in order to prevent against ground water contamination

= The truck drivers carrying construction machinery and materials will be instructed to drive within
speed limits with careful consideration for village traffic;

= Movement of heavy equipment and construction materials will be regulated during peak hours
(09:00 AM to 06:00 PM).

6.4.8.3 Significance of Impact

The impact to community health and safety during the construction phase is evaluated to be of minor
to moderate significance due to proximity of the internal TL line to a hamlet of Khakori village and
project’s proximity to Dedasari village. However, the significance of impact decreases because the
Project site consists of low density of population and most of the unskilled labour will be engaged from
the local habitation.

6.4.8.4 Additional Mitigation Measures

The following risk mitigation measures are suggested to minimize the risks/ hazards of construction
activities onsite;

= Developing an onsite ESMS and EHS Policy by the developer;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 127
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

= Ensuring that the sub-contractor agreements that the developer enters into require all contractors
to possess an EHS plan with provisions for monitoring of the EHS performance of contractors
and their workers; and

= As part of the stakeholder engagement and information disclosure process, providing an
understanding to the community concerning the activities proposed to be undertaken and the
precautions being adopted for safety.

6.4.8.5 Residual Impact Significance

After the implementation of the above mitigation measures, the residual impact significance is

anticipated to remain negligible to minor.

Table 6.33 Impact on the Community, Health and Safety
Impact Community Health and Safety
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent

Impact Extent Local Regional International

Impact Scale Project area and vicinity

Impact Magnitude Positive Negligible Small Medium Large

Resource Sensitivity [ey Medium High

Negligible Minor Moderate Major
Impact Significance
Significance of impact is considered Minor to Moderate

Residual Impact
esidual Impact Positive Negligible Small Medium Major

Magnitude

Negligible Minor Moderate Major

Q.
a
oS
5
3
3
g

Significance Significance of impact is considered Negligible to Minor

6.4.9 Landscape and Visual Impacts

6.4.9.1 Impacts

The project site is located on plain terrain with slight undulation. There will be a significant change to
visual quality of the area resulting from development or change in land use that will alter the
landscape. Changes in the visual landscape will range from construction phase to commissioning of
the PV Modules and associated structures and further during operations. HFE solar power Project is
not the first and only solar power Project in the vicinity of project area and the new development will
have impact on the surrounding area.

The project area is primarily a rural area and with agriculture as a primary activity. Although the PV
modules, inverter, Transformers and associated components would be manufactured off site and the
construction phase would be relatively short-term in duration (less than 10 months), it would still
require large number of equipment or infrastructure such as ground mounted structures, PV Modules,
Transformers, Inverter, Transmission line towers the themselves when being erected as well as
cranes, dumpers, transportation vehicles on site. Additionally, the presence of bare soil along the
access roads would increase the potential visual impact. The significance of the visual impacts will
reduce at increasing distance from the development.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 128
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

Visual impacts will also arise due to the presence of project infrastructure such as labour camp,
batching plant, construction material storage area, temporary site office and erection and
commissioning of various Project components in the project footprints.

6.4.9.2 Significance of Impacts

The extent of the visual impacts will be localised. The overall impact significance change in visual
landscape during construction phase is assessed as moderate.

6.4.9.3 Suggested mitigation measures

The following mitigation measures will have to be implemented to minimise potential visual impacts
during the construction phase:

= The extent of the labour camp and storage area should be limited in area to only that which is
essential;

= Minimize presence of ancillary structures on the site, avoid fencing, minimize roads disturbance;
and

= After completion of construction work, areas utilized for labour camp, storage area to be restored
to original form.
6.4.9.4 Residual impact significance

After implementation of mitigation measures, the significance of residual impacts will reduce to minor.

Table 6.34 Landscape and Visual Impacts (Construction Phase)

Landscape and Visual Impacts (Construction Phase)

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
mre area and vicinity

Positive Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major
Impact Significance

Significance of impact is considered Moderate.
econ Muliatas Positive Negligible Small Medium Major
Magnitude

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Minor.

6.4.10 Impact due to Land Holding and Agriculture Income

6.4.10.1 Impacts

The area identified for the project consists of 1306 acres of private agriculture land from Dedasari and
Baroo villages, Bap Tehsil, Jodhpur District of Rajasthan. The land parcel is mostly surrounded by
private agriculture land, with some patches of government land being located close to the southern
boundary of the site. As reported by CSP Jodhpur land team and land aggregator, 1306 acres of

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 129
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

private land will be procured from estimated 150 land owners from Dedasari and Baroo villages. Out
of this, 844.39 acres of land has already been procured. Consultations with 5 land owners revealed
that the land was sold for more than INR 400,000 per acre to the land aggregator.

As reported by the consulted land sellers, land sold was only a fraction of their total land

holdings. These farmers were willing to sell their land due to the low productivity of the agricultural
land, dependency on monsoons and lack of irrigation facilities. The land sellers who were consulted
informed that the compensation received after selling their land was reinvested into purchase of fertile
land in other nearby villages. Selling land is therefore also considered as an option of liquidating their
assets. However, the same cannot be ascertained for other land sellers and prospective sellers.

During the site visit it was observed that there are 3 kuccha structures (please refer section 2.2.1 &
5.5.3.1 (settlement pattern)) on the procured and some of the identified land parcels. It was revealed
during the consultation that out of the 3 structures, 2 belong to land sellers who were consulted by
ERM and 1 prospective land seller, who has not yet sold his land. Land owners who have already
sold their land for the project were also paid a lump sum amount for their structures.

Therefore, as per the discussion with CSP Jodhpur team and land sellers, the project does not involve
physical displacement of titleholder. The sale of land is also not expected to have significant impact
on the agricultural income of the land sellers as they are not solely dependent on the particular land
parcel. Further, there were no encroachers or non-titleholders with recognizable usage rights on the
procured land parcels, hence informal rights have not been impacted due to the project.

However it is to be noted that since process of procuring remaining 461.61 acres of land is still
underway, presence of structures, details of informal users etc. is not available at this stage.

Dependence of local community on agriculture land

As reported during the consultation, due to lack of irrigation facilities and dependence on rainfall,
considerable section of the working population, working as agricultural labourers in the study area has
reduced. It was also reported that none of the land sellers consulted and the local community in the
area practice sharecropping. Majority of the households are working as casual labourers. (See
section 5.5.3.3). Therefore, sale of land, is not expected to have significant impact on the agriculture
labourers.

Based on the above analysis, after implementing the embedded controls, the impact magnitude is
assessed to be minor.

6.4.10.2 Embedded/in-built control

= The developer is trying to ensure that it will not make the land sellers landless; and

= Additional employment opportunities may also be created for the local youth by the developer.

6.4.10.3 Significance of Impact

The overall impact significance of the land procured during the planning phase is assessed as minor.

6.4.10.4 Additional Mitigation Measures

Considering that the procurement of land will have only a minor implication on the economy of the
sellers, the following additional measures may be recommended to minimise this impact:

= Providing skills-based training interventions, especially for self-employment to the young and
unemployed in the families who will be selling land to project. This will enhance their
employability and create potential for income generation through self-employment;

= Providing preference to members of the families who will be selling land to the project for
livelihood opportunities in Construction phase;

= Procuring resources from the local sources so as to induce more employment in the supply chain.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 120
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.4.10.5 Residual Impact Significance
After implementation of mitigation measures, the significance of residual impacts will be reduced to

negligible.

Table 6.35 Land Holding and Agriculture Income

Land Holding and Agriculture Income

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Limited to habitation within the study area and land sellers.
Positive Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major

Impact Significance
Significance of impact is considered to be Minor

aso Ms Positive Negligible Small Medium Major
Magnitude

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Negligible.

6.4.11 Impact on Economy and Employment

6.4.11.1 Impacts

The average Work Participation Ratio (WPR) in the study villages is 55 %. The casual labourers are in
a higher proportion than other workers and agriculture labour in the study area. The higher presence
of casual labourers in most villages was also established during consultations. The labourers are
mostly engaged in the construction of houses, roads etc. (See section 4.4.3.3). Though employment
of unskilled and semi-skilled labour in the nearby solar parks have increased over the past couple of
years, the scale of engagement being offered by the sector is limited to a few thousand local youth of
the district. In absence of any major industrial activity in the study area, people in several villages
have already resorted to entering into petty trades or have started migrating to other places in search
of work.

The local community is likely to benefit from the economic opportunities to be created from the
following:

= — Civil works during construction phase including, construction of solar PV module mounting area,
transformer yard, inverter room, internal roads, laydown areas, labour camp, transmission line,

= Self- employment options for individuals possessing vocational or technical training skills like
electricians, welders, fitters etc;

= Contracting opportunities for locals possessing tractors, dumper trucks or other vehicles which
would be needed to carry away excavated soil and other material. Creation of indirect
employment for local community through establishing small shops like tea stalls, supply of
intermediate raw materials, repair outlets, hardware stores etc. However, these are likely to be
temporary

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 131
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ,

RAJASTHAN

Final Report

6.4.11.2 Embedded/in-built control

As gathered from consultations CSP’s site team, a significant segment of labour requirement during
the construction phase will be sourced locally.

6.4.11.3 Significance of Impact

The impacts have been assessed as positive due to employment opportunities for locals.

7.4.8.5 Additional Mitigation Measures

While, the significance of the impact on economy and employment opportunities during the
construction phase is understood to be positive, the following measures should be put in place to
ensure that the local community receives maximum benefit from the presence of the project:

= Preference should be provided to local labour, sub-contractors or suppliers to pass on maximum
economic benefit locally;

= Preference should be provided to the vulnerable population in the Study Area;

= The project proponent will establish a mechanism to audit sub-contractors and suppliers with
respect to compliance of utilizing local labour and resources.

6.4.11.4 Residual Impact Significance
The significance of the residual impacts will remain positive

Table 6.36 Impact on Economy and Employment

Impact Impact on local employment opportunities during Construction Phase

Impact Nat Negative Positive Neutral

Impact Type Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International

Locals will mostly have short term employment opportunities during construction

Impact Scale phase of the project. However, people in limited numbers, from the neighbouring
districts of Jodhpur are likely to be engaged in the project, especially in the highly
skilled category of manpower.

Positive Negligible Small Medium Large

The impact magnitude will be positive as people from the locality will definitely be
Impact Magnitude employed, especially during the construction phase of the project. However, the
exact figures of local people benefitting from the employment opportunities cannot
be estimated.

6.4.12 Ecological Impacts - Construction Phase

The impacts from the construction phase of the Project on the local ecology have been assessed with
respect to the following activities:

= Vegetation Clearance and Other Construction Impacts; and

= Barrier Effect and Loss of Resources.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 132
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ.

RAJASTHAN

Final Report

6.4.12.1 Impact due to Vegetation Clearance and Construction Activity

Impact

The Project site is located on open scrub and sand dune, ideal for dry climate specialists and
considering the fact that the site is already in construction phase and vegetation clearance has
already been done, displacement of species may have already happened.

Embedded/ In-built Controls

= The Project site has been planned on fallow land with no mature trees or dense vegetation.

Significance of Impacts

Based on habitat sensitivity value, open scrub and sand dune habitat was found to sustain only Least
Concern species, and such habitat is widespread in the study area and beyond study area, so the
loss of such habitat for project activity affects only a small portion of such habitat. So the impact
magnitude on habitat, based on “Habitat-Impact Assessment Criteria” is considered to be “Negligible”.

Based on species sensitivity value, project construction activity is not going to cause a substantial
change in the population of the species or other species dependent on it. So based on “Species-Impact
Assessment Criteria” the impact magnitude on species was also found to be “Negligible”.

Mitigation Measures

Vegetation clearance should be kept restricted to project site only and should be avoided wherever

possible. Moreover it is recommended that the selected EPC contractor should display and educate
labourers not to collect fuel wood from adjacent scrublands and alternate arrangement for fuel, like

LPG must be made available in the labour camps for cooking.

Table 6.37 Impact significance of vegetation clearance during the
construction phase

Clearance of vegetation
Negative Positive Neutral
Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International
Impact Scale Limited to construction area and immediate surroundings
Frequency Construction phase
Likelihood Likely
Impact Magnitude Positive Negligible Small Medium Large

ource Sensitivity

Le Medi High
(Agricultural lands) ow eam g
(Species) e Medium High

Not Significant Minor Moderate Major

Significance of impact is considered Minor for habitat and species.

Residual Impact

Magnitude Positive Negligible — Small Medium Large

Not Significant Minor Moderate Major

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 133
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Residual Ii t
esicual mpac ance of impact is considered Not Si

ant for habitats and species.

Significance

6.4.12.2 Impact due to Influx of Migrant Labour and Labour Camps

Local labours are not aware of the local biodiversity values and there is always risk of hunting and
trapping of local wildlife (eg. Chinkara) by labours for “bushmeat” as well as for easy source of money
by selling products like skin. Apart from impact like direct hunting or trapping, careless disposal of
kitchen waste like discarded vegetable materials and excess food, may attract wildlife like herbivores
like Chinkaran and Nilgai as well as scavengers like Indian fox and Desert fox, this unwanted
interaction with wild animals may lead to human-wildlife conflict. Collection of fuel wood for cooking
from outside project area, may result in additional habitat degradation.

Embedded/in-built control

The Labour Camp will be located within the Project site. So there will be no additional habitat loss.

Significance of Impacts

Based on habitat sensitivity value, open scrub and sand dune habitat was found to sustain only Least
Concern species, and such habitat is widespread in the study area and beyond study area, so
degradation of such habitat for project activity affects only a small portion of such habitat. So the
impact magnitude on habitat, based on “Habitat-Impact Assessment Criteria” is considered to be
“Negligible”.

Only species with “Low Sensitivity value” is found in the study area, and hunting trapping of animals
like chinkara, foxes and grey mongoose may result in substantial change in abundance and/or reduction in
distribution of a population locally, but does not threatened the long term viability. So based on “Species-Impact
Assessment Criteria” the impact magnitude on species was also found to be “Minor”. Most of the
mammals found in the study area are scheduled animals, including Schuduled | species like chinkara,
Indian Wolf and desert fox. All Scheduled animals are protected under “Wildlife Protection Act, 1972”
and its amendments, with highest degree of protection provided to Scheduled | species. So Hunting
and trapping of such animals are criminal offence and punishable by law.

Mitigation Measures

The likelihood of threated and protected fauna venturing into the Project site is small but proper
precautions should be taken to prevent any human-wildlife conflict. It is recommended that the
selected EPC contractor should display and educate labourers and staff about the hunting, poaching,
trapping, injuring or killing of wildlife in the region.

Table 6.38 Impact due to Influx of Migrant Labour and Labour Camps during
the construction phase

imps Impact due to Influx of Migrant Labour and Labour Camps during the construction
phase

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent

Impact Extent Local Regional International

Impact Scale Limited to construction area and immediate surroundings

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 134
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORA,

RAJASTHAN

Final Report

Likelihood Likely

Impact Magnitude Positive Negligible Small Medium Large

Resource Sensitivity 7
A Itural land Low Medium High

Resource Sensitivity
Species)

Not Significant Minor Moderate Major
Impact Significance
Significance of impact is considered Minor for habitat and species.
Residual Impact .
Pa Ff L
Positive Negligible — Small Medium arge

Residual Impact Not Significant Minor Moderate Major

Low Medium High

Significance Significance of impact is considered Not Significant for habitats and species.

6.5 Impact Assessment — Operation and Maintenance Phase
6.5.1. Impact on Soil Environment
6.5.1.1 Soil Compaction and Erosion

Impacts

In the operation phase, soil compaction and erosion may occur due to vehicle movement, which only
happens during the occasional maintenance activities. Soil compaction for the operation phase has
therefore been considered to be infrequent and low.

Since the chances of soil compaction and erosion during the O&M phase are less, the impact
magnitude is assessed to be small.

Embedded/in-built control

Vehicles will utilise the existing access road to undertake maintenance activities at the solar plant.
Significance of Impact

The overall impact significance on soil erosion and compaction has been assessed as negligible.
Additional Mitigation Measures

No further mitigation measures are suggested as embedded/in-built control will be sufficient to reduce
the impact on soil environment.

Residual Impact Significance

The significance of residual impacts has been reduced to negligible taking into account the

recommended mitigation measures.

Table 6.39 Impacts due to Soil Erosion and Compaction (Operation Phase)

Soil Erosion and Compaction (Operations)
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 135,
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International

Impact Scale Limited to Project areas

Impact Magnitude Positive Negligible Small Medium Large
Re / Re Qt
‘esource/ Receptor Medium High
Sensitivity
Minor Moderate Major

Impact Significance
Significance of impact is considered Negligible.

6.5.1.2 Waste Generation and Soil Contamination

Impacts

During operation phase, the waste generated from project includes domestic solid waste at SCADA
building and substation and hazardous waste like waste oil and lubricants and oil containing jutes and
rags will be generated during maintenance activities. The quantity of hazardous waste generated will
be much lesser quantity than during the construction phase. Therefore, receptor sensitivity has been
assessed as low.

The quantity of municipal and hazardous waste generated will be much lesser in quantity in operation
phase than during the construction phase. Thus, the Impact magnitude has been assessed to small.

Embedded/in-built control

The waste generated will be disposed of through approved vendors in accordance with Hazardous
and Other Wastes (Management and Transboundary Movement) Rules, 2016. The hazardous wastes
will be stored onsite at separate designated covered area provided with impervious flooring and sent
for disposal to nearest TSDF in Jodhpur district of Rajasthan. During operation phase, the quantity of
municipal waste and hazardous waste generated is less and probability of the hazardous waste
generation is only during plant maintenance and therefore occasional. The waste generated would be
routed through proper collection and containment.

Additional, following steps must be undertaken to avoid soil contamination:

= Ensure oil/ lubricants are stored on impervious floor in the storage area having secondary
containment;

= Use of spill control kits to contain and clean small spills and leaks during O&M activities; and

= The guidelines and procedures shall be prepared and followed for immediate clean-up actions

following any spillages.

Significance of Impact

The overall impact significance on land due to waste disposal during O&M phase has been assessed
as minor.

Additional Mitigation Measures

= Municipal domestic waste generated at site to be segregated onsite;

= Ensure hazardous waste containers are properly labelled and stored onsite provided with
impervious surface, shed and secondary containment system;

= Ensure routinely disposal of hazardous waste through approved vendors and records are
properly documented; and

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 136
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Disposal of hazardous wastes shall be done strictly as per the conditions of authorisation granted
by Rajasthan Pollution Control Board.

Ensure hazardous waste is properly labelled, stored onsite at a location provided with impervious
surface, shed and secondary containment system as per in accordance to Hazardous and Other
Wastes (Management and Transboundary Movement) Rules, 2016.

Residual Impact Significance

The significance of residual impacts will be negligible post implementation of recommended
mitigation measures.

Table 6.40 Impacts due to waste generation and soil contamination
(Operation Phase)

Waste Generation and Soil Contamination (Operations)

Negative Positive Neutral

Direct Indirect Induced

Temporary Short-term Long-term Permanent
Local Regional International

Limited to Project areas

Positive Negligible Small Medium Large

Resource/ Receptor . 7
Sensitivity Low Medium High
Negligible Minor Moderate Major
Impact Significance — - . . -
Significance of impact is considered Minor.

Positive Negligible Small Medium Large

Residual Impact
Significance Negligible Minor Moderate Major

Significance of impact is considered Negligible.

6.5.2 Impact on Water Environment

6.5.2.1 Impacts

As mentioned earlier in the report, use of dry cleaning technologies is a method that will be adopted to
undertake module cleaning. Therefore, water requirement for module cleaning purpose will be very
minuscule. Additionally, water is required during operation phase to meet domestic requirements of
O&M staff and for use in the SCADA building. For that purpose, the water requirement will be met
through water procured by authorised vendor via tankers, most likely sourced from existing bore wells
in the nearby area, and through packaged water bottles. During operation phase, there will be no
wastewater generation from the power generation process. Only sewage would be generated from
SCADA building and this will also be of negligible quantity. Therefore, the receptor sensitivity is
assessed to be low to medium.

As reported by the CGWB for the district, the status of ground water is considered to be Safe, but
discussions with the villagers in the nearby village revealed that there has been decline in ground
water availability in the region. But, since the project proposes to use dry cleaning technologies as
their module cleaning mechanism, coupled with the fact that very less or negligible amount of
wastewater would be generated from SCADA building during the O&M phase, the impact magnitude
has been assessed to be small.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 137
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

6.5.2.2 Embedded/in-built control

m= The drainage and sewerage system will be provided for the collection and treatment of waste
water at SCADA building.

= No wastewater discharge on open land will be practiced;

= The provisions of septic tank and soak pits will be provided onsite for treatment and disposal of
sewage, thereby minimizing the impacts of wastewater discharge. Planning of toilets, soak pits
and septic tanks, waste collection areas should be away from natural drainage channels;
6.5.2.3 Significance of Impact

The overall significance of impacts is assessed to be minor.

6.5.2.4 Additional Mitigation Measures

= Optimising water usage in the SCADA building by application of water conservation measures
such as sensor based taps, low flush urinals etc.;

= Ensure proper cover and stacking of loose construction material to prevent surface runoff and
contamination of receiving water body;

= Labourers will be given training towards proactive use of designated areas/bins for waste
disposal and encouraged for use of toilets. Open defecation and random disposal of sewage shall
be strictly restricted;

= Construction labour deputed onsite to be sensitised about water conservation and encouraged for
optimal use of water;

= Regular inspection for identification of water leakages and preventing wastage of water from
water supply tankers.

= Recycling/reusing to the extent possible.

6.5.2.5 Residual Impact Significance

The residual impact significance is envisaged to be negligible upon application of embedded controls
and additional mitigation measures.

Table 6.41 Impact on Water Environment (Operation Phase)

Impact Impact on water environment operation phase

Negative Positive Neutra
Impact Type Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent

Impact Extent Local Regional International

Impact Scale Limited to project area
Impact Magnitude Positive Negligible Small Medium Large

Resource/Receptor

Sensitivity Low Medium High
Negligible Minor Moderate Major

Impact Signific: — - - . -
Significance of impact is considered Minor.

Residual Impact Positive Negligible Small Medium Major

Magnitude Negligible Minor Moderate Major

Significance of impact is considered Negligible.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 138
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.5.3 Landscape and Visual Impacts

6.5.3.1 Impacts

The major project component of the PV Modules are spread over a horizontal forms with height of
maximum of 2m above the ground level and the entire facility will be fenced with brick/stone wall with
height of approximately above 2 meters, hence may not visible to the passers or moving traffic.

The current land use of site is barren /agriculture and is devoid of any permanent structures. The
permanent change of current landscape to area spread with PV modules will have potential visual
impact for nearest habitations and passers.

Site office and storage areas would be single-storey structures. The potential visual impact of these
complexes would be relatively higher with single storey building.
6.5.3.2 Significance of Impacts

It is important to note that whether the visual impact is seen as positive or negative is highly
subjective, and people’s attitude towards and perception of the visual impacts associated with the any
project including solar power project. The project and its surrounding area are new for such
developmental project and will have visual impacts during initial period of Project and the same will
disappear over a period of time.

Based on the above, significance of visual impact on landscape during operation phase of the project
has been assessed as moderate.
6.5.3.3 Suggested mitigation measures

Following mitigation measures are proposed to reduce the visual impacts on the surroundings during
operational phase:

= Signage related to the Solar Farm must be discrete and confined to entrance gates. No other
corporate or advertising signage, particularly billboards to be displayed on site;

= The footprint of the operations and maintenance facilities, as well as parking and vehicular
circulation, should be clearly defined, and not be allowed to spill over into other areas of the site;

= Construction of fencing or compound wall around the project boundary;
= Plantations near settlements which can buffer or screen the view to a certain extent; and

= Landscape development around the solar farm site with the participation of the local community.

6.5.3.4 Residual impact significance

After implementation of mitigation measures, the significance of residual impacts will reduce to minor.

Table 6.42 Landscape and Visual Impacts (Operational Phase)

Landscape and Visual Impacts (Construction Phase)

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Project area and vicinity

Positive Negligible Small Medium Large
Low Medium High

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 139
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ.

RAJASTHAN

Final Report

Negligible Minor Moderate Major
Impact Significance

Significance of impact is considered Moderate.

Residual Impact -_ ; ;
Magnitude Positive Negligible | Small Medium Major

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Minor.

6.5.4 Impact on Economy and Employment

6.5.4.1 Impacts

Community consultations and observations made during the site visit suggest that the existing
scenario of the agriculture in the study area is not capable enough to meet requirements of the people
who are solely dependent upon it; especially due to water availability and growing population.

During the operations phase, the requirement for unskilled and semi-skilled labour is expected to
reduce to 20 and 15 respectively. The locally procured services will include maintenance work of the
facility, 24 hour security, bush and undergrowth cleaning and housekeeping activities.

6.5.4.2 Significance of Impact

The overall impact significance of the impact on economy and employment during the operations
phase is assessed as positive.

7.4.8.5 Additional Mitigation Measures

While, the significance of the impact on economy and employment opportunities during the operations
phase is understood to be positive, the following measures should be put in place to ensure that the
local community receives maximum benefit from the presence of the project:

= Preference should be provided to local labour or suppliers to pass on maximum economic benefit
locally;

= Preference should be provided to the vulnerable population in the Study Area;
6.5.4.3 Residual Impact Significance
The significance of the residual impacts will remain positive

Table 6.43 Impact on Economy and Employment

Impact Impact on local employment opportunities during operations phase

Impact Nat Negative Positive Neutral

Impact Type Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International

Impact Scale Local population in the Study Area. The impact may also be experienced at the
regional level.

Positive Negligible Small Medium Large

Impact Magnitude

Significance of impact is considered positive

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 140
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.5.5 Ecological Impacts - Operation Phase
6.5.5.1 Collision and Electrical hazards from Transmission Infrastructure

Impacts

Several species of birds identified during the ecological study were found perched on wires and poles
in the area. These transmission lines and poles can potentially constitute an electrocution and
collision hazard to birds. Some birds also utilize the transmission towers for nesting.

Embedded/ in-built Control

There are no embedded controls to prevent birds from roosting/nesting on transmission poles and
colliding with transmission wires.

Significance of Impacts

Transmission line from the Pooling Substation to the Grid Substation is passing through a corridor
surrounded by solar power projects, occasionally passing through scrublands, so risk of mature tree
cutting is almost nil. Also there are no water bodies along the 1 km transmission line route.
Furthermore baseline has already established that the study area only provides habitat for only Least
Concerned Species. So the impact magnitude on habitat, based on “Habitat-Impact Assessment
Criteria” is considered to be “Negligible”.

During the site visit some species were observed on existing transmission lines or solar park
associated electrical facilities like electrical pole, lighting pole, lightning arrestors etc. These species
includes Variable Wheatear (Oenanthe picata), Green Bee-eater (Merops orientalis), White-throated
Kingfisher (Halycon smyrnensis), Long-legged buzzard (Buteo rufinus) etc. All the species listed are
Least Concerned species. Though Long-legged buzzard, which is protected (schedule 1) as per the
Wildlife Protection Act, 1972 of India, but classified as Least Concern as per the IUCN Red List
(Online Version 2017-3) and has a large distribution range. So based on “Species-Impact Assessment
Criteria” the impact magnitude on species was also found to be “Negligible”.

Additional Mitigation Measures
The following mitigation measures will further reduce the impact significance on avifaunal species:

= Design of transmission towers and transformers should be such so as to minimize the risks of
electrocution of birds;

= The transmission poles should be raised with suspended insulators in order to reduce the
electrocution of bird species; and

= Marking overhead cables using bird-flight deterrents and avoiding use in areas of high bird

concentrations of species vulnerable to collision.

Residual Impact Significance

After implementation of mitigation measures, the significance of residual impacts will be Minor. We
retain this significance, as while the mitigation measures are likely to reduce mortality, we do not
expect complete cessation of mortality.

Table 6.44 Impact significance of electrical hazards on avifaunal species

Electrocution hazards

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 141
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

Impact Extent Local Regional International
Impact Scale Limited to electrical components of the solar farm, transmission lines (internal and
P external) and transmission poles.

Frequency Operation phase
Likelihood Likely
Impact Magnitude Positive Negligible Small Medium Large

Resource Sensitivity
(Species)

Low Medium High

Negligible Minor Moderate Major
Impact Significance
Significance of impact is Minor for species.

Residual Impact a _ .
Positive Negligible — Small Medium Large

Residual Impact Negligible Minor Moderate Major

Significance Significance of impact is considered Minor.

6.6 Impact Assessment — Decommissioning Phase
6.6.1. Impact on Soil Environment

6.6.1.1 Impacts
The decommissioning activities will cause following impacts on soil:

= Soil compaction due to the increased vehicular and workforce movement, dismantling and
storage of plant components on the adjacent land, removal of internal electric lines/ poles etc.

= Waste will be generated in form of dismantled plant components and demolition debris from plant
foundations, storage yard and substation complex. Electric components such as transformers,
insulators, wires will be generated. The waste will be mainly of inert nature;

The possibility of soil contamination during decommissioning phase is very less though may occur
due to leakage from machinery and transportation vehicles and during collection of remaining oil/
lubricants in the plant.

Receptor sensitivity, based upon the context presented above, is assessed to be medium.

Removal of grounded structures and demolition of during decommissioning phase may affect the top
layers of the soil and loss of top soil quality but the effects can be reversed over time. Also, as the
plant is spread over 1,350 acres, number of labours required during the decommissioning phase is
assumed to be large. Hence, generation of domestic waste will be a lot, especially at the labour
camps. Thus, the Impact magnitude has been assessed to be medium.

6.6.1.2 Embedded/in-built control
= The decommissioning of the solar plant will be carried out in a planned manner.

= During decommissioning phase, the quantity of waste generated will be high. The waste will be
routed through proper collection, storage and disposal. The waste will be evaluated for its
recycling/ reuse/ scrap value and disposed accordingly.

6.6.1.3 Significance of Impact

The overall impact significance is assessed to be moderate.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 142
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ

RAJASTHAN

Final Report

6.6.1.4 Additional Mitigation Measures

Following mitigation measures are proposed to reduce the impacts of solar plant decommissioning
activities on soil environment:

= The vehicular movement during decommissioning activities should be restricted to the designated
route path;
= ~The demolition/ dismantling waste should not be left over in the project area and to be collected

and stored at designated area only for further segregation and disposal.

6.6.1.5 Residual Impact Significance

The significance of impacts due to waste generation and soil contamination after implementation of
mitigation measures will be minor.

Table 6.45 Impact on Soil Environment (Decommissioning Phase)

Impact Impact on soil environment during decommissioning phase

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International
Impact Scale Limited to project area

Occasionally (mainly during construction and operation phase)
Impact Magnitude Positive Negligible Small Medium Large

Resource/Receptor . 7
Sensitivity Low Medium High
Negligible Minor Moderate Major
Impact Significance
Significance of impact is considered Moderate.

Residual Impact Positive Negligible Small Medium Major

Magnitude Minor Moderate Major

Significance of impact is considered Minor.

6.6.2 Impact on Water Environment

6.6.2.1 Impacts

Water during the decommissioning phase will be consumed by labourers and will be required for civil
work. The water demand will be met through procurement of water tankers sourcing water from bore
wells or the IGNP canal. Also, there is a potential for contamination of groundwater and surface water
resources resulting from improper management of sewage and accidental spills/leaks at the storage
areas. Therefore, the receptor sensitivity is assessed to be medium.

6.6.2.2 Embedded/in-built control

= The provisions of septic tank and soak pits will be provided onsite for treatment and disposal of
sewage, thereby minimizing the impacts of wastewater discharge. Planning of toilets, soak pits
and septic tanks, waste collection areas should be away from natural drainage channels;

= Use of licensed contractors for management and disposal of waste and sludge;
= Spill/ leakage clearance plan to be adopted for immediate cleaning of spills and leakages;

m= Water tankers with proper permissions will be utilized for water sourcing.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 143,
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
A 250 MW (DC) SOLAR PV PROJECT IN NOORE K! BHOORJ.

RAJASTHAN

Final Report

6.6.2.3 Significance of Impact

The overall impact significance is assessed to be moderate.

6.6.2.4 Additional Mitigation Measures

m= Ensure proper cover and stacking of loose construction material to prevent surface runoff and
contamination of receiving water body;

= Labourers will be given training towards proactive use of designated areas/bins for waste
disposal and encouraged for use of toilets. Open defecation and random disposal of sewage shall
be strictly restricted;

= Construction labour deputed onsite to be sensitised about water conservation and encouraged
for optimal use of water;

= Regular inspection for identification of water leakages and preventing wastage of water from
water supply tankers.

= Recycling/reusing to the extent possible.

6.6.2.5 Residual Impact Significance

The residual impact significance is envisaged to be minor upon application of embedded controls and
additional mitigation measures.

Table 6.46 Impact on Water Environment during Decommissioning Phase

Impact on water environment during decommissioning phase
Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent

Impact Extent Local Regional International
Impact Scale Limited to project area

Impact Magnitude Positive Negligible Small Medium Large

Resource/Receptor

Sensitivity Low Medium High

Negligible Minor Moderate Major
Impact Signific: a : :
Significance of impact is considered moderate

Residual Impact Positive Negligible Small Medium Major

Magnitude Negligible Minor Moderate Major

Significance of impact is considered minor.

6.6.3 Impact on Air Quality
6.6.3.1 Impacts

Air quality will largely get impacted from the following sources during the decommissioning phase:

= Fugitive dust emissions from site clearing, excavation work, cutting and levelling work at site and
access/ internal roads, stacking of soils, handling of construction material, transportation of
material, emission due to movement of vehicles and heavy construction machinery etc.;

= Vehicular emissions due to traffic movement on site and on access roads;

= Particulate emissions from operation of batching plant;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 144
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

= Exhaust emissions from construction machineries, other heavy equipment like bull dozers,
excavators, and compactors;

= Emissions from emergency power diesel generator used during decommissioning activity.
Based on the above, the receptor sensitivity is assessed to be medium.

The biggest source of emissions in the decommissioning phase is the fugitive dust emissions from
demolition activities. The demolition activities are likely to occur for a very small period of time and
therefore the impact magnitude has been assessed as small.

6.6.3.2 Embedded/in-built control

= Emissions from the emergency DG set and other stationary machines will be controlled by
ensuring that the engines are always properly tuned and maintained.

= Minimize stockpiling by coordinating excavations, spreading, re-grading and compaction
activities;

= Speed of vehicles on site will be limited to 10-15 km/hr which will help in minimizing fugitive dust
emissions due to vehicular movement; and

= Idling of vehicles and equipment will be prevented.

6.6.3.3 Significance of Impact

The impact significance for air quality in the decommissioning phase is assessed as minor.

6.6.3.4 Additional Mitigation Measures
= Burning of any waste material shall be prevented;

= Labourers shall be provided with gas connection to prevent burning of fuel wood for cooking
purposes;

= Work shall be ceased or phased down if excess fugitive dust is observed. Source of dust shall be
investigated and proper suppression measures ensured;

m= Proper maintenance of engines and use of vehicles with Pollution under Control (PUC) Certificate
shall be ensured.

6.6.3.5 Residual Impact Significance

The significance of residual impact will be negligible to minor after implementing mitigation
measures because of the fugitive dust emissions anticipated during demolition activities.

Table 6.47 Impact on Air Quality during Decommissioning Phase

Impact Ambient Air quality - Decommissioning Phase

Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent

Impact Extent Local Regional International
Impact Scale Project area and vicinity

Frequency Regular during decommissioning

Impact Magnitude Positive Negligible Small Medium Large
Negligible Minor Moderate Major
Impact Significance — - . . .
Significance of impact is considered minor.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 145,
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

ee MbeeN Positive Negligible Small Medium Major
Residual Impact Negligible Minor Moderate Major
Significance Significance of impact is considered negligible.

6.6.4 Impact on Ambient Noise

6.6.4.1 Impacts

During decommissioning phase of the project, noise will generate from movement of vehicles carrying
dismantled structure and equipment.

There are three other solar projects and a grid substation located within 5 km radius of the project site
along with three village. The area is would then be an Industrial area and therefore the receptor
sensitivity is assessed to be low to medium.

Impact magnitude is considered to be small considering the decommissioning period to last for small
duration.

6.6.4.2 Embedded/in-built control

Normal working hours of the contractor to be defined (preferable 8 am to 6pm). If work needs to be
undertaken outside these hours, it should be limited to activities which do not generate noise.

6.6.4.3 Significance of Impact

The overall impact significance is envisaged to be negligible to minor.

6.6.4.4 Additional Mitigation Measures

=~ Only well-maintained equipment should be operated on-site;

= Ifitis noticed that any particular equipment is generating too much noise then lubricating moving
parts, tightening loose parts and replacing worn out components should be carried out to bring
down the noise and placing such machinery far away from the households as possible;

= Machinery and equipment that may be in intermittent use should be shut down or throttled down
during non-work periods; and

= Minimal use of vehicle horns and heavy engine breaking in the area needs to be encouraged.

6.6.4.5 Residual Impact Significance

Significance of residual impact is assessed to be negligible upon incorporation of the above
mentioned mitigation measures.

Table 6.48 Impact on Ambient Noise during Decommissioning Phase

Ambient Noise Levels -Decommissioning Phase

Negative Positive Neutral
Direct Indirect Induced
Temporary Short-term Long-term Temporary

Local Regional International
Project area and vicinity

Regular during decommissioning

Positive Negligible Small Medium Large

Low Medium High

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 146
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Negligible Minor Moderate Major
Impact Significa

Significance of impact is considered to be negligible to minor.

Residual Impact Fat i al : A
Magnitude P Positive Negligible Small Medium Major

Residual Impact Negligible Minor Moderate Major
Significance Significance of impact is considered negligible.

6.6.5 Impact on Economy and Employment

6.6.5.1 Impacts

The major social impacts associated with the decommissioning phase are linked to the loss of jobs
and associated income. This has implications for the households who are directly affected, including
their families. However, the impacts are likely to be limited due to relatively small number of
permanent employees (mainly security guards) who will be affected. Other associated impacts would
be:

= Improper disposal of construction waste and debris from deconstruction of storage area, etc. will
lead to contamination of soil and discontentment with the immediate villages in the local
surrounding communities.

Impact magnitude is considered to be small considering the decommissioning period to last for small
duration.
6.6.5.2 Significance of Impact

The overall impact significance is envisaged to be Minor.

6.6.5.3 Additional Mitigation Measures

The decommissioning phase will require removal of machinery, workers and other temporary
structures. The mitigation measures for decommissioning shall include the following:

= CSP Jodhpur should ensure that retrenchment packages are provided for all staff who stand to
lose their jobs when the plant is decommissioned;

= The contractor shall inform the workers and local community about the duration of work;

= Reduction of worker will be done phase wise and corresponding to completion of each activity;
and

= All waste generated from demobilisation shall be collected and disposed of at the nearest
municipal disposal site.

6.6.5.4 Residual Impact Significance

Significance of residual impact is assessed to be negligible upon incorporation of the above
mentioned mitigation measures.

Table 6.49 Impact on Economy and Employment

Impact on Economy and Employment

Negative Positive Neutral
Impact Type Direct Direct Direct
Temporary Temporary Temporary Temporary

Local Regional International

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 147
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Project area and vicinity

Regular during decommissioning

Positive Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major
Impact Significance — . . - -

Significance of impact is considered to be minor.
Residual Impact on - " .
Positive Negligible Small Medium Major
Residual Impact Negligible Minor Moderate Major
Significance Significance of impact is considered negligible.

6.7 Cumulative Impact Assessment

As mentioned earlier in the report, it was observed during the site reconnaissance survey that the
project falls in an area characterised by presence of many other solar power projects and has some
solar plants within a 5 km radius with some still in the pipeline. They are as follows:

= 23 MW Solar Power Plant owned by Waaree Energies Limited (WEL) and Maharashtra Seamless
Limited (MSL) (Approximately 4 km South);

m= 20 MW Solar Power Plant owned by Northern Solaire Prakash Private Limited (NSPPL)
(Approximately 7 km South);

= 10 MW Solar Power Plant owned by Sauryauday Solaire Prakash Private Limited (SSPPL)
(Approximately 4 km Southwest)

= Bhadla Solar Park (Approximately 5-10 km North);

- 680 MW Solar Power Plant Owned by Rajasthan Solar Park Development Company
(RRECL Subsidiary) (Approximately 8-10 km North);

- 1000 MW Solar Power Plant owned by Saurya Urja Company of Rajasthan (JV of GoR and
IL&FS Energy) (Approximately 5-8 km North).

This section assesses the cumulative impacts the above mention projects will have on the local soil,
water, land, air and ambient noise environment.

6.7.1. Change in Land Use and Visual Impacts

6.7.1.1 Impacts

Since there are other projects operational and upcoming near the project site, land use in the area is
converting from agricultural and open scrub land to industrial land along with development of various
access roads in the area affecting its topography and land use as well. Since the projects are
environmentally friendly in nature the impacts due to industrial activities on the surrounding land will
be minor, especially during the O&M phase. But if environmental conditions are not regularly
monitored and the project facilities are not properly maintained, these projects can have a negative
impact on the land environment of the area. Also, the agricultural land in the area could potentially
decline further in the future and this can have an impact on the local community since agriculture is
the primary source of occupation in the area.

As for visual impact, the area is flat in terrain with minor undulations and the open nature of the terrain
is common all across Rajasthan. However, with some projects being developed in the area, along with
some in the pipeline, the visual aesthetics of the area will be affected and the glare arising from all the
solar projects in the area, especially during peak summers, can have a negative impact on the local
community.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 148
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Considering the above discussion, with only 2 operational projects and 2 upcoming projects in the
area as of now, the resource sensitivity is assessed to be medium.

The impact magnitude is considered to be medium as well considering the area is characterised by
presence of agricultural as well as grazing land which will convert to industrial land and the impacts
have the potential to effect on a regional level as well.

6.7.1.2 Significance of Impact

The overall impact significance for has been assessed as moderate.

6.7.1.3 Mitigation Measures

It is recommended that the project follows the mitigation measures, as showcased in section 6.4.1.4,
to minimize the cumulative impacts on land use.

Table 6.50 Cumulative Impact on Land Use and Visual Aesthetics

Cumulative Impact on Land Use and Visual Aesthetics

Negative Positive Neutral

Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Project area and vicinity

Positive Negligible Small Medium Large
Low Medium High

Negligible Minor Moderate Major

Impact Significance
Significance of impact is considered to be Moderate.

6.7.2 Impact on Soil Environment

6.7.2.1 Impacts

As mentioned earlier, the region is characterised by sandy soil which is loose in nature, and thus soil
erosion is common in these parts. Since the projects require clearance of the limited vegetation in the
area, the amount of soil being eroded can increase. Another major concern in terms of soil
environment is soil compaction considering the projects will develop various access road to connect to
the site as well as for logistical support. Furthermore, waste generated and stored on site during a
particular project's life cycle can lead to increased contamination of the soil if not maintained and
managed properly, considering the amount of projects that are operational or being developed in the
area.

Therefore, the resource sensitivity in the area is assessed to be medium taking into consideration
that the area consists of only 4 projects as of now.

The impact magnitude is assessed medium as well considering the access roads that will lead to soil
compaction, increased soil erosion during windy days and the fact that the soil in the project area is
sandy in nature with high soil permeability. Therefore, oils and lubricants can easily percolate inside
the soil during accidental leakage.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 149
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

6.7.2.2 Significance of Impact

The overall impact significance for soil contamination due to leaks/spills has been assessed as
moderate.

6.7.2.3 Mitigation Measures

It is recommended that the project follows the additional mitigation measures, as showcased in
section 6.4.3.1 and 6.4.3.2, to minimize the cumulative impacts on soil environment.

Table 6.51 Cumulative Impact on Soil Environment

Impact Cumulative Impact on Soil Environment
Impact Natu Negative Positive Neutral
Impact Type Direct Indirect Induced
Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International
Impact Scale Project area and vicinity
Impact Magnitude Positive Negligible Small Medium Large
Resource Sensitivity [My Medium High

Negligible Minor Moderate Major

Significance of impact is considered to be Moderate.

6.7.3. Impact on Water Environment

6.7.3.1 Impacts

As mentioned earlier in the Central Groundwater Authority brochure of Jodhpur district, Bap tehsil falls
under the Safe category based on stage of groundwater development. However the depth of
groundwater in the area is very low (in the range of 600-700 feet) and is largely inaccessible.
Therefore the community is dependent primarily on the Indira Gandhi Nahar Pariyojna (IGNP) canal
for domestic water requirement as well as for irrigation. As per the Rajasthan Solar Energy Policy,
2014, water resource department of Rajasthan will allocate required quantity of water from Indira
Gandhi Nahar Pariyojna (IGNP) canals nearest available source from the proposed Solar Power
Plants, subject to the availability of water.

Now, it is envisaged that development of multiple solar power plants in the area, along with
community's dependence, can cumulatively lead to additional stress on the primary water source in
the area i.e. the IGNP Canal, in the long term. Furthermore, if the proposed 250 MW project abstracts
groundwater from the nearest identified borewell during the construction phase, stress on the
groundwater resources in the region may increase.

The proposed 250 MW solar power project in Noore Ki Bhoorj will potentially use dry cleaning
technologies for the purpose of module cleaning, which was also observed during ERM's site visit to
Bhadla solar park where operational projects had adopted new dry cleaning methods. This technology
results in significant reduction in water usage as compared to conventional methods of module
cleaning.

With respect to impacts on water quality, the area consists of loose sandy soil with high soil
permeability and in cases of leakages and improper waste management practices the groundwater in
the area can be severely impacted. Considering all the solar power plants consist of a proper waste
management mechanism and leakages being a rare phenomenon in solar power plants coupled with

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 150
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORU,

RAJASTHAN

Final Report

the fact that dry cleaning technologies will be adopted for module cleaning as part of this project and
is being undertaken at the Bhadla Solar Park, the receptor sensitivity is assessed to be medium.

The impact magnitude is assessed to be small to medium taking into consideration impacts, such as
groundwater contamination, that can arise due to accidental leaks and spills since the percolation rate
of the soil in the study area is high.

6.7.3.2 Significance of Impact

The overall impact significance for soil contamination due to leaks/spills has been assessed as minor
to moderate.

6.7.3.3 Mitigation Measures

It is recommended that the project follows the mitigation measures, as showcased in section 6.4.4.4,

to minimize the cumulative impacts on water environment.

Table 6.52 Cumulative Impact on Water Environment

Cumulative Impact on Water Environment

Negative Positive Neutral

Direct Indirect Induced

Temporary Short-term Long-term Permanent

Local Regional International

Project area and vicinity

Negligible Small Medium Large
Medium High

Minor Moderate Major

6.7.4 Impact on Air Quality

6.7.4.1 Impacts

Impact on air quality in the region will arise during the construction as well as decommissioning
phases due to the following activities:

= Fugitive emissions from site clearing, excavation work, material handling etc.;
= Fugitive emission from traffic movement;

= Exhaust emission from operation of machineries like pile drivers, vehicles; and
= Point source emission from diesel generator.

Since construction work for the proposed 250 MW project in Noore Ki Bhoorj along with that of the
300 MW Bhadla solar project is set to be undertaken this year, the impacts on air quality during this
period will be high. The impact on decommissioning phase will be similar and the villages, namely
Bhadla, Noore Ki Bhoorj, Durjani and Dedasari, along with their hamlets within the vicinity of these
projects or along the access route will be impacted. Considering the construction/decommissioning
period will last for approximately 6 months for a particular project, and the air quality will improve
during the operation phase, the receptor sensitivity is assessed to be low to medium.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 151
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

The impact magnitude is assessed to be small to medium considering that the construction period,
which will last for approximately six months to one year, will lead to increased fugitive dust emissions
in the area.

6.7.4.2 Significance of Impact

The overall impact significance for air quality has been assessed as minor to moderate as impacts
arising during the construction phase will last for a short period of time and the ambient air quality will
improve during the operation phase.

6.7.4.3 Mitigation Measures

It is recommended that the project follows the mitigation measures, as showcased in section 6.4.5.4,
to minimize the cumulative impacts on air quality.

Table 6.53 Cumulative Impact on Air Quality

Cumulative Impact on Air Quality

Negative Positive Neutral
Direct Indirect Induced
Temporary Short-term Long-term Permanent
Local Regional International
Project area and vicinity

Negligible Small Medium Large

Medium High

Negligible Minor Moderate Major

Significance of impact is considered to be Minor to Moderate.

6.7.5 Impact on Ambient Noise

6.7.5.1 Impacts

The impacts arising due to high noise levels are confined to the construction and decommissioning
phases. Noise levels during the O&M phase are negligible and may only arise during the maintenance
phase of the solar plant. Considering that the project area consists of 2 solar power plants of 300 MW
and 250 MW being developed over approximately 2,900 to 3,000 acres, coupled with the fact that
there are villages close to the Bhadla Solar Park and near to the proposed project site of 250 MW
Solar Plant in Noore Ki Bhoorj as well, the receptor sensitivity is assessed to be low to medium.

The impact magnitude is assessed to be small to medium considering that the construction period,
which will last for approximately six months to one year, will lead to increased noise levels due to the
following activities:

= Construction activities including site preparation, piling work, access road widening, construction
of ancillary facilities;

= Transportation of construction materials, machinery and personnel;
= Operation of DG sets; and

= Demolition activities during decommissioning phase.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 152
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ
RAJASTHAN
Final Report

6.7.5.2 Significance of Impact

The overall impact significance for ambient noise has been assessed as minor to moderate as

impacts arising during the construction phase will last for a short period of time and the ambient noise

quality will improve during the operation phase.

6.7.5.3 Mitigation Measures

It is recommended that the project follows the mitigation measures, as showcased in section 6.4.6.4,

to minimize the cumulative impacts on ambient noise.

Table 6.54 Cumulative Impact on Ambient Noise

Impact Cumulative Impact on Ambient Noise Environment

Impact Nature Negative Positive Neutral

Impact Type Direct Indirect Induced

Impact Duration Temporary Short-term Long-term Permanent
Impact Extent Local Regional International

Impact Scale Project area and vicinity

Impact Magnitude Positive Negligible Small Medium Large
Resource Sensitivity [My Medium High

Negligible Minor Moderate Major
Impact Signific:

i

Significance of impact is considered to be Minor to Moderate.
6.7.6 Impact on Land Holding and Agriculture Land

6.7.6.1 Impacts

The study area is in Bap tehsil, known for solar power projects, with the Rajasthan Government

aiming to make the tehsils and district into a hub for solar power projects within the Jawaharlal Nehru
National Solar Mission (JNNURM). As part of the plans to create this power generation capacity in the

district, solar power projects to the capacity of 1000 MW are planned, of which 484 MW; spread
across 873 projects have been sanctioned. It is reported that a total of 899 companies have

registered with the government, with a capacity of 18,476 MW. Due to the above mentioned factor,

the land-use pattern of the area will change from agricultural to industrial area thereby bringing a

change in the livelihood patterns in the area.

Due to increase in land requirement for the solar plants, the land market price is also envisaged to

increase.

The impact magnitude is assessed to be Positive.

6.7.6.2 Significance of Impact

The overall impact significance for land holding has been assessed as Positive

Table 6.55 Cumulative Impact on Land Holding and Agriculture Land

Cumulative Impact on Land Holding and Agriculture Land
Impact Nature Negative Positive Neutral
Impact Type Direct Indirect Induced

Temporary Short-term Long-term Permanent

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019

Page 153
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT ASSESSMENT AND MITIGATION MEASURES
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
e Regional International
e Project area and vicinity
a e Positive Negligible Large
Resource Se Low High
Negligible Major
“ Significance of impact is considered to be Positive.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 154
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF GRIEVANCE REDRESSAL MECHANISM.
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

7. GRIEVANCE REDRESSAL MECHANISM

HFE has developed a formal Grievance Redressal Mechanism (GRM) for external and internal
stakeholders. The procedure is applicable to the entire life cycle of the project i.e. post site selection
till the decommissioning phase (including mobilization, construction and operations phase).
Consultations, communication and disclosure are mandated by framework specified for the projects.

GR\M, is detailed below outlines the process for lodging grievances, steps to be taken for subsequent
action and the time limit within which the issue would be resolved to the satisfaction of the
complainant. All complaints shall be recorded and addressed in a uniform and consistent manner.

Formation of Committee

Asite level Grievance Redressal Committee (GRC) consisting of representatives from the contractors
and HFE officials shall be formed. The GRC will be designed at three levels — Levels | to Ill. The
representatives proposed at different levels of the GRC are as below.

Figure 7.1 Composition of Grievance Redressal Committee

The Grievance Redressal Mechanism and Recording procedure are as below.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 155
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF GRIEVANCE REDRESSAL MECHANISM.
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Source: HFE ESMS.

The above mentioned Grievance Redressal Mechanism will be followed along with the AIIB’s Project-
affected People’s Mechanism, which mentions the following;

“Establish a suitable grievance redress mechanism to receive and facilitate resolution of the concerns of people
who believe they have been adversely affected by the Project's environmental and social impacts and inform
Project-affected people of its availability. Be aware of and respond to stakeholders’ concerns related to the
Project in a timely manner. Scale the grievance mechanism to the risks and impacts of the Project. The grievance
mechanism may utilize existing formal or informal grievance mechanisms, provided that they are properly
designed and implemented, and deemed by the Bank to be suitable for the Project; these may be supplemented,
as needed, with Project specific arrangements. Design the mechanism to address Project-affected people's
concerns and complaints promptly, using an understandable and transparent process that is gender sensitive,
culturally appropriate and readily accessible to all Project-affected people. Include provisions to protect
complainants from retaliation and to remain anonymous, if requested.”

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 156
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

8. ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

This section presents the Environmental and Social Management Plan (ESMP) for the Project. The
purpose of this ESMP is to specify the standards and controls required to manage and monitor
environmental and social impacts during construction and operation phase. To achieve this, the
ESMP identifies potential adverse impacts from the planned activities and outlines mitigation
measures required to reduce the likely negative effects on the physical, natural and social
environment. This is in accordance to IFC Performance Standards 1 which emphasizes the
importance of managing social and environmental performance throughout the lifecycle of the Project.

8.1 HFE’s Organisational Structure

To ensure the efficacy of environmental and social management plan, certain institutional
mechanisms with well-defined roles and responsibilities is essential for effective implementation of
identified mitigation measures. HFE has a Health, Safety and Environment manager at the corporate
level reporting to the Head of Department — Projects and O&M, who in turns report to the CEO & ED.
Corporate level organogram at HFE is as presented below.

Figure 8.1 Organisation Chart (Projects and O&M)

| PERSE. ORGANISATION CHART (PROJECTS AND O&M)
“Mr. Sunil Jaien® erets
(CEO & ED) peebece

 acccnacneaimae “Me. Atul Ranizada ~—_
Hi (H00 - Project and 08M)
i

Me. Neeraj Sharma
SCADA & Forecasting
i)

Me, Sunil Kumar
Project Planning:
Ho

Mr, Sudhakar Pandey a leer Wr. AK Bajpai

Projects-HO Le Ses. quac -Ho

Me. Mukesh Kumar
Projects - HO

Source: Hero Future Energies

Since the project is at initial stages of planning, details related to site level organogram of CSP
Jodhpur and their EPC Contractors are not presently known.

8.2 Roles and Responsibilities

CSP Jodhpur will majorly play a role of supervisor to oversee the project performance pertaining to
environment, health, safety and social issues. It is recommended to strength the EHS organizational
structure by creating a dedicated EHS department at the corporate level. An outline for responsibilities
of the proposed EHS department is given below.

Environmental, Health and Safety Department (EHS Department)

Environment, Health and Safety department shall be responsible for monitoring the implementation of
the various actions which are to be executed by the agencies specified in the ESMP.

In general, the EHS department shall perform the following activities:
= Preparation of required documents on environmental and social management;

= Ensuring availability of resources and appropriate institutional arrangements for implementation of
ESMP;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 187
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

= Implementation of the health and safety measures;

= Collection of the statistics of health of workers;

= Providing support during routine medical check-ups of workers;

= Awareness and implementing safety programmes;

= Providing job specific induction training;

= Compliance of regulatory requirements;

= Carrying out environmental audits;

= — Identify unsafe acts and conditions and suggest remedies;

= Develop safety culture and comply with company’s EHS policy and standard requirements;
= Encourage and enforce the use of PPE’s;

= Educate all employees for the use of PPE’s and safe practices;

= Direct, coordinate and orient the safety activities;

= Promulgate the spread of policy, objectives, rules and/or regulations;

= Perform a thorough investigation of all accidents and review the recommendations to avoid any
repetition;

= Monitoring the progress of implementation of ESMP; and

= Reviewing and updating the ESMP as and when required for its effective implementation.

8.3 Inspection, Monitoring and Audit

Inspection and monitoring of the environmental impacts of the Project activities will increase the
effectiveness of ESMP. Through the process of inspection and auditing, CSP Jodhpur will ensure that
the conditions stipulated under various permits are followed. The inspections and audits will be done
by EPC contractor (during construction phase), HFE’s EHS department and by external
agencies/experts. The entire process of inspections and audits should be documented. The
inspection and audit findings are to be implemented by the site in-charge in their respective areas.

8.3.1 Transmission line audit

As per AIIB requirements, an audit of the 3 km long constructed external transmission line was
conducted by HFE. The audit was conducted as per the audit checklist prepared by HFE. The filled
audit checklist of the 3 km long constructed external transmission line has been presented as
Appendix A of this report.

8.4 Reporting and Documentation

CSP Jodhpur will develop and implement a programme of regular reporting through the stages of the
project lifecycle. The personnel delegated EHS roles shall be required to fully comply with the
monitoring programme in terms of timely submissions of reports as per acceptable level of detail.
Reporting will be done in form of environmental check list, incident record register, training records,
and environmental and social performance reports (weekly, monthly, quarterly, half yearly, yearly
etc.).

8.4.1 External Reporting and Communication

EHS head is responsible for ensuring that communication with regulatory agencies and stakeholders
are maintained as per the requirement. All complaints and enquiries are to be appropriately dealt with
and records should be maintained in a Complaint/Enquiry Register by the delegated staff of EHS.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 158
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

8.4.2 Internal Reporting and Communication
There are following reports required for the construction and operations period, as per HEE ESMS:

= Monthly Compliance Report: Once the construction of the project starts, a monthly compliance
report needs to be submitted by the Contractor. The compliance will be verified against applicable
laws, ESMP and other conditions as required by the contract.

= Quarterly Audit Report: Regular supervisory missions to be carried out by the environmental
Manager and a brief summary report shall be prepared with corrective actions, which will be
shared with the contractors during construction till commissioning.

= Monthly Compliance Report: Once the operation of the project has started, a monthly compliance
report will be submitted by Contractor. The compliance will be verified against applicable laws,
ESMP and other conditions as required by the contract.

= Six-monthly Audit Report: Regular supervisory missions will be carried out by the Environmental
Manager and a brief summary report shall be prepared with corrective actions, which will be
shared with the contractors.

8.4.3 Documentation

Documentation is an important step in the implementation of the ESMP, CSP Jodhpur will establish a
documentation and record keeping system in keeping with their ESMS, to ensure recording and
updating of documents as discussed in the ESMP. Responsibilities have to be assigned to relevant
personnel for ensuring that the ESMP documentation system is maintained and that document control
is ensured through access by and distribution to, identified personnel in form of the following:

= Master Environment Management System document;
= Legal Register;

= Operation control procedures;

=~ Work instructions;

= Incident reports;

m= Emergency preparedness and response procedures;
= Training records;

= Monitoring reports;

= Auditing reports; and

= Complaints register and issues attended/closed.

8.4.4 ESMP Review and Amendments

The ESMP acts as an environment and social management tool which needs to be periodically
reviewed to address changes in the organization, process or regulatory requirements.

Following a review, Site in charge in coordination with personnel delegated EHS will be responsible
for making the amendments in the ESMP and seeking approval from the Regional and Corporate
heads. The amended ESMP will be communicated to all the staff on the project.

8.5 Training Programme and Capacity Building

Training is needed for effective implementation of ESMP. The training programme will ensure that all
concerned members of the team understand the following aspects:

= Purpose of management plan for the project activities;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 159
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

m= Requirements of the management plan and specific action plans;

= Understanding the sensitive environmental and social features within and surrounding the project
areas; and

= Aware of the potential risks from the Project activities.

EHS head of EPC Contractor and HFE will ensure that environmental health and safety induction
training and job specific trainings are identified and given to the concerned personnel for construction
activities and operation of the solar plant.

Also general environmental awareness will be increased among the project's team to encourage the
implementation of environmentally sound practices and compliance requirements of the project
activities. This will help in minimising adverse environmental impacts, compliance with the applicable
regulations and standards, and achieving performance beyond compliance. The same level of
awareness and commitment will be imparted to the contractors and sub-contractors prior to the
commencement of the project.

8.6 Environmental and Social Management Plan

This section outlines the potential adverse impacts, mitigation measures, monitoring and management
responsibilities during construction and operation phases of the Project.

The purpose of ESMP is to:

= Provide an institutional mechanism with well-defined roles and responsibilities for ensuring that
measures identified in ESIA designated to mitigation potentially adverse impacts are
implemented;

= List all suggested mitigation measures and control technologies, safeguards identified through
the ESIA process;

= Provide Project monitoring program for effective implementation of the mitigation measures and
ascertain efficacy of the environmental management and risk control systems in place; and

= Assist in ensuring compliance with all relevant legislations at local, state and national level for the
Project.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 160
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Table 8.1. Environmental and Social Management Plan, CSP Jodhpur
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
Land use
= Construction Permanent and | Constructio | On completion of EPC Contractor | Site Upon Site HSE Officer | HSE In-charge | Report from
and . temporary n construction activities, inspection completion | of EPC of CSP HSE officer of
Srenginening d: changes in land land used for temporary of task Contractor Jodhpur EPC Contractor
= Installation of ” | use facilities such as store to site HSE In-
PV modules yard should be charge of CSP
= Construction of restored to the extent Jodhpur
Central possible
Monitoring
Station,
Switching The land use in and EPC Contractor | Site Monthly Site HSE Officer | HSE In-charge | Report from
Yard; and around permanent inspection Monitoring | of EPC of CSP HSE officer of
= Establishment project facilities should Contractor Jodhpur EPC Contractor
and operation not be disturbed. to site HSE In-
of temporary charge of CSP
structures such Jodhpur
as temporary
site office and Construction activities EPC Contractor | Site Monthly Site HSE Officer | HSE In-charge | Report from
store yard. should be restricted to inspection Monitoring of EPC of CSP HSE officer of
designated area. Contractor Jodhpur EPC Contractor
to site HSE In-
charge of CSP
Jodhpur
Topography and Drainage
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 161
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
= Construction Changes in Constructio | Disruption/alteration of | EPC Contractor | Site Monthly Site HSE Officer | HSE In-charge | Report from
and . Topography n micro-watershed inspection Monitoring of EPC of CSP HSE officer of
strengthening and Drainage drainage pattern should Contractor Jodhpur EPC Contractor
roads; and be minimized to the to site HSE In-
= Site clearance. extent possible; and charge of CSP
Jodhpur
Appropriate number of EPC Contractor | Site Monthly Site HSE Officer | HSE In-charge | Report from
cross drainage inspection Monitoring of EPC of CSP HSE officer of
channels should be Contractor Jodhpur EPC Contractor
provided during access to site HSE In-
road construction to charge of CSP
maintain flow in existing Jodhpur
natural channels
Soil
= Construction/ Soil Constructio | Vehicles will utilize EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
strengthening | compaction nand existing roads to Contractor/O&M | inspection | Monitoring | of EPC of CSP HSE officer of
of access and soil erosion | Decommiss | access the site. Team Contractor Jodhpur EPC Contractor
. Vehicular ioning to site HSE In-
movement; and charge of CSP
= Piling and Jodhpur
excavation Piling and excavation EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
work. work will not be carried | Contractor/O&M | inspection Monitoring | of EPC of CSP HSE officer of
out during the monsoon | Team Contractor Jodhpur EPC Contractor

season to minimize to site HSE In-
erosion and run-off. charge of CSP
Jodhpur
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 162
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
= Storage and Soil Constructio | No unauthorized EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
transport of contamination | n, dumping of used oil Contractor/O&M | inspection | Monitoring | of EPC of CSP HSE officer of
corer Operation, and other hazardous Team Contractor/ site | Jodhpur EPC Contractor/
= Storage of oil Decommiss | waste should be HSE In-charge O&M contractor
and lubricants ioning undertaken at site. of O&M Team to site HSE In-
onsite; charge of CSP
= Storage of Jodhpur
hazardous Construction and EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
= Storage of , Demolition Waste Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
waste (MSW should be stored Team Contractor/ site | Jodhpur EPC Contractor/
and separately and be HSE In-charge O&M contractor
construction/de periodically collected by of O&M Team to site HSE In-
molition) onsite an authorized treatment charge of CSP
from project and storage facility Jodhpur
site; and
Sewage Hazardous waste EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
generated from should be properly Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
the site office. labelled, stored onsite | Team Contractor/ site | Jodhpur EPC Contractor/
at a location provided HSE In-charge O&M contractor
with impervious surface of O&M Team to site HSE In-
and in a secondary charge of CSP
containment system Jodhpur
In case of EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
accidental/unintended Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
spillage on small area, Team Contractor/ site | Jodhpur EPC Contractor/

the contaminated soil HSE In-charge O&M contractor
should be immediately of O&M Team to site HSE In-
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 163
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
collected and stored as charge of CSP
hazardous waste. Jodhpur
Designated areas EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
should be provided for | Contractor/O&M _ | inspection Monitoring | of EPC of CSP HSE officer of
Solid Municipal Waste | Team Contractor/ site | Jodhpur EPC Contractor/
and daily collection and HSE In-charge O&M contractor
period disposal should of O&M Team to site HSE In-
be ensured charge of CSP
Jodhpur
All waste should be EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
stored in a shed that is | Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
protected from the Team Contractor/ site | Jodhpur EPC Contractor/
elements (wind, rain, HSE In-charge O&M contractor
storms, etc.) and away of O&M Team to site HSE In-
from natural drainage charge of CSP
channels Jodhpur
Air Quality
= Fugitive Fugitive and Constructio | Speed of vehicles EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
site clear from | point source n, should be limited to 10- | Contractor/O&M | inspection Monitoring | of EPC of CSP HSE officer of
oxovation. emission Operation, 15 km/hr Team Contractor/ site | Jodhpur EPC Contractor/
work, material Decommiss HSE In-charge O&M contractor
handling etc.; ioning of O&M Team to site HSE In-
charge of CSP
Jodhpur
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 164
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
= Fugitive DG sets should be EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
emission from placed within Contractor/O&M | inspection | Monitoring | of EPC of CSP HSE officer of
vale oat enclosures and have Team Contractor/ site | Jodhpur EPC Contractor/
= Exhaust , an adequate stack HSE In-charge O&M contractor
emission from height; of O&M Team to site HSE In-
operation of charge of CSP
machineries Jodhpur
tke pie crvers, Prevent idling of EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
= Point source vehicles and equipment | Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
emission from Team Contractor/ site | Jodhpur EPC Contractor/
diesel HSE In-charge O&M contractor
generator. of O&M Team to site HSE In-
charge of CSP
Jodhpur
Vehicle engines need EPC Review of Monthly Site HSE Officer | HSE In-charge | Report from
to be properly Contractor/O&M | PUC Monitoring of EPC of CSP HSE officer of
maintained and should | Team documents Contractor/ site | Jodhpur EPC Contractor/
have a valid Pollution of vehicles HSE In-charge O&M contractor
Under Control (PUC) to of O&M Team to site HSE In-
ensure minimization in charge of CSP
vehicular emissions Jodhpur
Water Environment
Water required for | Depletion of Constructio | Permission will be EPC Permission | Monthly Site HSE Officer | HSE In-charge | Report from
construction water resource | n, obtained from Contractor/O&M | letter Monitoring | of EPC of CSP HSE officer of
phase and Operation Rajasthan State Team Contractor/ site | Jodhpur EPC Contractor/
Phase Level/Central O&M contractor
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 165
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
operation phase Groundwater Authority HSE In-charge to site HSE In-
of the project for abstraction of of O&M Team charge of CSP
ground water. Jodhpur
Maintain logbook for EPC Water Monthly Site HSE Officer | HSE In-charge | Report from
water consumption; Contractor/O&M | consumptio | Monitoring of EPC of CSP HSE officer of
and Team n log book Contractor/ site | Jodhpur EPC Contractor/
HSE In-charge O&M contractor
of O&M Team to site HSE In-
charge of CSP
Jodhpur
Prepare and implement | EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
water conservation Contractor/O&M | inspection Monitoring | of EPC of CSP HSE officer of
scheme e.g., rainwater | Team Contractor/ site | Jodhpur EPC Contractor/
harvesting HSE In-charge O&M contractor
of O&M Team to site HSE In-
charge of CSP
Jodhpur
Use of dry cleaning O&M Team Site Monthly Site HSE In- HSE In-charge | Report from
technologies or similar inspection Monitoring | charge of O&M | of CSP HSE O&M
new technologies (PV Team Jodhpur contractor to site
module cleaning) HSE In-charge
during the operation of CSP Jodhpur
phase to conserve
water
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 166
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
= Storage of Water Constructio | Prevent & mitigate spill | EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
hazardous Contamination | n, of fuel within the Contractor/O&M | inspection | Monitoring | of EPC of CSP HSE officer of
substances Operation, construction site Team Contractor/ site | Jodhpur EPC Contractor/
. Storage of Decommiss HSE In-charge O&M contractor
hazardous ioning of O&M Team to site HSE In-
waste onsite. charge of CSP
Jodhpur
Regularly monitored EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
the surface and ground | Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
water quality Team Contractor/ site | Jodhpur EPC Contractor/
HSE In-charge O&M contractor
of O&M Team to site HSE In-
charge of CSP
Jodhpur
Noise quality
= Construction Increase in Constructio | Normal working hours EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
and demolition | noise level n of the contractor tobe | Contractor/O&M | inspection | Monitoring | of EPC of CSP HSE officer of
. Operation of and defined (preferable 8 Team Contractor/ site | Jodhpur EPC Contractor/
DG sets; and Decommiss | am to 6pm). If work HSE In-charge O&M contractor
= Vehicular ioning needs to be undertaken of O&M Team to site HSE In-
movement outside these hours, it charge of CSP
should be limited to Jodhpur
activities which do not
generate noise;

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 167
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
Only well-maintained EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
equipment should be Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
operated on-site. Team Contractor/ site | Jodhpur EPC Contractor/
HSE In-charge O&M contractor
of O&M Team to site HSE In-
charge of CSP
Jodhpur
Operational Health and Safety
= Working at Injury, near- Constructio | All workers (regular and | EPC Training Monthly Site HSE Officer | HSE In-charge | Report from
heights; | misses and n, contracted) should be | Contractor/O&M | report Monitoring | of EPC of CSP HSE officer of
. working with fatalities for Operation, provided with training Team Contractor/ site | Jodhpur EPC Contractor/
components; labour Decommiss | on Health and Safety HSE In-charge O&M contractor
and contracted on ioning policies in place with of O&M Team to site HSE In-
= Operation of site. appropriate refresher charge of CSP
cranes and courses throughout the Jodhpur
other life cycle of the Project
mechanical
lifting Obtain and check EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
equipment safety method Contractor/O&M | inspection Monitoring | of EPC of CSP HSE officer of
statements from Team Contractor/ site | Jodhpur EPC Contractor/
contractors HSE In-charge O&M contractor
of O&M Team to site HSE In-
charge of CSP
Jodhpur
Permitting system EPC Permitting Monthly Site HSE Officer | HSE In-charge | Report from
should be implemented | Contractor/O&M | document Monitoring of EPC of CSP HSE officer of
to ensure that cranes Team Contractor/ site | Jodhpur EPC Contractor/

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 168
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
and lifting equipment is HSE In-charge O&M contractor
operated by trained and of O&M Team to site HSE In-
authorized persons charge of CSP
only Jodhpur
Appropriate safety EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
harnesses and Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
lowering/raising tools Team Contractor/ site | Jodhpur EPC Contractor/
should be used for HSE In-charge O&M contractor
working at heights of O&M Team to site HSE In-
charge of CSP
Jodhpur
A safety oremergency | EPC Site specific | Monthly Site HSE Officer | HSE In-charge | Report from
management plan Contractor/O&M | Emergency | Monitoring | of EPC of CSP HSE officer of
should be in place to Team Manageme Contractor/ site | Jodhpur EPC Contractor/
account for natural nt Plan HSE In-charge O&M contractor
disasters, accidents of O&M Team to site HSE In-
and any emergency charge of CSP
situations Jodhpur
A safety or emergency | EPC Site Monthly Site HSE Officer | HSE In-charge | Report from
management plan Contractor/O&M | inspection Monitoring of EPC of CSP HSE officer of
should be in place to Team Contractor/ site | Jodhpur EPC Contractor/

account for natural HSE In-charge O&M contractor
disasters, accidents of O&M Team to site HSE In-
and any emergency charge of CSP
situations. The nearest Jodhpur
hospital, ambulance,

wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 169
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met

fire station and police
station should be
identified in the
implemented
emergency
management plan.

Community, Health & Safety

Community Constructio CSP Jodhpur . Monthly EHS- EPC and EHS- CSP Monthly
m= For the access = Site .
Health & Safety n . through EPC. Electrical Jodhpur Progress Report
road: Identify Inspect
p contactor, + Contractors

community health . ion;
hazards and Electrical

A Contractor and = Trainin
safety risks
especially during | AY other g

a ae contractors to be record

night time along mobilised at sit s:
the construction opmised ar site. ,
stretch. Formulate = Visual
mitigation Assess
strategies and ment
implement them
effectively.
Specific issues
that will pose

safety risks to
local community
could be restricted
carriage way

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 170
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

width; allowing
heavy
machineries/heavy
load traffic through
normal village
roads, material
loading/ unloading
sites, boulder
dumps etc.; night
time visibility
especially if
material/ waste
dumps are
maintained along
traffic allowed
carriageway;
hazardous road
surface conditions
that is dusty or wet
or pot holed; poor
SWD
arrangements etc;

= The project will
communicate
about the
technical aspects
of the construction

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 171
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

and operations
along with their
community safety
and nuisance
implications;

= ~~ CSP Jodhpur shall
ensure that the
EPC and Electrical
Contractors are
committed to
health and safety
of workers as well
as the community
and their property
and will
community the
precautions that
will be taken;

= Exposure visits of
community
representatives to
construction sites
to increase
awareness on
community H&S
aspects;

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 172
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

m= Review the
construction
phase accident
and incident
records at least
every month;

= Training of
contractors and
their labourers on
precautions to be
taken to minimize
nuisance for the
local community;

= ~~ Movement of
heavy vehicles:
The access road
to the site location
passes through
some villages.
Plying of heavy
vehicles carrying
equipment to the
site particularly
during day time
could lead to
unsafe situation

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 173
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

for the local
community;

= Other safety
measure like

accident prone
areas, repair
hazardous road
surface conditions
etc. should
devised based on
consultation with
community
representatives. ;

= There should be
control on
movement of
migrant workers in
local community.
Site authority
should provide all
the basic facilities
to migrant workers
at site only;

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 174
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

m= The project should
communicate with
community about
the technical
aspects of the
construction and
operations along
with their
community safety
and nuisance
implications;

m= CSP Jodhpur
shall ensure that
the EPC and
Electrical
contractors are
committed to
health and safety
of workers as well
as the community
and their
Property ;

= Provision for cattle
safety should be
provided as the

area was
observed with

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 175
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
many grazing
animals;
Installation of
signage/boards
indicating danger,
safety practices and
emergency contact
details for the benefit
of nearby
community.
= Training of
contractors and
their labourers on
precautions to be
taken to minimize
nuisance for the
local community
such as safety of
women
= Land based = Lossof Constructio = Land should be CSP Jodhpur Record Quarterly Community EHS- CSP Internal ;
community land n& rocured at the Keeping Relations Jodhpur Verification
“ Operation p ae Manage- CSP Report to EHS
impact . prevailing market
=~ ~=Economic Jodhpur Manager
A rate;
= ~~ Procurement impact
of private due to loss = Avoidance of any
land for the of crop/ undue pressures
project agricultura on landowners to
= Loss of any | field sell-off land
crop or
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 176
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

agricultural
field during
stringing or
maintenance
during
erection of
transmission
lines

through land
aggregator ;

= ~~ During
transmission line
stringing process
and tower erection
Process,
compensation for
crop loss, if any
will be provided

= Document the
land procurement
procedure that is
being followed for
the project to
enable its review;

= Allassets and
crops to be valued
at replacement
value during land
negotiations —
allow harvesting of
standing crops.

= Have provision to
compensate
adequately any

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 177
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

kind of damage to
the
assets/crops/other
properties of the
local incurred due
to project
activities.

m= As HFE already
has a Stakeholder
engagement and
grievance redress
plan in place, it
should be
disclosed with the
community.
Documentation of
engagement
activities and
record of
grievances
received and
action taken there
upon.

m= CSP Jodhpur
should forma
Community
Relations Team

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 178
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
for the project
lifecycle;
= Training of
Community
Relations Team of
CSP Jodhpur as
Community
Liaison Officers to
implement the
stakeholder
engagement &
grievance
redressal Plan;
Impact on Impact on local | Constructio = The project will CSP Jodhpur Record Quarterly Community EHS- CSP Internal
Community Use community n . through EPC. Keeping relations Jodhpur Verification
engage with the
and Access of affected contactor, Manager- CSP Report to EHS
Land: . Electrical Jodhpur Manager
. community to
Grazing; fuel Contractor and
_ understand the
wood collection; any other
7 most commonly
collection of contractors to be
‘ accessed a ,
endemic herbs - mobilised at site.
te regions/areas on
ere. the Solar farm site
with respect to
grazing, fodder
collection,
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 179
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
firewood collection
etc;
=~ Avoid impacting
community lands
of value to the
community and if
unavoidable,
replace or
compensate any
community lands
and use in
consultation with
the people;
Long-term Impact on local | Constructio = CSP Jodhpur and CSP Jodhpur Record Quarterly Community EHS- CSP Internal
Employment community n& their Keeping relations Jodhpur Verification
Opportunities in Operation EPC/Electrical Manager- ; Report to EHS
unskilled and EPC/Electrical Manager
«clei contractors should
semi-skilled and establish a Contractor and
housekeeping CSP Jodhpur
procedure for
tasks
employment

scheme which
sets reasonable
targets and
estimates of
absorbing
workforce from the

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 180
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

local communities.
Efforts should be
made to made to
employ women
workforce

=~ Criteria should be
set, wherever
reasonable and
possible for
preference of any
vulnerable
groups/household
s; land sellers who
ever rendered
marginal/landless;
women etc;

== Share
employment or
vendor
opportunities with
local panchayats
and maintain
record of such
opportunities
provided to local
community

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 181
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable | Mitigation Measures
Project
Phase

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

= Provide training on
EHS aspects to
local employees;

= Training provided
should focus on
local skill
development.

Large scale
change in the
current landscape
due to
construction of a
solar farm site

Interference in
original visual
landscape

Constructio
n&
Operation

= Signage related to
the solar Farm
must be discrete
and confined to
entrance gates.
No other corporate
or advertising
signage,
particularly
billboards to be
displayed on site

= The footprint of
the operations and
maintenance
facilities, as well
as parking and
vehicular
circulation, should

CSP Jodhpur

Visual
Inspection

& Site
Assessment

Once

EHS- EPC and
Electrical
Contractors

EHS- CSP
Jodhpur

Internal
Verification
Report to EHS
Manager

www.erm.com — Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 182
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met

be clearly defined,
and not be
allowed to spill
over into other
areas of the site

Labour and Working Conditions

Labour and Impact on Constructio = The CSP Jodhpur Internal On priority EHS head and EHS- CSP Internal
working condition | Economy and nand - . basis on contractors Jodhpur Verification
. accommodation Audit
Employment operation a monthly Report to EHS
facility for regular .
phase basis Manager

employees should
be constructed to
meet the
requirements of
IFC's Workers’
Accommodation,
Processes and
Standards.

m= CSP Jodhpur
should ensure that
the
accommodation
facilities being
used in the
villages meet the
requirements of

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 183
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

the IFC
Standards;

= ~~ CSP Jodhpur, as
part of its sub-
contractor
agreements, must
include a clause
that requires each
contractor to have
an EHS plan in
place, as well as
procedures for
monitoring the
EHS performance
of contractors and
their workers;

== ~=Amonthly
monitoring and
regular auditing
mechanism should
be in place for
monitoring the
sub-contractors
and suppliers with
respect to
compliance to the
applicable

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 184
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

reference
framework, in
terms of
resources, migrant
workers, child
labour and forced
labour, health and
safety (Workers
safety system
aspect

and inclusion of
PPEs and
mitigation
measures for
electrical related
work), payment of
wages etc.

= If women workers
are engaged, all
the applicable
labour laws
(Maternity Benefit
(Amendment) Act,
2017, Sexual
Harassment of
Women at
Workplace

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 185
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
(Prevention,
Prohibition and
Redressal) Act,
2013) etc. are
required to be
followed.
Ecology
Disturbance in Impact on Constructio . CSP Jodhpur . Once EHS- EPC and EHS- CSP Once during
oar ave = Project related Site . . .
Wildlife Movement | wildlife. The n we through EPC. . during the Electrical Jodhpur project phase
activities should Inspection; .
land clearance . . contactor, project Contractors
re be avoided during . ae
activities for the A - Electrical Training phase
. the night time.
construction Contractor and records;
activities lead = Removal of any other Visual
to removal of vegetation should | contractors to be Assessment
vegetation, be limited to the mobilised at site. by experts
habitat extent possible;

disturbance for
resident birds
and animals.

= Damage to the
natural topography
and landscape
should be
minimized;

=~ General
awareness
regarding wildlife
should be
enhanced through

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 186
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

trainings, posters
etc. among the
staff and
labourers;

= — Strict prohibition
should be
implemented on
trapping, hunting
or injuring wildlife
within the
subcontractors
and should bring a
penalty clause
under contractual
agreements;

= ~~ Camp and kitchen
waste should be
collected and
disposed in a
manner that it
does not attract
wild animals;

= = Aminimum
possible number
of routes should
be authorized for

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 187
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

use during
construction by
the labourers and
staff, speed limited
of the vehicles
plying in these
routes should be
kept 15-20 km/hr
to avoid road kill;

=~ Where natural
drainage crossing
is envisaged at
approach roads,
culverts should be
provided for
crossing of
herpetofauna
species;

= — Strict prohibition
on use of fuel
wood and
shrubs from
nearby areas as
kitchen fuel;

= Temporary
barriers should be

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 188
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

RAJASTHAN
Final Report
Project Activities | Impact/Issue Applicable | Mitigation Measures Responsibility Means of Timelines Responsibility | Supervision Reporting
Project for ensuring Verification | /frequency | for responsibility | Requirements
Phase implementation | that of implementation
of the mitigation Monitoring | of monitoring
suggested has been
mitigation met
installed on
excavated areas;
= Stage-wise re-
vegetation with
local species
should be
undertaken
immediately after
completion of
construction work;
and
= The footprint of
the construction
activities should
be kept to the
minimum to
reduce
disturbance to
flora and fauna.
Habitat Alteration | Impact on Constructio = Minimise CSP Jodhpur me ection: Once EHS- EPC and EHS- CSP Once during
at the Solar farm wildlife nand vegetation through EPC. Pe ’ during the Electrical Jodhpur project phase
site Operation removal or contactor, Training project Contractors
a Electrical records; phase
trimming to the
A Contractor and
extent possible at any other Visual
Solar Farm site, Assessment
by experts
wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 189
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

EHV transmission
line alignments,
internal/ external
access roads,
substation area,
yards, CMS facility
and other ancillary
facilities;

= ~~ Strict prohibition
should be
implemented for
cutting of trees,
shrubs for kitchen
fuel and trapping
and hunting of
animals and birds;

= The soil removed
during
construction of
roads and other
related structures
should be used to
reclaim disturbed
areas upon
completion of

contractors to be
mobilised at site.

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 190
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

construction
activities;

= Construction noise
should be

usage of acoustic
enclosures and
lubrication of
equipment's
where feasible;

= Design of the
transmission
towers and
transformers
should be such
that there is
minimum risk of
electrocution to
birds;

= The transmission
towers should be
raised with
suspended
insulators in order
to reduce the

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 191
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF

‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN
Final Report

ENVIRONMENTAL AND SOCIAL MANAGEMENT PLAN (ESMP)

Project Activities

Impact/Issue

Applicable
Project
Phase

Mitigation Measures

Responsibility
for ensuring
implementation
of the
suggested
mitigation

Means of
Verification
that
mitigation
has been
met

Timelines
/frequency
of
Monitoring

Responsibility
for
implementation
of monitoring

Supervision
responsibility

Reporting
Requirements

electrocution of
bird species;

= Bird flight
deterrents should
be installed on
transmission lines.

1. If traffic traverses the community, then the traffic plan should be prepared prior to mobilization.
2. The Biodiversity Management Plan suggested by IFC should be added to reflect the mitigations for ecological impacts from solar and T-line prior to mobilizations.

wnww.erm.com

Version: 2.0

Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019

Page 192
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT SUMMARY AND CONCLUSION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

9. IMPACT SUMMARY AND CONCLUSION

9.41 Introduction

This environmental and social impact assessment has been conducted to evaluate the impacts
associated with the solar power project of 250 MW capacity. The impact assessment has been
conducted in compliance with the administrative framework identified herein, including relevant
national legislative requirements and international guidelines/conventions.

9.2 Impacts Requiring Detailed Assessment

Following a Scoping exercise, this ESIA was focused on interactions between the Project activities
and various resources/receptors that could result in significant impacts. The table below presents the
outcomes of the comprehensive assessment of identified impacts as a result of the various phases of
the Project.

Table 9.1 Impact Assessment Summary

Impact Description Impact Nature Significance of Impact
Without Mitigation With Mitigation

Construction Phase

Change in Land Use Negative

Impact on Drainage and Negative Negligible
Topography

Soil Compaction and Erosion Negative

Waste Generation and Soil Negative Negligible
Contamination

Impact on Water Environment Negative

Impact on Air Quality Negative

Impact on Ambient Noise Negative Negligible to Minor
Impact on Occupational Health Negative Negligible
and Safety

Impact on Community Health and | Negative Negligible
Safety

Landscape and Visual Impacts Negative

Impact in Land Holding and Negative Negligible
Agriculture Land

Impact on Economy and Positive

Employment

Ecological Impacts - Impacts due | Negative
to Vegetation Clearance and
Construction Activities

Ecological Impacts - Impacts due | Negative
to Influx of Migrant Labour and

Negligible

Negligible

Labour camps

Operation and Maintenance Phase

Soil Compaction and Erosion Negative
Waste Generation and Soil Negative
Contamination

Impact on Water Environment Negative
Landscape and Visual Impacts Negative
Impact on Economy and Positive
Employment

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 193
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT SUMMARY AND CONCLUSION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

Impact Description Impact Nature Significance of Impact
Without Mitigation With Mitigation

Ecological Impacts - Impacts due | Negative
to Collision and Electrical
Hazards from Transmission

Infrastructure

Decommissioning Phase

Impact on Soil Environment Negative

Impact on Water Environment Negative

Impact on Air Quality Negative

Impact on Ambient Noise Negative Negligible to Minor

Impact on Economy and Negative Negligible
Employment

Cumulative Impact Assessment
Change in Land use and Visual Negative

Impacts

Impact on Soil Environment Negative
Impact on Water Environment Negative
Impact on Air Quality Negative
Impact on Ambient Noise Negative
Impact in Land Holding and Positive

Agriculture Land

9.3 Project Categorisation

9.3.1 IFC and AIIB Project Categorisation

IFC's Environmental and Social Review Procedure Manual @) and AIIB Environmental and Social
Framework have provided a provisional categorization tool for projects. The tool assigns an E&S
category based on risk inherent to the particular sector, as well as on the likelihood of a development
taking place and on what can be reasonably ascertained about the environmental and social
characterization of the Project's likely geographical setting. The categories are defined as follows:

1. Category A: Projects with potential significant adverse environmental or social risks and/or
impacts that is diverse, irreversible or unprecedented.

2. Category B: Projects with potential limited adverse environmental or social risks and/or
impacts that is few in number, generally site-specific, largely irreversible and readily
addressed through mitigation measures.

3. Category C: Projects with minimal or no adverse environmental or social risks and/or
impacts.

The proposed Project has been categorized as falling under Category B as per the guidelines.

9.3.2 Category Justification
Selection of Category B is based on similar reasoning:

= Potentially limited risks/impacts and reversible: Environmental and social impacts of the
project are anticipated during the construction phase and will encompass changes in land-use,
increased noise levels, changes in air quality, use and changes in water quality, impacts on
terrestrial ecology, occupational health & safety, etc. Further, there is no physical displacement

(23) Environmental and Social Review Procedures Manual: Environment, Social and Governance Department (2012)

http://www. ife.org/wps/wem/connect/190d258048865821b47f66a65 15bb18/ESRP%2BManual.pdf7MOD=AJPERES. Accessed on 06.09.2016.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 194
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT SUMMARY AND CONCLUSION
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

RAJASTHAN

Final Report

involved in this project. Thus, most of these impacts are limited to the project sites and their
immediate vicinity and can be minimized through application of mitigation measures as proposed
in the ESMP.

m= Unprecedented: Development of solar power projects is occurring in large numbers in the last
decade and therefore several such projects are located across India. A solar power project can
therefore not be considered an unprecedented activity. Furthermore, another 250 MW solar
power project of CSP (Bhadla) is located within the 5 km radial zone of the project along with
three other solar plants with 23 MW, 20 MW and 10 MW capacity.

= Limited adverse impacts on the baseline: Solar based energy development is a non-polluting
source of energy and thus is not likely to lead to any adverse impacts on the baseline
environment during the operation phase. In terms of social impacts the land required is
composed of private agricultural land. The site location of the project does not involve any
anticipated settlements and physical displacement.

9.4 Conclusion

The Project is a green energy project proposing to generate 250 MW power through solar energy.
The Project and its key components such as site office building, external transmission lines, internal
transmission line, etc. are likely to have had environmental impacts on baseline parameters, such as
on land use (conversion from agricultural to industrial land), ambient air quality and noise quality,
especially during the construction phase. The social impacts from the Project are assessed to be
beneficial in terms of local employment and overall local area development.

The Environmental and Social Management Plan (ESMP) describes mitigation measures for impacts
specific to Project activities and also discuss implementation mechanism. Project specific
management plans are also provided for certain Project activities such as waste management, bird/
bat management, stakeholder consultation etc. To conclude, the implementation of ESMP/
Management plans will help CSP Jodhpur in complying with its internal requirements as well as
national/state regulatory framework in addition to meeting IFC requirements.

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 195
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF IMPACT SUMMARY AND CONCLUSION

A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN
Final Report

APPENDIX A EXTERNAL TRANSMISSION LINE AUDIT CHECKLIST

www.erm.com Version: 2.0 Project No.: 0501073 Client: Clean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 196
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A 250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,
RAJASTHAN

Final Report

Items

IMPACT SUMMARY AND CONCLUSION

Remarks

Enforcement of the application of personal protective equipment whenever NA PPEs are used for work at site. However, there is no significant

exposure levels of fumes, solvents and other materials exceed threshold exposure level of fumes, solvents or other material.

limit

Maintenance of equipment YES The equipment are periodically inspected by third party (in scope of
O&M contractor)

Use of protective gear when noise level exceeds 85 dB YES Ear plugs are used as the protective gear

Safe working area (absence of radiation, magnetic fields) NA

Monitor regularly for radiation and field levels and equipment integrity NA This shall be done after energizing TL, if required.

Strict procedure for de-energizing before working on electrical equipment YES Globally accepted procedure of Lock Out Tag Out is practiced for
isolation and de-energizing before working on electrical equipment

Training of personnel for safety procedures YES This is mandatory requirement as per law of the land and all applicable
job specific training provided.

Physical factors in the workplace signage YES workplace safety signages are placed at site

Lighting (including security lights) YES

Fire detection mechanism/equipment NA

Firefighting equipment YES Only Fire extinguishers will be used

First Aid Kit YES First aid kit provided with sufficient medicine.

Features that pose safety risks (missing or broken slabs, dogged holes, YES During construction there is procedure to identify unsafe condition

etc.) through various methods such as safety walkdown, safety inspection
etc. This ensure that reduction in risk level.

Safe and clean drinking water YES Water purchased from food safety approved supplier.

Noise YES Noise monitoring conducted during construction of transmission line.

Vibration NA

Illumination NA All work executed in day light only.

Temperature yes During Hot weather mid noon work restricted. Beside that glucose and
cold water made available to maintain good hydration.

Hazardous materials NA No significant hazardous material used however, if any hazardous
material generated then disposed as per law of the land.

Biological agents YES Only snake and scorpion can be find in working area. During
construction sprinkling of carbolic acid done to avoid.

lonization radiation NA

Training (Learning materials, equipment and tools) YES in scope of owner of transmission line as per their HSEMS (TATA)

wwwermcom Version: 2.0 Project No.: 0501073 Client: Glean Solar Power (Jodhpur) Private Limited 25 October 2019 Page 197
ENVIRONMENTAL AND SOCIAL IMPACT ASSESSMENT (ESIA) OF
‘A250 MW (DC) SOLAR PV PROJECT IN NOORE KI BHOORJ,

IMPACT SUMMARY AND CONCLUSION

RAJASTHAN
Final Report
Items Remarks

Training on operational hazardous and how to control the hazards YES Transmission line not in operational till now. Training shall be provided
on controlling of hazard after operation starts.

Training on health risks, hygiene, and exposure prevention YES All relevant training provided during construction.

Training on accidents and accident prevention, protective equipment and YES All relevant training provided during construction.

clothing

OHSMS organization policy YES OHSE policy is in place

Emergency prevention, preparedness and response YES Project specific emergency response plan was available and made
aware each of associates.

Investigation of work related injuries, ill health, disease and accidents YES Accident/incident investigation system is available.

Safety inspection, testing and calibration YES inspection, testing & calibration is done by the third party

Storage YES Safe storage has been ensured.

Labelling YES All materials were clearly marked.

Handling YES MSDS and other relevant information provided for safe handling of
materials.

Disposal YES Disposal of hazardous waste, e-waste & bio medical waste is disposed
through the third party vendor. Tie - up with all the three vendor are in
the scope of contractor

Compensation Compliance with Gol Legislation YES

Labour complaints YES There is a grievance mechanism to address the community & labour
complaints

Public consultation YES Public consultations are conducted during the land acquisition and is a

part of ESIA process & report

Community complaints

There is a grievance mechanism to address the community & labour
complaints

Note: Audit checklist prepared and filled by HFE based on AIIB requirements

www.erm.com Version: 2.0 Project No.: 0501073

Client: Clean Solar Power (Jodhpur) Private Limited

25 October 2019 Page 198
ERM has over 160 offices across the following
countries and territories worldwide

Argentina New Zealand ERM India Private Limited
Australia Panama Building 10A, 4!" Floor
Belgium Peru DLF Cyber City

Brazil Poland Gurgaon — 122002
Canada Portugal NCR

China Puerto Rico

Colombia Romania T: +91 124 4170300
France Russia F: +91 124 4170301
Germany Singapore

Hong Kong South Africa www.erm.com
Hungary South Korea

India Spain

Indonesia Sweden

Ireland Taiwan

Italy Thailand

Japan UAE

Kazakhstan UK

Kenya US

Malaysia Vietnam

Mexico

The Netherlands

The business of sustainability ERM
